Exhibit 10.1

AMENDED AND RESTATED CREDIT AGREEMENT

by and among

EXCELSIOR LASALLE PROPERTY FUND, INC.

and

THE LENDERS PARTY HERETO

and

PNC BANK, NATIONAL ASSOCIATION, As Agent

Dated as of February 21, 2007



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

SCHEDULES

 

SCHEDULE 1.1(A)    -    PRICING GRID SCHEDULE 1.1(B)    -    COMMITMENTS OF
LENDERS AND ADDRESSES FOR NOTICES SCHEDULE 1.1(P)    -    PERMITTED LIENS
SCHEDULE 2.11.1    -    EXISTING LETTERS OF CREDIT SCHEDULE 5.1.1    -   
SUBSIDIARIES AND ASSETS SCHEDULE 5.1.2    -    OPTIONS, WARRANTS OR OTHER RIGHTS
TO PURCHASE STOCK SCHEDULE 5.1.13    -    CONSENTS AND APPROVALS SCHEDULE 5.1.21
   -    ENVIRONMENTAL DISCLOSURES EXHIBITS       EXHIBIT 1.1(A)    -    FORM OF
ASSIGNMENT AND ASSUMPTION AGREEMENT EXHIBIT 1.1(L)    -    FORM OF LENDER
JOINDER EXHIBIT 1.1(M)    -    FORM OF MANAGEMENT AND ADVISORY FEE SUBORDINATION
AGREEMENT EXHIBIT 1.1(N)    -    FORM OF NOTE EXHIBIT 2.4    -    FORM OF LOAN
REQUEST EXHIBIT 6.1.4    -    OPINION OF COUNSEL MATTER LIST EXHIBIT 7.3.4    -
   FORM OF COMPLIANCE CERTIFICATE



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT is dated as of February 21, 2007 and
is made by and among EXCELSIOR LASALLE PROPERTY FUND, INC., a Maryland
corporation (the “Borrower”), the LENDERS (as hereinafter defined), and PNC
BANK, NATIONAL ASSOCIATION, in its capacity as agent for the Lenders under this
Agreement (hereinafter referred to in such capacity as the “Agent”).

WITNESSETH:

WHEREAS, certain of the Lenders provided a $30,000,000 revolving credit
facility, to the Borrower pursuant to a Credit Agreement dated as of
December 21, 2005, among the Borrower, the Agent and the lenders party thereto;

WHEREAS, the Borrower has requested the Lenders to amend and restate the Prior
Credit Agreement (as defined herein) to provide a revolving credit facility to
the Borrower in an aggregate principal amount not to exceed $60,000,000 (prior
to any accordion increases), and

WHEREAS, the revolving credit shall be used for refinancing the Prior Credit
Agreement, acquisitions of Properties, development and general corporate
purposes; and

WHEREAS, the Lenders are willing to amend and restate the Prior Credit Agreement
and to provide such credit upon the terms and conditions hereinafter set forth;

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:

1. CERTAIN DEFINITIONS

1.1 Certain Definitions.

In addition to words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context hereof clearly requires otherwise:

Adjusted Debt Service shall mean, as of any fiscal quarter end, the sum of the
following:

(A) for all fixed rate Indebtedness, the greater of:

(i) principal (excluding Bullet Payments) plus interest paid under such
Indebtedness for the four fiscal quarters then ended (provided that if either
the Property secured by such Indebtedness or such Indebtedness was not
outstanding for the entire four-quarter period, such principal and interest
shall be annualized),



--------------------------------------------------------------------------------

OR

(ii) the principal and interest that would be paid on such Indebtedness for one
year if such Indebtedness were amortized based on a 30-year mortgage-style
amortization schedule assuming interest at such fixed rate;

(B) for all variable rate Indebtedness (including the Indebtedness under this
Agreement), the principal and interest that would have be paid on such
Indebtedness for one year if such Indebtedness were amortized based on a 30-year
mortgage-style amortization schedule assuming interest at the greater of

(i) the then-current 10-year Treasury yield plus 1.50% per annum, or

(ii) a 7% per annum interest rate.

In computing Adjusted Debt Service for any Joint Venture in which the Borrower
or any Subsidiary of the Borrower has an interest, amounts computed in clauses
(A) and (B) above shall be multiplied by the Borrower’s Percentage Equity
Interest of the Borrower or its Subsidiary, directly or indirectly, in such
Joint Venture. The put and call obligations under the Pac-Med Put shall not be
treated as Indebtedness for purposes of this definition.

Adjusted Debt Service Coverage Ratio shall be computed at the end of each
quarter and shall mean the ratio of aggregate Net Operating Income of the
Borrower and its Subsidiaries to aggregate Adjusted Debt Service of the Borrower
and its Subsidiaries.

Adjusted Interest shall mean

(A) for all fixed rate Indebtedness, the interest payable under such
Indebtedness for the four fiscal quarters then ended at such fixed rate
(provided that if either the Property secured by such Indebtedness or such
Indebtedness was not outstanding for the entire four-quarter period, such
principal and interest shall be annualized), and

(B) for all variable rate Indebtedness (including the Indebtedness under this
Agreement), the interest that would be paid on such Indebtedness for one year
assuming interest at the greater of:

(i) the then-current 10-year Treasury yield plus 1.50% per annum, or

 

- 2 -



--------------------------------------------------------------------------------

(ii) a 7% per annum interest rate.

In computing Adjusted Interest for any Joint Venture in which the Borrower or
any Subsidiary of the Borrower has an interest, amounts computed in clauses
(A) and (B) above shall be multiplied by the Borrower’s Percentage Equity
Interest in such Joint Venture.

Adjusted Principal Payments shall mean the scheduled principal payments on
Indebtedness, provided that (1) if such Indebtedness was not outstanding for the
entire four-quarter period, such principal shall be annualized, and (2) in
computing Adjusted Principal Payments for any Joint Venture in which the
Borrower or any Subsidiary of the Borrower has an interest, amounts computed in
this definition above shall be multiplied by the Borrower’s Percentage Equity
Interest in such Joint Venture.

Advisor shall mean LaSalle Investment Management, Inc., the advisor under the
Advisory Agreement.

Advisory Agreement shall mean that certain Investment Advisory Agreement dated
as of December 23, 2004, by and among Borrower, Manager and Advisor, as amended.

Affiliate as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds 5% or more of any class of the
voting or other equity interests of such Person, or (iii) 5% or more of any
class of voting interests or other equity interests of which is beneficially
owned or held, directly or indirectly, by such Person. Control, as used in this
definition, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, including
the power to elect a majority of the directors or trustees of a corporation or
trust, as the case may be.

Agent shall mean PNC Bank, National Association, and its successors and assigns.

Agent’s Letter shall mean a letter agreement between the Agent and the Borrower
providing for certain fees.

Agreement shall mean this Credit Agreement, as the same may be supplemented or
amended from time to time, including all schedules and exhibits.

Annual Statements shall have the meaning assigned to that term in
Section 5.1.9((i)) [Historical Statements].

Anti-Terrorism Laws shall mean any Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the Laws
comprising or implementing the Bank Secrecy Act, and the Laws administered by
the United States Treasury Department’s Office of Foreign Asset Control (as any
of the foregoing Laws may from time to time be amended, renewed, extended, or
replaced).

 

- 3 -



--------------------------------------------------------------------------------

Applicable Margin shall mean, as applicable:

(A) the percentage spread to be added to Base Rate under the Base Rate Option
based on the Adjusted Debt Service Coverage Ratio then in effect according to
the pricing grid on Schedule 1.1(A) below the heading “Base Rate Spread”, and

(B) the percentage spread to be added to Euro-Rate under the Euro-Rate Option
based on the Adjusted Debt Service Coverage Ratio then in effect according to
the pricing grid on Schedule 1.1(A) below the heading “Euro-Rate Spread”, or

The Applicable Margin shall be computed in accordance with the parameters set
forth on Schedule 1.1(A).

Assignment and Assumption Agreement shall mean an Assignment and Assumption
Agreement by and among a Purchasing Lender, a Transferor Lender and the Agent,
as Agent and on behalf of the remaining Lenders, substantially in the form of
Exhibit 1.1(A).

Authorized Officer shall mean those individuals, designated by written notice to
the Agent from the Borrower, authorized to execute notices, reports and other
documents on behalf of Borrower required hereunder. The Borrower may amend such
list of individuals from time to time by giving written notice of such amendment
to the Agent.

Average Non-Usage shall mean the average daily difference between
(i) outstanding Commitments, and (ii) the Facility Usage.

Base Rate shall mean the greater of (i) the interest rate per annum announced
from time to time by the Agent at its Principal Office as its then prime rate,
which rate may not be the lowest rate then being charged commercial borrowers by
the Agent, or (ii) the Federal Funds Effective Rate plus 3/4% per annum.

Base Rate Option shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms and conditions set forth in
Section 3.1.1 [Base Rate Option].

Blocked Person shall have the meaning assigned to such term in Section 5.1.23.2
[Executive Order No. 13224].

Borrower shall mean Excelsior LaSalle Property Fund, Inc., a Maryland
corporation.

 

- 4 -



--------------------------------------------------------------------------------

Borrower’s Percentage Equity Interest shall mean with respect to any Joint
Venture, the percentage of equity interests that the Borrower, directly or
indirectly, holds in such Joint Venture.

Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.

Borrowing Tranche shall mean specified portions of Loans outstanding as follows:
(i) any Loans to which a Euro-Rate Option applies which become subject to the
same Interest Rate Option under the same Loan Request by the Borrower and which
have the same Interest Period shall constitute one Borrowing Tranche, and
(ii) all Loans to which a Base Rate Option applies shall constitute one
Borrowing Tranche.

Bullet Payment shall mean with respect to any Indebtedness for borrowed money
the final payment that repays all the remaining principal and interest due on a
loan that has not been fully amortized by installment loan payments and so has a
final payment due at maturity which is significantly larger than any of the
preceding installments.

Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and (i) if the applicable Business Day
relates to any Loan to which the Euro-Rate Option applies, such day must also be
a day on which dealings are carried on in the London interbank market and
(ii) with respect to advances or payments of Loans or any other matters relating
to Loans denominated in an Optional Currency, such day also shall be a day on
which dealings in deposits in the relevant Optional Currency are carried on in
the applicable interbank market, (iii) with respect to advances or payments of
Loans denominated in an Optional Currency, such day shall also be a day on which
all applicable banks into which Loan proceeds may be deposited are open for
business and foreign exchange markets are open for business in the principal
financial center of the country of such currency.

Capital Reserve Allowance shall mean (a) with respect to a multifamily Property,
an amount equal to $200 multiplied by the number of units in such Property (or,
in the case of multifamily Property owned by a Joint Venture, $200 multiplied by
the number of units in such Property multiplied by the percentage ownership
interest of the Borrower or its Subsidiary in the Joint Venture) and (b) with
respect to all other Property types, an amount equal to $0.20 multiplied by the
leaseable square footage of such Property (or, in the case of any such other
Property owned by a Joint Venture, $0.20 multiplied by the leaseable square
footage of such Property multiplied by the percentage ownership interest of the
Borrower or its Subsidiary in the Joint Venture).

Cash Collateral shall have the meaning assigned to such term in the definition
of “Cash Collateralize”.

 

- 5 -



--------------------------------------------------------------------------------

Cash Collateralize shall mean with respect to all Letters of Credit Outstanding
that the Borrower shall deposit in a non-interest bearing account with the
Agent, as cash collateral (“Cash Collateral”) for its Obligations under the Loan
Documents, an amount equal to the Letters of Credit Outstanding. The Agent shall
return to the Borrower the Cash Collateral delivered in respect of a Letter of
Credit upon the termination or expiration of such Letter of Credit.

Closing Date shall mean February 21, 2007, which is the date of this Agreement.

Commercial Letter of Credit shall mean any letter of credit which is a
commercial letter of credit issued in respect of the purchase of goods or
services by the Borrower in the ordinary course of its business.

Commitment shall mean, as to any Lender at any time, the amount initially set
forth opposite its name on Schedule 1.1(B) in the column labeled “Amount of
Commitment for Loans,” and thereafter on Schedule I to the most recent
Assignment and Assumption Agreement, and Commitments shall mean the aggregate
Commitments of all of the Lenders.

Commitment Fee shall have the meaning assigned to that term in Section 2.3
[Commitment Fees].

Compliance Certificate shall have the meaning assigned to such term in
Section 7.3.4 [Certificate of Borrower].

Contamination shall mean the presence or release or threat of release of
Regulated Substances in, on, under or emanating to or from the Property, which
pursuant to Environmental Laws requires notification or reporting to an Official
Body, or which pursuant to Environmental Laws requires the investigation,
cleanup, removal, remediation, containment, abatement of or other response
action or which otherwise constitutes a violation of Environmental Laws.

Controlled Subsidiary shall mean a Joint Venture in which Borrower or its
Subsidiary is the managing member (or sole member), general partner or
controlling shareholder or has more than 50% of the voting rights with respect
thereto.

Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.

Dollar Equivalent shall mean, as of any date of determination, with respect to
any amount of any currency other than Dollars, the Equivalent Amount of such
currency as of such date expressed in Dollars.

Dollar Equivalent Facility Usage shall mean at any time the sum of the Dollar
Equivalent amount of Loans then outstanding and the Dollar Equivalent amount of
Letters of Credit Outstanding.

 

- 6 -



--------------------------------------------------------------------------------

Environmental Complaint shall mean any written complaint by any Person or
Official Body setting forth a cause of action for personal injury or property
damage, natural resource damage, contribution or indemnity for response costs,
civil or administrative penalties, criminal fines or penalties, or declaratory
or equitable relief arising under any Environmental Laws or any order, notice of
violation, citation, subpoena, request for information or other written notice
or demand of any type issued by an Official Body pursuant to any Environmental
Laws.

Environmental Laws shall mean all federal, state, local and foreign Laws and any
consent decrees, settlement agreements, judgments, orders, directives, policies
or programs issued by or entered into with an Official Body pertaining or
relating to: (i) pollution or pollution control; (ii) protection of human health
or the environment; (iii) employee safety in the workplace; (iv) the presence,
use, management, generation, manufacture, processing, extraction, treatment,
recycling, refining, reclamation, labeling, transport, storage, collection,
distribution, disposal or release or threat of release of Regulated Substances;
(v) the presence of Contamination; (vi) the protection of endangered or
threatened species; and (vii) the protection of Environmentally Sensitive Areas.

Environmentally Sensitive Area shall mean (i) any wetland as defined by
applicable Environmental Laws; (ii) any area designated as a coastal zone
pursuant to applicable Laws, including Environmental Laws; (iii) any area of
historic or archeological significance or scenic area as defined or designated
by applicable Laws, including Environmental Laws; (iv) habitats of endangered
species or threatened species as designated by applicable Laws, including
Environmental Laws; or (v) a floodplain or other flood hazard area as defined
pursuant to any applicable Laws.

Equivalent Amount shall mean, at any time, as determined by Agent (which
determination shall be conclusive absent manifest error), with respect to an
amount of any currency (the “Reference Currency”) which is to be computed as an
equivalent amount of another currency (the “Equivalent Currency”): (i) if the
Reference Currency and the Equivalent Currency are the same, the amount of such
Reference Currency, or (ii) if the Reference Currency and the Equivalent
Currency are not the same, the amount of such Equivalent Currency converted from
such Reference Currency at Agent’s spot selling rate (based on the market rates
then prevailing and available to Agent) for the sale of such Equivalent Currency
for such Reference Currency at a time determined by Agent on the second Business
Day immediately preceding the event for which such calculation is made.

Equivalent Currency shall have the meaning assigned to such term in the
definition of Equivalent Amount.

ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

 

- 7 -



--------------------------------------------------------------------------------

Euro-Rate shall mean the following:

(A) , with respect to Dollar Loans comprising any Borrowing Tranche to which the
Euro-Rate Option applies for any Interest Period, the interest rate per annum
determined by the Agent by dividing (the resulting quotient rounded upwards, if
necessary, to the nearest 1/100th of 1% per annum) (i) the rate which appears on
the Bloomberg Page BBAM1 (or on such other substitute Bloomberg page that
displays rates at which US dollar deposits are offered by leading banks in the
London interbank deposit market), or the rate which is quoted by another source
selected by the Agent which has been approved by the British Bankers’
Association as an authorized information vendor for the purpose of displaying
rates at which US dollar deposits are offered by leading banks in the London
interbank deposit market (an “Alternate Source”), at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period as the London interbank offered rate for U.S. Dollars for an amount
comparable to such Borrowing Tranche and having a borrowing date and a maturity
comparable to such Interest Period (or if there shall at any time, for any
reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page) or any
Alternate Source, a comparable replacement rate determined by the Agent at such
time (which determination shall be conclusive absent manifest error)), by (ii) a
number equal to 1.00 minus the Euro-Rate Reserve Percentage. Euro-Rate may also
be expressed by the following formula:

 

  Average of London interbank offered rates quoted by      Bloomberg or
appropriate successor as shown on          

Euro-Rate =

  Bloomberg Page BBAM1      1.00 - Euro-Rate Reserve Percentage   

The Euro-Rate shall be adjusted with respect to any Loan to which the Euro-Rate
Option applies that is outstanding on the effective date of any change in the
Euro-Rate Reserve Percentage as of such effective date. The Agent shall give
prompt notice to the Borrower of the Euro-Rate as determined or adjusted in
accordance herewith, which determination shall be conclusive absent manifest
error.

(B) with respect to Optional Currency Loans comprising any Borrowing Tranche to
which the Euro-Rate Option applies for any Interest Period, the interest rate
per annum determined by Agent by dividing (the resulting quotient rounded upward
to the nearest 1/100th of 1 percent per annum) (i) the rate of interest per
annum determined by Agent in accordance with its usual procedures (which
determination shall be conclusive absent manifest error) to be the rate of
interest per annum for deposits in the relevant Optional Currency which appears
on the relevant Bloomberg Page (or, if no such quotation is available on such
Bloomberg Page, on the appropriate or on such other substitute Bloomberg page
that displays rates at which the relevant Optional Currency deposits are offered
by leading banks in the London interbank deposit market), or the rate which is
quoted by another source selected by the Agent which has been approved by the
British Bankers’ Association as an authorized information vendor for the purpose
of displaying rates at which US dollar deposits are offered by leading banks in
the London interbank deposit

 

- 8 -



--------------------------------------------------------------------------------

market (an “Alternate Source”) at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period as the
London interbank offered rate for the relevant Optional Currency for an amount
comparable to such Borrowing Tranche and having a borrowing date and a maturity
comparable to such Interest Period (or if there shall at any time, for any
reason, no longer exist such relevant Bloomberg Page (or any substitute page) or
any Alternate Source, a comparable replacement rate determined by the Agent at
such time (which determination shall be conclusive absent manifest error) (the
“LIBO Rate”), by (ii) a number equal to 1.00 minus the Euro-Rate Reserve
Percentage. Euro-Rate may also be expressed by the following formula:

 

Euro-Rate

   =   

LIBO Rate

            1 - Euro-Rate Reserve Percentage      

The Euro-Rate shall be adjusted with respect to any Euro-Rate Option outstanding
on the effective date of any change in the Euro-Rate Reserve Percentage as of
such effective date. The Agent shall give prompt notice to the Borrower of the
Euro-Rate as determined or adjusted in accordance herewith, which determination
shall be conclusive absent manifest error. The Euro-Rate for any Loans shall be
based upon the Euro-Rate for the currency in which such Loans are requested.

Euro-Rate Option shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms and conditions set forth in
Section 3.1.2 [Euro-Rate Option].

Euro-Rate Reserve Percentage shall mean as of any day the maximum percentage in
effect on such day: (i) as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”); and (ii) to be maintained by a Lender as required for reserve
liquidity, special deposit, or a similar purpose by any governmental or monetary
authority of any country or political subdivision thereof (including any central
bank), against (A) any category of liabilities that includes deposits by
reference to which a Euro-Rate is to be determined, or (B) any category of
extension of credit or other assets that includes Loans or Borrowing Tranches to
which a Euro-Rate applies.

Event of Default shall mean any of the events described in Section 8.1 [Events
of Default] and referred to therein as an “Event of Default.”

Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

 

- 9 -



--------------------------------------------------------------------------------

Expiration Date shall mean, with respect to the Commitments, the Initial
Expiration Date, as the same may be extended pursuant to the terms hereof.

Extension Request shall have the meaning assigned to such term in Section 2.10
[Extension by Lenders of the Expiration Date].

Facility Usage shall mean at any time the sum of the Loans (expressed in their
Dollar Equivalents) outstanding and the Letters of Credit Outstanding.

Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

Final Expiration Date shall have the meaning assigned to such term in
Section 4.5 [Mandatory Prepayments].

Final Payment Date shall have the meaning assigned to such term in Section 4.5
[Mandatory Prepayments].

Financial Projections shall have the meaning assigned to that term in
Section 5.1.9 [Financial Statements].

Fund Group shall mean the Borrower, its Subsidiaries and any Joint Venture in
which the Borrower or its Subsidiaries hold an interest.

Funds From Operations shall mean for any period of determination net income of
the Borrower and its Subsidiaries computed according to GAAP and

(1) adjusted for depreciation of real estate assets, amortization of tenant
improvements and tenant allowances, amortization of deferred leasing costs,
losses / (gains) from sales of depreciable real estate, losses / (gains) from
sales of other real estate and securities, discontinued operations,
extraordinary items, cumulative effect of accounting changes, adjustments for
minority interests, and adjustments for unconsolidated affiliates, as determined
and adjusted in accordance with the standards established from time to time by
the National Association of Real Estate Investment Trusts, Inc., and

 

- 10 -



--------------------------------------------------------------------------------

(2) increased by the sum of the following (the “FFO Adjustment”) provided that
the FFO Adjustment may not exceed $500,000 for any 4-quarter period in which
Funds From Operations is computed:

(i) the amount of actual cash receipts from Qualified TIF Programs to the extent
that such cash receipts are not already included in Funds From Operations
(before making the FFO Adjustment in this clause (2)(i)) of the Borrower and its
Subsidiaries during such period of determination (so excluded because GAAP
requires that such receipts offset the applicable receivable created under the
applicable Qualified TIF Program and not be treated as income); and

(ii) the amount of actual cash receipts received in relation to the Joint
Venture which owns the Legacy Village Shopping Center during such period of
determination to the extent that such cash receipts exceed the amount of income
from such Joint Venture included in Funds From Operations (before making the FFO
Adjustment in this clause (2)(ii)) of the Borrower and its Subsidiaries during
such period of determination.

GAAP shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3 [Accounting Principles],
and applied on a consistent basis both as to classification of items and
amounts.

Governmental Acts shall have the meaning assigned to that term in Section 2.11.8
[Indemnity].

Gross Asset Value shall mean Net Asset Value plus amounts deducted in clause
(iii) of the definition of such term.

Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.

Historical Statements shall have the meaning assigned to that term in
Section 5.1.9((i)) [Historical Statements].

Indebtedness shall mean, as to any Person at any time, without duplication any
and all indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of: (i) borrowed money,
(ii) amounts raised under or liabilities in respect of any note purchase or
acceptance credit facility, (iii) reimbursement obligations (contingent or
otherwise) under any letter of credit, currency swap agreement, interest rate
swap, cap, collar or floor

 

- 11 -



--------------------------------------------------------------------------------

agreement or other interest rate management device, (iv) any other transaction
(including forward sale or purchase agreements, capitalized leases and
conditional sales agreements) having the commercial effect of a borrowing of
money entered into by such Person to finance its operations or capital
requirements (but not including trade payables and accrued expenses incurred in
the ordinary course of business which are not represented by a promissory note
and which are not more than thirty (30) days past due), or (v) any Guaranty of
Indebtedness for borrowed money.

Initial Expiration Date shall mean February 21, 2009.

Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of such Person or otherwise relating to the liquidation, dissolution,
winding-up or relief of such Person, or (b) any general assignment for the
benefit of creditors, composition, marshaling of assets for creditors, or other,
similar arrangement in respect of such Person’s creditors generally or any
substantial portion of its creditors; undertaken under any Law.

Interest Period shall mean the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Loans bear interest under the Euro-Rate Option. Subject to the
last sentence of this definition, such period shall be less than one (provided
that any Interest Period of less than one month shall bear interest at the
one-month Euro-Rate), one, three or six Months. Such Interest Period shall
commence on the effective date of such Interest Rate Option, which shall be
(i) the Borrowing Date if the Borrower is requesting new Loans, or (ii) the date
of renewal of or conversion to the Euro-Rate Option if the Borrower is renewing
or converting to the Euro-Rate Option applicable to outstanding Loans.
Notwithstanding the second sentence hereof: (A) any Interest Period which would
otherwise end on a date which is not a Business Day shall be extended to the
next succeeding Business Day unless such Business Day falls in the next calendar
month, in which case such Interest Period shall end on the next preceding
Business Day, and (B) the Borrower shall not select, convert to or renew an
Interest Period for any portion of the Loans that would end after the due date
for repayment thereof provided in Section 4.5 [Mandatory Prepayments] (the last
such due date being the Final Payment Date).

Interest Rate Option shall mean any Euro-Rate Option or Base Rate Option.

Interim Statements shall have the meaning assigned to that term in
Section 5.1.9((i)) [Historical Statements].

Internal Revenue Code shall mean the Internal Revenue Code of 1986, as the same
may be amended or supplemented from time to time, and any successor statute of
similar import, and the rules and regulations thereunder, as from time to time
in effect.

 

- 12 -



--------------------------------------------------------------------------------

Investments shall have the meaning assigned to that term in Section 7.2.4 [Loans
and Investments].

Investor Escrow Account shall mean the escrow account referred to in the Private
Offering Memorandum into which investors pay their initial subscriptions which
account is held with PNC Bank and more specifically identified as follows:
Account Name: US Trust Co. NA, FBO Excelsior LaSalle Property Fund Inc. and
Account Number: 56-0501-5179.

Joint Venture shall mean any Person in which the Borrower or one or more of the
Borrower’s Subsidiaries directly or indirectly hold equity interests (whether
shares of stock, partnership interests, limited liability company interests or
otherwise), but the amount of such equity interests is less than 100% of the
total equity interests in such Person.

Law shall mean, as to any Person, any law, constitution, statute, treaty,
regulation, rule, ordinance, ruling, order, injunction, writ, decree, bond,
judgment, authorization or approval, or award by or settlement agreement with
any Official Body, in each case applicable to and binding upon such Person or
any of its property or to which such Person or any of its property is subject.

Lenders shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender.

Lender Joinder shall mean that Lender Joinder substantially in the form of
Exhibit 1.1(L) hereto.

Letter of Credit shall have the meaning assigned to that term in Section 2.11.1
[Issuance of Letters of Credit].

Letter of Credit Borrowing shall have the meaning assigned to such term in
Section 2.11.3.4 [Disbursement, Reimbursement].

Letter of Credit Fee shall have the meaning assigned to that term in
Section 2.11.2 [Letter of Credit Fees].

Letters of Credit Outstanding shall mean at any time the sum of (i) the
aggregate undrawn face amount of outstanding Letters of Credit and (ii) the
aggregate amount of all unpaid and outstanding Reimbursement Obligations and
Letter of Credit Borrowings.

Letter of Credit Sublimit shall have the meaning assigned to that term in
Section 2.11.1 [Issuance of Letters of Credit].

Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement,

 

- 13 -



--------------------------------------------------------------------------------

and any assignment, deposit arrangement or lease intended as, or having the
effect of, security and any filed financing statement (whether or not a lien or
other encumbrance is created or exists at the time of the filing).

LLC Interests shall have the meaning given to such term in Section 5.1.3
[Subsidiaries].

Loan Documents shall mean this Agreement, the Agent’s Letter, the Management and
Advisory Fee Subordination Agreement, the Notes, and any other instruments,
certificates or documents delivered or contemplated to be delivered hereunder or
thereunder or in connection herewith or therewith, as the same may be
supplemented or amended from time to time in accordance herewith or therewith,
and Loan Document shall mean any of the Loan Documents.

Loan Request shall have the meaning given to such term in Section 2.4 [Loan
Requests].

Loans shall mean collectively and Loan shall mean separately all Loans or any
Loan made by the Lenders or one of the Lenders to the Borrower pursuant to
Section 2.1 [Commitments].

Management Agreement shall mean that certain Management Agreement dated as of
December 23, 2004, by and between Borrower and Manager, as amended

Management and Advisory Fee Subordination Agreement shall mean a Subordination
Agreement among the parties to the Management Agreement and the Advisory
Agreement, subordinating the obligations to pay management fees and advisory
fees thereunder to the obligations of the Borrower to the Lenders hereunder in
the form attached hereto as Exhibit 1.1(M).

Material Adverse Change shall mean any set of circumstances or events which
(a) has or would reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of this Agreement or any other
Loan Document, (b) is or would reasonably be expected to be material and adverse
to the business, properties, assets, financial condition, results of operations
or prospects of the Borrower, (c) impairs materially or would reasonably be
expected to impair materially the ability of the Borrower taken as a whole to
duly and punctually pay or perform its Indebtedness, or (d) impairs materially
or would reasonably be expected to impair materially the ability of the Agent or
any of the Lenders, to the extent permitted, to enforce their legal remedies
pursuant to this Agreement or any other Loan Document.

Month, with respect to an Interest Period under the Euro-Rate Option, shall mean
the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any Euro-Rate
Interest Period begins on

 

- 14 -



--------------------------------------------------------------------------------

a day of a calendar month for which there is no numerically corresponding day in
the month in which such Interest Period is to end, the final month of such
Interest Period shall be deemed to end on the last Business Day of such final
month.

Net Asset Value shall mean the aggregate value of (i) the Property Investments,
plus (ii) all other tangible assets of the Borrower and its Subsidiaries
(including the ratable share of the Borrower’s direct or indirect interest in a
Subsidiary if it is not wholly owned), minus (iii) all Indebtedness and other
obligations, in each case of the Borrower and its Subsidiaries on a consolidated
basis, provided that in computing amounts in clauses (i), (ii) and (iii) for any
Joint Venture in which the Borrower or any Subsidiary of the Borrower has an
interest, amounts computed in each such clause shall be multiplied by the
Borrower’s Percentage Equity Interest in such Joint Venture and such computation
must include at least five (5) wholly owned Properties of the Borrower or the
Borrower’s wholly owned Subsidiary which Properties are located in the United
States of America and provided further that if the value any Property (net of
Indebtedness or other obligations secured by such Property (the “Net Value”)
comprises more than 25% of the Net Asset Value of the Fund Group, then the Net
Value of such Property which shall be included in the definition of Net Asset
Value shall be limited to an amount equal to 25% of the Net Asset Value of the
Fund Group. “Value” for purposes of this definition shall be based on appraisals
performed by firms selected and retained by Duff & Phelps (or its successor or
replacement), the Borrower’s independent third party real estate valuation firm
(or if no appraisal has been received for a Property Investment or other asset,
the purchase price of such Property Investment or other asset for the first 15
months after the date of its acquisition if it is a Property Investment and
thereafter such Property Investment shall be valued at $0 under this definition
until such time as an appraisal is received therefor).

Net Operating Income shall mean as of any fiscal quarter end, the following,
computed with respect to retail Properties for the four fiscal quarters then
ended and with respect to all other Properties for the two quarters then ended
multiplied times two (provided that if the Borrower and its Subsidiaries have
owned any such retail Property for less than four quarters, or other Property
for less than two quarters (such four-quarter or two-quarter period shall be
referred to as the “Applicable Period”), then all items below shall be
annualized for such Property):

(a) gross revenues of such Properties (including in such gross revenues, income
generated from the Qualified TIF Program)

MINUS

(b) the sum of:

(i) operating expenses incurred with respect to such Properties (including
appropriate accrual for property taxes and insurance and excluding depreciation
and amortization and management fees (which fees are addressed in item (b)(ii)
below));

 

- 15 -



--------------------------------------------------------------------------------

(ii) management fees computed at an annual rate equal to the greater of the
following:

(A) 3% of the annualized gross revenue, or

(B) the annualized amount of the management and advisory fees actually incurred
(excluding the management or advisory fees that are payable under the Management
Agreement and the Advisory Agreement (which fees are paid by the Borrower and
not paid by the owners of Properties)); plus

(iii) the Capital Reserve Allowance

In computing Net Operating Income:

(A) In computing Net Operating Income for any Joint Venture in which the
Borrower or any Subsidiary of the Borrower has an interest, amounts computed
above shall be multiplied by the Borrower’s Percentage Equity Interest in such
Joint Venture;

(B) for properties purchased during the Applicable Period the Borrower may
calculate Net Operating Income with respect to such Property (but not other
Properties) using either (i) historical operating statements or (ii) pro-forma
financial statements, provided that in either case such statements are
acceptable to the Agent; and

(C) the amount of rental revenue from any tenant under a lease of space in any
Property shall be deemed to be zero for the purpose of computing Net Operating
Income if:

(i) rental receivable from such tenant under such lease exceeds 5% of the
consolidated rental revenue (excluding rental received from such tenant)
receivable by the Borrower and its Subsidiaries under leases relating to all of
the Properties then owned by Borrower and its Subsidiaries, and

(ii) either:

(y) an Insolvency Proceeding has occurred and is continuing with respect to such
tenant,

OR

(z) the remaining term under such lease is equal to or less than 90 days from
the date of determination and the parties to such lease have not renewed such
lease term or entered into a replacement lease which has been disclosed to the
Agent and the Agent has approved inclusion of such lease hereunder based on
terms and conditions of such replacement lease and the quality of the
replacement tenant (if the tenant is new).

 

- 16 -



--------------------------------------------------------------------------------

Non-Controlled Subsidiary shall mean a Joint Venture that is not a Controlled
Subsidiary.

Non-Recourse Indebtedness shall mean Indebtedness which may be secured by
Properties of the Subsidiaries of the Borrower with respect to which the
recourse of the creditor is limited solely to such Properties and other assets
of such Subsidiaries, and the Borrower is not otherwise liable on such
Indebtedness, whether as a primary obligor, by Guaranty or otherwise, except to
the extent of (a) “standard” exceptions to non-recourse limitations including,
without limitation, fraud, misrepresentation, misapplication of cash, waste and
other circumstances customarily excluded from non-recourse provisions in
non-recourse financing of real estate and (b) obligations under environmental
indemnity agreements.

Notes shall mean collectively and Note shall mean separately all the Notes of
the Borrower in the form of Exhibit 1.1(N) evidencing the Loans together with
all amendments, extensions, renewals, replacements, refinancings or refundings
thereof in whole or in part.

Notices shall have the meaning assigned to that term in Section 10.6 [Notices;
Lending Offices].

Obligation shall mean any obligation or liability of any of the Borrower to the
Agent or any of the Lenders, howsoever created, arising or evidenced, whether
direct or indirect, absolute or contingent, now or hereafter existing, or due or
to become due, under or in connection with this Agreement, the Notes, the
Letters of Credit, the Agent’s Letter or any other Loan Document.

Official Body shall mean, as to any Person, any national, federal, state, local
or other government or political subdivision or any agency, authority, board,
bureau, central bank, commission, department or instrumentality of either, or
any court, tribunal, grand jury or arbitrator, in each case whether foreign or
domestic having jurisdiction over such Person or such Person’s property.

Optional Currency shall mean any of the following currencies: dollars in the
lawful currency of Canada.

Optional Currency Sublimit shall have the meaning assigned to that term in
Section 2.1 [Commitments].

Original Currency shall have the meaning assigned to that term in Section 4.9
[Judgment Currency].

 

- 17 -



--------------------------------------------------------------------------------

Other Taxes shall have the meaning assigned to that term in Section 4.8.2 [Stamp
Taxes].

Overnight Rate shall mean for any day with respect to any Loans in an Optional
Currency, the rate of interest per annum as determined by the Agent at which
overnight deposits in the such currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day in the applicable offshore interbank market.

Pac-Med Put shall mean the Put and Call Option Agreement between PMB SB 399—401
East Highland LLC as seller, PMB Acquisition #1 Partners LLC as buyer relating
to the leasehold interest of seller in the Pacific Medical Buildings to be
purchased by buyer.

Participation Advance shall mean, with respect to any Lender, such Lender’s
payment in respect of its participation in a Letter of Credit Borrowing
according to its Ratable Share pursuant to Section 2.11.3.4 [Disbursements,
Reimbursement].

Partnership Interests shall have the meaning given to such term in Section 5.1.3
[Subsidiaries].

Permitted Liens shall mean:

(i) Liens for taxes, assessments, or similar charges, incurred in the ordinary
course of business and which are not yet due and payable;

(ii) Pledges or deposits made in the ordinary course of business to secure
payment of workmen’s compensation, or to participate in any fund in connection
with workmen’s compensation, unemployment insurance, old-age pensions or other
social security programs;

(iii) Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens, securing obligations incurred in the ordinary course of business that are
not yet due and payable and Liens of landlords securing obligations to pay lease
payments that are not yet due and payable or in default;

(iv) Good-faith pledges or deposits made in the ordinary course of business to
secure performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, not in excess of the aggregate amount due thereunder,
or to secure statutory obligations, or surety, appeal, indemnity, performance or
other similar bonds required in the ordinary course of business;

(v) Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;

 

- 18 -



--------------------------------------------------------------------------------

(vi) Liens, security interests and mortgages in favor of the Agent for the
benefit of the Lenders securing the Obligations;

(vii) Liens on property leased by Borrower or any Subsidiary of Borrower under
capital and operating leases securing obligations of Borrower or such Subsidiary
to the lessor under such leases;

(viii) Any Lien existing on the date of this Agreement and described on Schedule
1.1(P), provided that the principal amount secured thereby is not hereafter
increased, and no additional assets become subject to such Lien;

(ix) Liens on Properties and related assets owned by Subsidiaries securing
Indebtedness permitted under Sections 7.2.1 [Indebtedness], and as contemplated
by the Private Offering Memorandum;

(x) Purchase Money Security Interests, provided that the aggregate amount of
loans and deferred payments secured by such Purchase Money Security Interests
shall not exceed $5,000,000 (excluding for the purpose of this computation any
loans or deferred payments secured by Liens described on Schedule 1.1(P)); and

(xi) The following, (A) if the validity or amount thereof is being contested in
good faith by appropriate and lawful proceedings diligently conducted so long as
levy and execution thereon have been stayed and continue to be stayed or (B) if
a final judgment is entered and such judgment is discharged within thirty
(30) days of entry, and in either case they do not in the aggregate, materially
impair the ability of Borrower to perform its Obligations hereunder or under the
other Loan Documents:

(1) Claims or Liens for taxes, assessments or charges due and payable and
subject to interest or penalty, provided that Borrower maintains such reserves
or other appropriate provisions as shall be required by GAAP and pays all such
taxes, assessments or charges forthwith upon the commencement of proceedings to
foreclose any such Lien;

(2) Claims, Liens or encumbrances upon, and defects of title to, real or
personal property, including any attachment of personal or real property or
other legal process prior to adjudication of a dispute on the merits;

(3) Claims or Liens of mechanics, materialmen, warehousemen, carriers, or other
statutory nonconsensual Liens; or

(4) Liens resulting from final judgments or orders described in Section 8.1.7
[Advisor].

 

- 19 -



--------------------------------------------------------------------------------

Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

Plan shall mean at any time an employee pension benefit plan (including a
Multiple Employer Plan, but not a Multiemployer Plan) which is covered by Title
IV of ERISA or is subject to the minimum funding standards under Section 412 of
the Internal Revenue Code. PNC Bank shall mean PNC Bank, National Association,
its successors and assigns.

Potential Default shall mean any event or condition which with notice, passage
of time or a determination by the Agent or the Required Lenders, or any
combination of the foregoing, would constitute an Event of Default.

Principal Office shall mean the main banking office of the Agent in Pittsburgh,
Pennsylvania.

Prior Credit Agreement shall mean that certain Credit Agreement dated as of
December 21, 2005, as amended, among the Borrower, the Lenders and PNC Bank, as
Agent.

Private Offering Memorandum shall mean the Confidential Private Offering
Memorandum of the Borrower dated August 2004, as the same may be amended.

Property shall mean income producing real estate and real estate related assets
owned by Borrower or a Subsidiary. Properties may include real estate assets in
the office, retail, industrial or apartment sectors; provided, however, so long
as the Net Asset Value exceeds $300,000,000, Properties may include assets in
other sectors (but if the Net Asset Value shall be less than $300,000,000
Properties may not include assets in such other sectors). In the case of a
portfolio of assets, each individual property in such portfolio shall be deemed
a “Property” hereunder.

Property Investment shall mean an investment by any member of the Fund Group in
a Property, Joint Venture, mortgage loan or mezzanine loan, whether by purchase
or otherwise.

Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans to Borrower or any Subsidiary of Borrower or deferred
payments by Borrower or any Subsidiary for the purchase of such tangible
personal property.

Purchasing Lender shall mean a Lender which becomes a party to this Agreement by
executing an Assignment and Assumption Agreement.

Qualified TIF Program will shall mean any tax exempt financing program of the
Borrower and its Subsidiaries approved in writing by the Agent. As of the
Closing Date, the Agent has approved of the following tax exempt financing
programs of the Borrower and its Subsidiaries: (1) the Enhanced Sale Tax
Incentive Program with the City of Northglenn, Colorado

 

- 20 -



--------------------------------------------------------------------------------

which finances the Marketplace at Northglenn, under which the Borrower and its
Subsidiaries receive payments from the City of Northglenn, and (2) the tax
exempt financing program with the Village of Monee, Illinois related to the TNT
Logistics North American Distribution Center under which the Borrower and its
Subsidiaries receive payments from the Village of Monee.

Ratable Share shall mean the proportion that a Lender’s Commitment bears to the
Commitments of all of the Lenders.

Regulated Substances shall mean, without limitation, any substance, material or
waste, regardless of its form or nature, defined under Environmental Laws as a
“hazardous substance,” “pollutant,” “pollution,” “contaminant,” “hazardous or
toxic substance,” “extremely hazardous substance,” “toxic chemical,” “toxic
substance,” “toxic waste,” “hazardous waste,” “special handling waste,”
“industrial waste,” “residual waste,” “solid waste,” “municipal waste,” “mixed
waste,” “infectious waste,” “chemotherapeutic waste,” “medical waste,” or
“regulated substance” or any other material, substance or waste, regardless of
its form or nature, which otherwise is regulated by Environmental Laws.

Regulation U shall mean Regulation U, T, G or X as promulgated by the Board of
Governors of the Federal Reserve System, as amended from time to time.

Required Environmental Notices shall mean all notices, reports, plans, forms or
other filings which pursuant to Environmental Laws, Required Environmental
Permits or at the request or direction of an Official Body either must be
submitted to an Official Body or which otherwise must be maintained.

Required Environmental Permits shall mean all permits, licenses, bonds,
consents, programs, approvals or authorizations required under Environmental
Laws to own, occupy or maintain the Property or which otherwise are required for
the operations and business activities of the Borrower.

Required Lenders shall mean

(A) If there exist fewer than three (3) Lenders, all Lenders, and

(B) If there exist three (3) or more Lenders:

(i) if there are no Loans, Reimbursement Obligations or Letter of Credit
Borrowings outstanding, Lenders whose Commitments aggregate at least 66 2/3% of
the Commitments of all of the Lenders, or

(ii) if there are Loans, Reimbursement Obligations or Letter of Credit
Borrowings outstanding, any Lender or group of Lenders if the sum of the Loans,
Reimbursement Obligations and Letter of Credit Borrowings of such Lenders then
outstanding aggregates at least 66 2/3% of the total principal amount of all of
the Loans Reimbursement Obligations and Letter of Credit Borrowings then
outstanding. Reimbursement Obligations and

 

- 21 -



--------------------------------------------------------------------------------

Letter of Credit Borrowings shall be deemed, for purposes of this definition, to
be in favor of the Agent and not a participating Lender if such Lender has not
made its Participation Advance in respect thereof and shall be deemed to be in
favor of such Lender to the extent of its Participation Advance if it has made
its Participation Advance in respect thereof.

Schedule of Subsidiaries and Assets shall mean the Schedule referred to in
various subsections of Section 5 [Representations and Warranties].

Shares shall have the meaning assigned to that term in Section 5.1.2
[Capitalization and Ownership].

Standby Letter of Credit shall mean a Letter of Credit issued to support
obligations of the Borrower, contingent or otherwise, which finance the working
capital and business needs of the Borrower incurred in the ordinary course of
business, but excluding any Letter of Credit under which the stated amount of
such Letter of Credit increases automatically over time.

Subsidiary of any Person at any time shall mean (i) any corporation or trust of
which 50% or more (by number of shares or number of votes) of the outstanding
capital stock or shares of beneficial interest normally entitled to vote for the
election of one or more directors or trustees (regardless of any contingency
which does or may suspend or dilute the voting rights) is at such time owned
directly or indirectly by such Person or one or more of such Person’s
Subsidiaries, (ii) any partnership of which such Person is a general partner or
of which 50% or more of the partnership interests is at the time directly or
indirectly owned by such Person or one or more of such Person’s Subsidiaries,
(iii) any limited liability company of which such Person is a member or of which
50% or more of the limited liability company interests is at the time directly
or indirectly owned by such Person or one or more of such Person’s Subsidiaries;
(iv) any corporation, trust, partnership, limited liability company or other
entity which is controlled or capable of being controlled by such Person or one
or more of such Person’s Subsidiaries, or (v) any Joint Venture.

Subsidiary Shares shall have the meaning assigned to that term in Section 5.1.3
[Subsidiaries].

Taxes shall have the meaning assigned to that term in Section 4.8.1 [No
Deductions].

Transferor Lender shall mean the selling Lender pursuant to an Assignment and
Assumption Agreement.

USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

 

- 22 -



--------------------------------------------------------------------------------

Waipio Asset shall mean the commercial retail center commonly known as Gentry
Waipio Center located in Waipahu, Hawaii.

1.2 Construction.

Unless the context of this Agreement otherwise clearly requires, the following
rules of construction shall apply to this Agreement and each of the other Loan
Documents:

1.2.1 Number; Inclusion.

references to the plural include the singular, the plural, the part and the
whole; “or” has the inclusive meaning represented by the phrase “and/or,” and
“including” has the meaning represented by the phrase “including without
limitation”;

1.2.2 Determination.

references to “determination” of or by the Agent or the Lenders shall be deemed
to include good-faith estimates by the Agent or the Lenders (in the case of
quantitative determinations) and good-faith beliefs by the Agent or the Lenders
(in the case of qualitative determinations) and such determination shall be
conclusive absent manifest error;

1.2.3 Agent’s Discretion and Consent.

whenever the Agent or the Lenders are granted the right herein to act in its or
their sole discretion or to grant or withhold consent such right shall be
exercised in good faith;

1.2.4 Documents Taken as a Whole.

the words “hereof,” “herein,” “hereunder,” “hereto” and similar terms in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document as a whole and not to any particular provision of this Agreement or
such other Loan Document;

1.2.5 Headings.

the section and other headings contained in this Agreement or such other Loan
Document and the Table of Contents (if any), preceding this Agreement or such
other Loan Document are for reference purposes only and shall not control or
affect the construction of this Agreement or such other Loan Document or the
interpretation thereof in any respect;

1.2.6 Implied References to this Agreement.

article, section, subsection, clause, schedule and exhibit references are to
this Agreement or other Loan Document, as the case may be, unless otherwise
specified;

 

- 23 -



--------------------------------------------------------------------------------

1.2.7 Persons.

reference to any Person includes such Person’s successors and assigns but, if
applicable, only if such successors and assigns are permitted by this Agreement
or such other Loan Document, as the case may be, and reference to a Person in a
particular capacity excludes such Person in any other capacity;

1.2.8 Modifications to Documents.

reference to any agreement (including this Agreement and any other Loan Document
together with the schedules and exhibits hereto or thereto), document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated;

1.2.9 From, To and Through.

relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding,” and “through” means “through and
including”; and

1.2.10 Shall; Will.

references to “shall” and “will” are intended to have the same meaning.

1.3 Accounting Principles.

Except as otherwise provided in this Agreement, all computations and
determinations as to accounting or financial matters and all financial
statements to be delivered pursuant to this Agreement shall be made and prepared
in accordance with GAAP (including principles of consolidation where
appropriate), and all accounting or financial terms shall have the meanings
ascribed to such terms by GAAP; provided, however, that all accounting terms
used in Section 7.2 [Negative Covenants] (and all defined terms used in the
definition of any accounting term used in Section 7.2) shall have the meaning
given to such terms (and defined terms) under GAAP as in effect on the date
hereof applied on a basis consistent with those used in preparing the Annual
Statements referred to in Section 5.1.9((i)) [Historical Statements]. In the
event of any change after the date hereof in GAAP, and if such change would
result in the inability to determine compliance with the financial covenants set
forth in Section 7.2 [Negative Covenants] based upon the Borrower’s regularly
prepared financial statements by reason of the preceding sentence, then the
parties hereto agree to endeavor, in good faith, to agree upon an amendment to
this Agreement that would adjust such financial covenants in a manner that would
not affect the substance thereof, but would allow compliance therewith to be
determined in accordance with the Borrower’s financial statements at that time.

 

- 24 -



--------------------------------------------------------------------------------

2. REVOLVING CREDIT FACILITY

2.1 Commitments.

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, each Lender severally agrees to make Loans in
either Dollars or one or more Optional Currencies to the Borrower at any time or
from time to time on or after the date hereof to (but not including) the
Expiration Date, provided that (i) after giving effect to each such Loan the
aggregate Dollar Equivalent amount of Loans from such Lender shall not exceed
such Lender’s Commitment minus such Lender’s Ratable Share of Dollar Equivalent
Amount of the Letters of Credit Outstanding, (ii) the Dollar Equivalent Amount
of Loans in Optional Currencies shall not exceed $20,000,000 (the “Optional
Currency Sublimit”), (iii) no Loan to which the Base Rate Option Applies shall
be made in an Optional Currency and (iv) subject to Section 4.5.1 hereof,
Facility Usage shall not exceed the aggregate Commitments of all Lenders. Within
such limits of time and amount and subject to the other provisions of this
Agreement, the Borrower may borrow, repay and reborrow pursuant to this
Section 2.1 [Commitments].

2.2 Nature of Lenders’ Obligations with Respect to Loans.

Each Lender shall be obligated to participate in each request for Loans pursuant
to Section 2.4 [Loan Requests] in accordance with its Ratable Share. The
aggregate Dollar Equivalent amount of each Lender’s Loans outstanding hereunder
to the Borrower at any time shall never exceed its Commitment minus its Ratable
Share of Dollar Equivalent amount of the Letters of Credit Outstanding, subject
to Section 4.5.2 [Currency Fluctuations]. The obligations of each Lender
hereunder are several. The failure of any Lender to perform its obligations
hereunder shall not affect the Obligations of the Borrower to any other party
nor shall any other party be liable for the failure of such Lender to perform
its obligations hereunder. The Lenders shall have no obligation to make Loans
hereunder on or after the Expiration Date.

2.3 Commitment Fees.

Accruing from the date hereof until the Expiration Date, the Borrower agrees to
pay to the Agent in Dollars for the ratable account of each Lender, based on the
Average Non-Usage, a nonrefundable commitment fee (the “Commitment Fee”),
computed at the following rates per annum:

 

Average Non-Usage

   Fee Rate  

less than or equal to 50% of the Commitments

   0.20 %

greater than 50% of the Commitments

   0.10 %

 

- 25 -



--------------------------------------------------------------------------------

The Commitment Fee shall be computed on the basis of a year of 365 or 366 days,
as the case may be, and actual days elapsed and shall be payable in arrears on
the first Business Day of each January, April, July and October after the date
hereof and on the Expiration Date or upon acceleration of the Notes.

2.4 Loan Requests.

Except as otherwise provided herein, the Borrower may from time to time prior to
the Expiration Date request the Lenders to make Loans, or renew or convert the
Interest Rate Option applicable to existing Loans pursuant to Section 3.2
[Interest Periods], by delivering to the Agent, not later than 10:00 a.m.,
Pittsburgh time, (i) three (3) Business Days prior to the proposed Borrowing
Date with respect to the making of Loans in Dollars to which the Euro-Rate
Option applies or the conversion to or the renewal of the Euro-Rate Option for
any Loans and four(4) Business Days prior to the proposed Borrowing Date with
respect to the making of Loans in an Optional Currency or the date of conversion
to or renewal of the Euro-Rate Option for Loans in and Optional Currency; and
(ii) the proposed Borrowing Date with respect to the making of a Loan to which
the Base Rate Option applies or the last day of the preceding Interest Period
with respect to the conversion to the Base Rate Option for any Loan, of a duly
completed request therefor substantially in the form of Exhibit 2.4 or a request
by telephone immediately confirmed in writing by letter, facsimile or telex in
such form (each, a “Loan Request”), it being understood that the Agent may rely
on the authority of any individual making such a telephonic request without the
necessity of receipt of such written confirmation. Each Loan Request shall be
irrevocable and shall specify (i) the proposed Borrowing Date; (ii) the
aggregate amount of the proposed Loans (expressed in the currency in which such
Loans shall be funded and also as a Dollar Equivalent if such Loans shall be
funded in an Optional Currency) comprising each Borrowing Tranche, the Dollar
Equivalent amount of which shall be in integral multiples of $500,000 and not
less than $500,000 for each Borrowing Tranche to which the Euro-Rate Option
applies and not less than the lesser of $500,000 or the maximum amount available
for Borrowing Tranches to which the Base Rate Option applies; (iii) whether the
Euro-Rate Option or Base Rate Option shall apply to the proposed Loans
comprising the applicable Borrowing Tranche; (iv) the currency in which such
Loans shall be funded if the Borrower is electing the Euro-Rate Option; and
(v) in the case of a Borrowing Tranche to which the Euro-Rate Option applies, an
appropriate Interest Period for the Loans comprising such Borrowing Tranche.

2.5 Making Loans.

The Agent shall, promptly after receipt by it of a Loan Request pursuant to
Section 2.4 [Loan Requests], notify the Lenders of its receipt of such Loan
Request specifying: (i) the proposed Borrowing Date and the time and method of
disbursement of the Loans requested thereby; (ii) the amount and type of each
such Loan and the applicable Interest Period (if any); and (iii) the
apportionment among the Lenders of such Loans as determined by the Agent in
accordance with Section 2.2 [Nature of Lenders’ Obligations]. Each Lender shall
remit the principal amount of each Loan to the Agent such that the Agent is able
to, and the Agent shall, to the extent the Lenders have made funds available to
it for such purpose and subject to

 

- 26 -



--------------------------------------------------------------------------------

Section 6.2 [Each Additional Loan], fund such Loans to the Borrower in U.S.
Dollars and immediately available funds at the Principal Office prior to 2:00
p.m., Pittsburgh time, on the applicable Borrowing Date, provided that if any
Lender fails to remit such funds to the Agent in a timely manner, the Agent may
elect in its sole discretion to fund with its own funds the Loans of such Lender
on such Borrowing Date, and such Lender shall be subject to the repayment
obligation in Section 9.15 [Availability of Funds].

2.6 Notes.

The Obligation of the Borrower to repay the aggregate unpaid principal amount of
the Loans made to it by each Lender, together with interest thereon, shall be
evidenced by a Note dated the Closing Date payable to the order of such Lender
in a face amount equal to the Commitment of such Lender.

2.7 Use of Proceeds.

The proceeds of the Loans shall be used as set forth in the recitals, including,
without limitation, the payment of redemptions and dividends in accordance with
the terms hereof.

2.8 Increase in Commitments.

The Borrower may from time to time request an increase in the amount of the
Commitments provided that neither any existing Lender nor the Agent shall be
under any obligation to increase its existing Commitment and any decision to
increase its Commitment shall be in such Lender’s or the Agent’s sole discretion
and provided further that:

(i) any such increase shall not cause the total amount of the Commitments to
exceed $70,000,000 and shall be in increments of not less than $5,000,000,

(ii) the Net Asset Value shall have been equal to or exceeded $300,000,000 as
reported on either (A) the most recent Compliance Certificate delivered by the
Borrower pursuant to Section 7.3.4 [Certificate of the Borrower]or (B) an
updated Compliance Certificate delivered in connection with the request for the
increase in the amount of the Commitments,

(iii) if such increase is provided by a new Lender such Lender shall be subject
to the approval of the Borrower, which shall not be unreasonably withheld, and
the Agent and such new lender shall execute a Lender Joinder,

(iv) the Borrower shall pay to the Agent for the ratable benefit of Lenders
providing such increase (whether such Lender is an existing Lender or a new
Lender) a fee in an amount to be determined,

(v) if such Commitment is provided by either a new Lender, or by one more of the
existing Lenders but not ratably by all of the existing Lenders, then the
Borrower shall repay

 

- 27 -



--------------------------------------------------------------------------------

all of the Loans, subject to the Borrower’s obligation under 4.6.2 [Indemnity],
on the effective date of the increase and re-borrow on such date; the Lenders
shall participate in the new Loans made on such date ratably according to their
Commitments as modified on such date, and

(vi) the Borrower may not request an increase pursuant to this Section 2.8
[Increase in Commitments] if the Borrower: (1) has previously requested an
increase pursuant to this Section 2.8 [Increase in Commitments], and (2) has not
extended the Expiration Date pursuant to Section 2.10 [Extension by Lenders of
the Expiration Date].

2.9 Reduction of Commitment.

The Borrower shall have the right at any time and from time to time upon five
(5) Business Days’ prior written notice to the Agent to permanently reduce, in
whole multiples of $5,000,000 of principal, or terminate the Commitment without
penalty or premium, except as hereinafter set forth, provided that any such
reduction or termination shall be accompanied by (a) the payment in full of any
Commitment Fee then accrued on the amount of such reduction or termination,
(b) prepayment of the Notes, together with the full amount of interest accrued
on the principal sum to be prepaid (and all amounts referred to in Section 4.6.2
[Indemnity]), to the extent that the aggregate amount thereof then outstanding
exceeds the Commitment as so reduced or terminated and (c) a corresponding
pro-rata reduction in the Optional Currency Sublimit and the Letter of Credit
Sublimit and a corresponding prepayment of Loans denominated in an Optional
Currency and cash collateralization of outstanding Letters of Credit to the
extent that the aggregate amount thereof then outstanding exceeds the Optional
Currency Sublimit or Letter of Credit Sublimit, as so reduced or terminated.
From the effective date of any such reduction or termination the obligations of
Borrower to pay the Commitment Fee pursuant to Section 2.3 [Commitment Fees]
shall correspondingly be reduced or cease.

2.10 Extension by Lenders of the Initial Expiration Date.

At any time during the period (the “Permitted Extension Request Period”) which
begins 120 days before the Initial Expiration Date (excluding any subsequent
Expiration Date]) and ends 60 days before such Expiration Date, the Borrower may
request a one-year extension of the Expiration Date subject to the following
terms and conditions:

(i) The Borrower shall deliver a written notice of such request (the “Extension
Request”) to the Agent during the Permitted Extension Request Period,

(ii) There shall exist no Potential Defaults or Events of Default on the date of
such request and (with respect to any financial covenants which are measured on
a quarterly basis) as of the date of the last Quarterly Compliance Certificate
delivered by the Borrower hereunder, and Borrower shall have delivered a
certificate to the Agent to such effect;

(iii) Borrower shall deliver together with its request

 

- 28 -



--------------------------------------------------------------------------------

(A) a pro forma Compliance Certificate dated as of the date of such request
evidencing that the Borrower shall be in compliance with its covenants hereunder
(after giving effect to the covenants in Sections 7.2.15 [Maximum Indebtedness
to Gross Asset Value] and 7.2.16 [ Minimum Adjusted Net Operating Income]); and

(B) an updated Schedule of Subsidiaries and Assets; and

(iv) The Borrower shall pay to the Agent for the ratable benefit of the Lenders
on the effective date of such extension a fee in an amount equal to 0.125% of
the total Commitments then in effect.

2.11 Letter of Credit Subfacility.

2.11.1 Issuance of Letters of Credit.

Borrower may request the issuance of a letter of credit (each a “Letter of
Credit”) on behalf of itself or one of its Subsidiaries (provided that if it is
issued on behalf of a Subsidiary, (1) the Borrower shall be applicant and (2) it
is acknowledged and agreed that Borrower is obligated to reimburse the Agent and
the Lenders under the terms of this Section 2.11 [Letter of Credit Subfacility]
for any such Letter of Credit) by delivering to the Agent a completed
application and agreement for letters of credit in such form as the Agent may
specify from time to time by no later than 10:00 a.m., Pittsburgh time, at least
five (5) Business Days, or such shorter period as may be agreed to by the Agent,
in advance of the proposed date of issuance. Each Letter of Credit shall be a
Standby Letter of Credit and may not be a Commercial Letter of Credit) and may
be denominated in either Dollars or an Optional Currency. Subject to the terms
and conditions hereof and in reliance on the agreements of the other Lenders set
forth in this Section 2.11.1 [Issuance of Letters of Credit], the Agent or any
of the Agent’s Affiliates will issue a Letter of Credit provided that each
Letter of Credit shall (A) have a maximum maturity of twelve (12) months from
the date of issuance, and (B) in no event expire later than 10 calendar days
prior to the Expiration Date and providing that in no event shall (i) the Dollar
Equivalent amount of Letters of Credit Outstanding exceed, at any one time,
$10,000,000 (the “Letter of Credit Sublimit”) or (ii) the Dollar Equivalent
Facility Usage exceed, at any one time, the Commitments.

Subject to the terms and conditions of this Agreement, each of the Letters of
Credit listed on Schedule 2.11.1, shall from and after the date hereof be deemed
to be a Letter of Credit issued under and pursuant to the terms of this
Agreement.

 

- 29 -



--------------------------------------------------------------------------------

2.11.2 Letter of Credit Fees.

The Borrower shall pay in dollars (i) to the Agent for the ratable account of
the Lenders a fee (the “Letter of Credit Fee”) equal to the Applicable Margin
applicable to Loans under the Euro-Rate Option, and (ii) to the Agent for its
own account a fronting fee equal to 1/8% per annum (computed on the basis of a
year of 360 days and actual days elapsed), which fees shall be computed on the
daily average Dollar Equivalent amount of Letters of Credit Outstanding and
shall be payable quarterly in arrears commencing with the first Business Day of
each April, July, October and January following issuance of each Letter of
Credit and on the Expiration Date. The Borrower shall also pay to the Agent in
Dollars for the Agent’s sole account the Agent’s then in effect customary fees
and administrative expenses payable with respect to the Letters of Credit as the
Agent may generally charge or incur from time to time in connection with the
issuance, maintenance, modification (if any), assignment or transfer (if any),
negotiation, and administration of Letters of Credit.

2.11.3 Disbursements, Reimbursement.

2.11.3.1 Immediately upon the Issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Agent a participation in such Letter of Credit and each
drawing thereunder in an amount equal to such Lender’s Ratable Share of the
maximum amount available to be drawn under such Letter of Credit and the amount
of such drawing, respectively.

2.11.3.2 In the event of any request for a drawing under a Letter of Credit by
the beneficiary or transferee thereof, the Agent will promptly notify the
Borrower. Provided that it shall have received such notice, the Borrower shall
reimburse (such obligation to reimburse the Agent shall sometimes be referred to
as a “Reimbursement Obligation”) the Agent in Dollars prior to 12:00 noon,
Pittsburgh time on each date that an amount is paid by the Agent under any
Letter of Credit (each such date, an “Drawing Date”) in an amount equal to the
Dollar Equivalent amount so paid by the Agent. In the event the Borrower fails
to reimburse the Agent for the full Dollar Equivalent amount of any drawing
under any Letter of Credit by 12:00 noon, Pittsburgh time, on the Drawing Date,
the Agent will promptly notify each Lender thereof, and the Borrower shall be
deemed to have requested that Loans be made by the Lenders in Dollars under the
Base Rate Option to be disbursed on the Drawing Date under such Letter of
Credit, subject to the amount of the unutilized portion of the Commitment and
subject to the conditions set forth in Section 6.2 [Each Additional Loan] other
than any notice requirements. Any notice given by the Agent pursuant to this
Section 2.11.3.2 may be oral if immediately confirmed in writing; provided that
the lack of such an immediate confirmation shall not affect the conclusiveness
or binding effect of such notice.

2.11.3.3 Each Lender shall upon any notice pursuant to Section 2.11.3.2 make
available to the Agent an amount in Dollars in immediately available funds equal
to its Ratable Share of the Dollar Equivalent amount of the drawing, whereupon
the participating Lenders shall (subject to Section 2.11.3.4) each be deemed to
have made a Loan in

 

- 30 -



--------------------------------------------------------------------------------

Dollars under the Base Rate Option to the Borrower in that amount. If any Lender
so notified fails to make available in Dollars to the Agent for the account of
the Agent the amount of such Lender’s Ratable Share of such Dollar Equivalent
amount by no later than 2:00 p.m., Pittsburgh time on the Drawing Date, then
interest shall accrue on such Lender’s obligation to make such payment, from the
Drawing Date to the date on which such Lender makes such payment (i) at a rate
per annum equal to the Federal Funds Effective Rate during the first three days
following the Drawing Date and (ii) at a rate per annum equal to the rate
applicable to Loans under the Base Rate Option on and after the fourth day
following the Drawing Date. The Agent will promptly give notice of the
occurrence of the Drawing Date, but failure of the Agent to give any such notice
on the Drawing Date or in sufficient time to enable any Lender to effect such
payment on such date shall not relieve such Lender from its obligation under
this Section 2.11.3.3.

2.11.3.4 With respect to any unreimbursed drawing that is not converted into
Loans under the Base Rate Option to the Borrower in whole or in part as
contemplated by Section 2.11.3.2, because of the Borrower’s failure to satisfy
the conditions set forth in Section 6.2 [Each Additional Loan] other than any
notice requirements or for any other reason, the Borrower shall be deemed to
have incurred from the Agent a borrowing (each a “Letter of Credit Borrowing”)
in Dollars in the Dollar Equivalent amount of such drawing. Such Letter of
Credit Borrowing shall be due and payable on demand (together with interest) and
shall bear interest at the rate per annum applicable to the Loans under the Base
Rate Option. Each Lender’s payment to the Agent pursuant to Section 2.11.3.3
shall be deemed to be a payment in respect of its participation in such Letter
of Credit Borrowing and shall constitute a “Participation Advance” from such
Lender in satisfaction of its participation obligation under this Section 2.11.3
[Disbursements, Reimbursement].

2.11.4 Repayment of Participation Advances.

2.11.4.1 Upon (and only upon) receipt by the Agent for its account of
immediately available funds from the Borrower (i) in reimbursement of any
payment made by the Agent under the Letter of Credit with respect to which any
Lender has made a Participation Advance to the Agent, or (ii) in payment of
interest on such a payment made by the Agent under such a Letter of Credit, the
Agent will pay to each Lender, in the same funds as those received by the Agent,
the amount of such Lender’s Ratable Share of such funds, except the Agent shall
retain the amount of the Ratable Share of such funds of any Lender that did not
make a Participation Advance in respect of such payment by Agent.

2.11.4.2 If the Agent is required at any time to return to the Borrower, or to a
trustee, receiver, liquidator, custodian, or any official in any Insolvency
Proceeding, any portion of the payments made by the Borrower to the Agent
pursuant to Section 2.11.4.1 in reimbursement of a payment made under the Letter
of Credit or interest or fee thereon, each Lender shall, on demand of the Agent,
forthwith return to the Agent the amount of its Ratable Share of any amounts so
returned by the Agent plus interest thereon from the date such demand is made to
the date such amounts are returned by such Lender to the Agent, at a rate per
annum equal to the Federal Funds Effective Rate in effect from time to time.

 

- 31 -



--------------------------------------------------------------------------------

2.11.5 Documentation.

The Borrower agrees to be bound by the terms of the Agent’s application and
agreement for letters of credit and the Agent’s written regulations and
customary practices relating to letters of credit, though such interpretation
may be different from the Borrower’s own. In the event of a conflict between
such application or agreement and this Agreement, this Agreement shall govern.
It is understood and agreed that, except in the case of gross negligence or
willful misconduct, the Agent shall not be liable for any error, negligence
and/or mistakes, whether of omission or commission, in following the Borrower’s
instructions or those contained in the Letters of Credit or any modifications,
amendments or supplements thereto.

2.11.6 Determinations to Honor Drawing Requests.

In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, the Agent shall be responsible only to
determine that the documents and certificates required to be delivered under
such Letter of Credit have been delivered and that they comply on their face
with the requirements of such Letter of Credit.

2.11.7 Nature of Participation and Reimbursement Obligations.

Each Lender’s obligation in accordance with this Agreement to make the Loans or
Participation Advances, as contemplated by Section 2.11.3 [Disbursements,
Reimbursement], as a result of a drawing under a Letter of Credit, and the
Obligations of the Borrower to reimburse the Agent upon a draw under a Letter of
Credit, shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Section 2.11.7 [Nature of
Participation and Reimbursement Obligations] under all circumstances, including
the following circumstances:

(i) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Agent or any of its Affiliates, the Borrower or any
other Person for any reason whatsoever;

(ii) the failure of the Borrower or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in Section 2.1
[ Commitments], 2.4 [ Loan Requests], 2.5 [Making Loans] or 6.2 [Each Additional
Loan] or as otherwise set forth in this Agreement for the making of a Loan, it
being acknowledged that such conditions are not required for the making of a
Letter of Credit Borrowing and the obligation of the Lenders to make
Participation Advances under Section 2.11.3 [Disbursements, Reimbursement];

(iii) any lack of validity or enforceability of any Letter of Credit;

(iv) any claim of breach of warranty that might be made by the Borrower or any
Lender against any beneficiary of a Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which the Borrower

 

- 32 -



--------------------------------------------------------------------------------

or any Lender may have at any time against a beneficiary, successor beneficiary
any transferee or assignee of any Letter of Credit or the proceeds thereof (or
any Persons for whom any such transferee may be acting), the Agent or its
Affiliates or any Lender or any other Person or, whether in connection with this
Agreement, the transactions contemplated herein or any unrelated transaction
(including any underlying transaction between the Borrower or Subsidiaries of
the Borrower and the beneficiary for which any Letter of Credit was procured);

(v) the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provisions of services
relating to a Letter of Credit, in each case even if the Agent or any of the
Agent’s Affiliates has been notified thereof;

(vi) payment by the Agent or any of its Affiliates under any Letter of Credit
against presentation of a demand, draft or certificate or other document which
does not comply with the terms of such Letter of Credit;

(vii) the solvency of, or any acts of omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

(viii) any failure by the Agent or any of Agent’s Affiliates to issue any Letter
of Credit in the form requested by the Borrower, unless the Agent has received
written notice from the Borrower of such failure within three Business Days
after the Agent shall have furnished the Borrower a copy of such Letter of
Credit and such error is material and no drawing has been made thereon prior to
receipt of such notice;

(ix) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of the Borrower or Subsidiaries
of the Borrower;

(x) any breach of this Agreement or any other Loan Document by any party
thereto;

(xi) the occurrence or continuance of an Insolvency Proceeding with respect to
the Borrower;

(xii) the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;

(xiii) the fact that the Expiration Date shall have passed or this Agreement or
the Commitments hereunder shall have been terminated; and

 

- 33 -



--------------------------------------------------------------------------------

(xiv) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

2.11.8 Indemnity.

In addition to amounts payable as provided in Section 9.5 [Reimbursement of
Agent by Borrower, Etc.], the Borrower hereby agrees to protect, indemnify, pay
and save harmless the Agent and any of Agent’s Affiliates that has issued a
Letter of Credit from and against any and all claims, demands, liabilities,
damages, taxes, penalties, interest, judgments, losses, costs, charges and
expenses (including reasonable fees, expenses and disbursements of counsel and
allocated costs of internal counsel) which the Agent or any of Agent’s
Affiliates may incur or be subject to as a consequence, direct or indirect, of
the issuance of any Letter of Credit, other than as a result of (A) the gross
negligence or willful misconduct of the Agent as determined by a final judgment
of a court of competent jurisdiction or (B) the wrongful dishonor by the Agent
or any of Agent’s Affiliates of a proper demand for payment made under any
Letter of Credit, except if such dishonor resulted from any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
government or governmental authority (all such acts or omissions herein called
“Governmental Acts”).

2.11.9 Liability for Acts and Omissions.

As between the Borrower and the Agent, or the Agent’s Affiliates, the Borrower
assumes all risks of the acts and omissions of, or misuse of the Letters of
Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, the Agent shall not be
responsible for any of the following including any losses or damages to the
Borrower or other Person or property relating therefrom: (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for an issuance of any such Letter
of Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the Agent or the Agent’s
Affiliates shall have been notified thereof); (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any such Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) the failure of the beneficiary of any such Letter of Credit,
or any other party to which such Letter of Credit may be transferred, to comply
fully with any conditions required in order to draw upon such Letter of Credit
or any other claim of the Borrower against any beneficiary of such Letter of
Credit, or any such transferee, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the Agent or the Agent’s Affiliates, as
applicable, including

 

- 34 -



--------------------------------------------------------------------------------

any Governmental Acts, and none of the above shall affect or impair, or prevent
the vesting of, any of the Agent’s or the Agent’s Affiliates rights or powers
hereunder. Nothing in the preceding sentence shall relieve the Agent from
liability for the Agent’s gross negligence or willful misconduct in connection
with actions or omissions described in such clauses (i) through (viii) of such
sentence. In no event shall the Agent or the Agent’s Affiliates be liable to the
Borrower for any indirect, consequential, incidental, punitive, exemplary or
special damages or expenses (including without limitation attorneys’ fees), or
for any damages resulting from any change in the value of any property relating
to a Letter of Credit.

Without limiting the generality of the foregoing, the Agent and each of its
Affiliates (i) may rely on any oral or other communication believed in good
faith by the Agent or such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit, (ii) may honor any presentation
if the documents presented appear on their face substantially to comply with the
terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by the Agent or its Affiliate; (iv) may honor any drawing that
is payable upon presentation of a statement advising negotiation or payment,
upon receipt of such statement (even if such statement indicates that a draft or
other document is being delivered separately), and shall not be liable for any
failure of any such draft or other document to arrive, or to conform in any way
with the relevant Letter of Credit; (v) may pay any paying or negotiating bank
claiming that it rightfully honored under the laws or practices of the place
where such bank is located; and (vi) may settle or adjust any claim or demand
made on the Agent or its Affiliate in any way related to any order issued at the
applicant’s request to an air carrier, a letter of guarantee or of indemnity
issued to a carrier or any similar document (each an “Order”) and honor any
drawing in connection with any Letter of Credit that is the subject to such
Order, notwithstanding that any drafts or other documents presented in
connection with such Letter of Credit fail to conform in any way with such
Letter of Credit.

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Agent or the Agent’s
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put the Agent or the Agent’s Affiliates under any resulting
liability to the Borrower or any Lender.

2.12 Utilization of Commitments in Optional Currencies.

2.12.1 Periodic Computations of Dollar Equivalent Amounts of Loans and Letters
of Credit.

The Agent will determine the Dollar Equivalent amount of (i) proposed Loans or
Letters of Credit to be denominated in an Optional Currency as of the requested
Borrowing Date or date of issuance, as the case may be, (ii) outstanding Loans
or Letters of

 

- 35 -



--------------------------------------------------------------------------------

Credit Outstanding denominated in an Optional Currency as of the last Business
Day of each month, and (iii) outstanding Loans denominated in an Optional
Currency as of the end of each Interest Period (each such date under clauses
(i) through (iii), a “Computation Date”).

2.12.2 Notices from Lenders That Optional Currencies Are Unavailable to Fund New
Loans.

The Lenders shall be under no obligation to make the Loans requested by the
Borrower which are denominated in an Optional Currency if any Lender notifies
the Agent by 5:00 p.m. (Pittsburgh time) four (4) Business Days prior to the
Borrowing Date for such Loans that such Lender cannot provide its share of such
Loans in such Optional Currency. In the event the Agent timely receives a notice
from a Lender pursuant to the preceding sentence, the Agent will notify the
Borrower no later than 12:00 noon (Pittsburgh time) three (3) Business Days
prior to the Borrowing Date for such Loans that the Optional Currency is not
then available for such Loans, and the Agent shall promptly thereafter notify
the Lenders of the same. If the Borrower receives a notice described in the
preceding sentence, the Borrower may, by notice to the Agent not later than 5:00
p.m. (Pittsburgh time) three (3) Business Days prior to the Borrowing Date for
such Loans, withdraw the Loan Request for such Loans. If the Borrower withdraws
such Loan Request, the Agent will promptly notify each Lender of the same and
the Lenders shall not make such Loans. If the Borrower does not withdraw such
Loan Request before such time, (i) the Borrower shall be deemed to have
requested that the Loans referred to in its Loan Request shall be made in
Dollars in an amount equal to the Dollar Equivalent amount of such Loans and
shall bear interest under the Base Rate Option, and (ii) the Agent shall
promptly deliver a notice to each Lender stating: (A) that such Loans shall be
made in Dollars and shall bear interest under the Base Rate Option or, if
Borrower requests within 3 Business Days prior to the proposed Borrowing Date
that such Loans bear interest at the Euro Rate and specifies the Interest Period
therefore, such Loans shall bear interest at the Euro Rate, (B) the aggregate
amount of such Loans, and (C) such Lender’s Pro Rata Share of such Loans.

2.12.3 Notices from Lenders That Optional Currencies Are Unavailable to Fund
Renewals of Euro-Rate Option.

If the Borrower delivers a Loan Request requesting that the Lenders renew the
Euro-Rate Option with respect to an outstanding Borrowing Tranche of Loans
denominated in an Optional Currency, the Lenders shall be under no obligation to
renew such Euro-Rate Option if any Lender delivers to the Agent a notice by 5:00
p.m. (Pittsburgh time) four (4) Business Days prior to the effective date of
such renewal that such Lender cannot continue to provide Loans in such Optional
Currency. In the event the Agent timely receives a notice from a Lender pursuant
to the preceding sentence, the Agent will notify the Borrower no later than
12:00 noon (Pittsburgh time) three (3) Business Days prior to the renewal date
that the renewal of such Loans in such Optional Currency is not then available,
and the Agent shall promptly thereafter notify the Lenders of the same. If the
Agent shall have so notified the Borrower that any such continuation of Optional
Currency Loans is not then available, any notice of renewal with respect thereto
shall be deemed withdrawn, and such Optional Currency Loans shall be
redenominated

 

- 36 -



--------------------------------------------------------------------------------

into Base Rate Loans in Dollars with effect from the last day of the Interest
Period with respect to any such Optional Currency Loans. The Agent will promptly
notify the Borrower and the Lenders of any such redenomination, and in such
notice, the Agent will state the aggregate Dollar Equivalent amount of the
redenominated Optional Currency Loans as of the Computation Date with respect
thereto and such Lender’s Ratable Share thereof.

2.13 Currency Repayments.

Notwithstanding anything contained herein to the contrary, the entire amount of
principal of and interest on any Loan made in an Optional Currency shall be
repaid in the same Optional Currency in which such Loan was made, provided,
however, that if it is impossible or illegal for Borrower to effect payment of a
Loan in the Optional Currency in which such Loan was made, or if Borrower
defaults in its obligations to do so, the Required Lenders may at their option
permit such payment to be made (i) at and to a different location, subsidiary,
affiliate or correspondent of Agent, or (ii) in the Equivalent Amount of Dollars
or (iii) in an Equivalent Amount of such other currency (freely convertible into
Dollars) as the Required Lenders may solely at their option designate. Upon any
events described in (i) through (iii) of the preceding sentence, Borrower shall
make such payment and Borrower agrees to hold each Lender harmless from and
against any loss incurred by any Lender arising from the cost to such Lender of
any premium, any costs of exchange, the cost of hedging and covering the
Optional Currency in which such Loan was originally made, and from any change in
the value of Dollars, or such other currency, in relation to the Optional
Currency that was due and owing. Such loss shall be calculated for the period
commencing with the first day of the Interest Period for such Loan and
continuing through the date of payment thereof. Without prejudice to the
survival of any other agreement of Borrower hereunder, Borrower’s obligations
under this Section 2.13 [Currency Repayments] shall survive termination of this
Agreement.

2.14 Optional Currency Amounts.

Notwithstanding anything contained herein to the contrary, Agent may, with
respect to notices by Borrower for Loans in an Optional Currency or voluntary
prepayments of less than the full amount of an Optional Currency Borrowing
Tranche, engage in reasonable rounding of the Optional Currency amounts
requested to be loaned or repaid; and, in such event, Agent shall promptly
notify Borrower and the Lenders of such rounded amounts and Borrower’s request
or notice shall thereby be deemed to reflect such rounded amounts.

3. INTEREST RATES

3.1 Interest Rate Options.

The Borrower shall pay interest in respect of the outstanding unpaid principal
amount of the Loans as selected by it from the Base Rate Option or Euro-Rate
Option set forth below applicable to the Loans except that no Loan to which a
Base Rate shall apply may be made

 

- 37 -



--------------------------------------------------------------------------------

in an Optional Currency, it being understood that, subject to the provisions of
this Agreement, the Borrower may select different Interest Rate Options and
different Interest Periods to apply simultaneously to the Loans comprising
different Borrowing Tranches and may at any time up to the Final Payment Date
(subject to the terms herein) convert to or renew one or more Interest Rate
Options with respect to all or any portion of the Loans comprising any Borrowing
Tranche, provided that there shall not be at any one time outstanding more than
five (5) Borrowing Tranches in the aggregate among all of the Loans. If at any
time the designated rate applicable to any Loan made by any Lender exceeds such
Lender’s highest lawful rate, the rate of interest on such Lender’s Loan shall
be limited to such Lender’s highest lawful rate. Interest on the principal
amount of each Loan made in an Optional Currency shall be paid by the Borrower
in such Optional Currency.

3.1.1 Base Rate Option:

A fluctuating rate per annum (computed on the basis of a year of 365 or 366
days, as the case may be, and actual days elapsed) equal to the Base Rate plus
the Applicable Margin, such interest rate to change automatically from time to
time effective as of the effective date of each change in the Base Rate; or

3.1.2 Euro-Rate Option:

A rate per annum (computed on the basis of a year of 360 days and actual days
elapsed; provided, that for Loans made in an Optional Currency for which a
365-day basis is the only market practice available to the Agent, such rate
shall be calculated on the basis of a year of 365 or 366 days, as the case may
be for the actual days elapsed) equal to the Euro-Rate plus the Applicable
Margin.

3.1.3 Rate Quotations.

The Borrower may call the Agent on or before the date on which a Loan Request is
to be delivered to receive an indication of the interest rates and the
applicable currency exchange rates then in effect, but it is acknowledged that
such projection shall not be binding on the Agent or the Lenders nor affect the
rate of interest or the calculation of Equivalent Amounts which thereafter are
actually in effect when the election is made.

3.2 Interest Periods.

At any time when the Borrower shall select, convert to or renew a Euro-Rate
Option, the Borrower shall notify the Agent thereof by delivering a Loan Request
at least four (4) Business Days prior to the effective date of such Interest
Rate Option, with respect to an Optional Currency Loan, and three (3) Business
Days prior to the effective date of such Interest Rate Option with respect to a
Dollar Loan. The notice shall specify an Interest Period during which such
Interest Rate Option shall apply. Notwithstanding the preceding sentence, in the
case of the renewal of a Euro-Rate Option at the end of an Interest Period, the
first day of the new Interest Period shall be the last day of the preceding
Interest Period, without duplication in payment of interest for such day

 

- 38 -



--------------------------------------------------------------------------------

3.3 Interest After Default.

To the extent permitted by Law, upon the occurrence of an Event of Default and
until such time such Event of Default shall have been cured or waived:

3.3.1 Interest Rate.

the Letter of Credit Fees payable under clause (i) of Section 2.11.2 [Letter of
Credit Fees] (but not the fronting fees) and the rate of interest for each Loan
otherwise applicable pursuant to Section 2.11.2 [Letter of Credit Fees] or
Section 3 [Interest Rate Options], respectively, shall be increased by 2.0% per
annum; and

3.3.2 Other Obligations.

each other Obligation hereunder if not paid when due shall bear interest at a
rate per annum equal to the sum of the rate of interest applicable under the
Base Rate Option plus an additional 3.0% per annum from the time such Obligation
becomes due and payable and until it is paid in full.

3.3.3 Acknowledgment.

The Borrower acknowledges that the increase in rates referred to in this
Section 3.3 [Acknowledgment] reflects, among other things, the fact that such
Loans or other amounts have become a substantially greater risk given their
default status and that the Lenders are entitled to additional compensation for
such risk; and all such interest shall be payable by Borrower upon demand by
Agent.

3.4 Euro-Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.

3.4.1 Unascertainable.

If on any date on which a Euro-Rate would otherwise be determined, the Agent
shall have determined that:

(i) adequate and reasonable means do not exist for ascertaining such Euro-Rate,
or

(ii) a contingency has occurred which materially and adversely affects the
London interbank eurodollar market relating to the Euro-Rate, the Agent shall
have the rights specified in Section 3.4.3 [Agent’s and Lenders’ Rights].

 

- 39 -



--------------------------------------------------------------------------------

3.4.2 Illegality; Increased Costs; Deposits Not Available.

If at any time any Lender shall have determined that:

(i) the making, maintenance or funding of any Loan to which a Euro-Rate Option
applies has been made impracticable or unlawful by compliance by such Lender in
good faith with any Law or any interpretation or application thereof by any
Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or

(ii) such Euro-Rate Option will not adequately and fairly reflect the cost to
such Lender of the establishment or maintenance of any such Loan, or

(iii) after making all reasonable efforts, deposits of the relevant amount in
Dollars or in the Optional Currency (as applicable) for the relevant Interest
Period for a Loan, or to banks generally, to which a Euro-Rate Option applies,
respectively, are not available to such Lender with respect to such Loan, or to
banks generally, in the interbank eurodollar market, then the Agent shall have
the rights specified in Section 3.4.3 [Agent’s and Lenders’ Rights].

3.4.3 Agent’s and Lender’s Rights.

In the case of any event specified in Section 3.4.1 [Unascertainable] above, the
Agent shall promptly so notify the Lenders and the Borrower thereof, and in the
case of an event specified in Section 3.4.2 [Illegality; Increased Costs;
Deposits Not Available] above, such Lender shall promptly so notify the Agent
and endorse a certificate to such notice as to the specific circumstances of
such notice, and the Agent shall promptly send copies of such notice and
certificate to the other Lenders and the Borrower. Upon such date as shall be
specified in such notice (which shall not be earlier than the date such notice
is given), the obligation of (A) the Lenders, in the case of such notice given
by the Agent, or (B) such Lender, in the case of such notice given by such
Lender, to allow the Borrower to select, convert to or renew a Euro-Rate Option
or select an Optional Currency (as applicable) shall be suspended until the
Agent shall have later notified the Borrower, or such Lender shall have later
notified the Agent, of the Agent’s or such Lender’s, as the case may be,
determination that the circumstances giving rise to such previous determination
no longer exist. If at any time the Agent makes a determination under
Section 3.4.1 [Unascertainable] and the Borrower has previously notified the
Agent of its selection of, conversion to or renewal of a Euro-Rate Option and
such Interest Rate Option has not yet gone into effect, such notification shall
be deemed to provide for selection of, conversion to or renewal of the Base Rate
Option otherwise available with respect to such Loans. If any Lender notifies
the Agent of a determination under Section 3.4.2 [Illegality; Increased Costs;
Deposits Not Available], the Borrower shall, subject to the Borrower’s
indemnification Obligations under Section 4.6.2 [Indemnity], as to any Loan of
the Lender to which a Euro-Rate Option applies, on the date specified in such
notice either (i) as applicable, convert such Loan to the Base Rate Option
otherwise available with respect to such Loan or select a Loan denominated in
Dollars or (ii) prepay such Loan in accordance with Section 4.4 [Voluntary
Prepayments].

 

- 40 -



--------------------------------------------------------------------------------

Absent due notice from the Borrower of conversion or prepayment, such Loan shall
automatically be converted to the Base Rate Option otherwise available with
respect to such Loan upon such specified date.

3.5 Selection of Interest Rate Options.

If the Borrower fails to select a new Interest Period within three (3) days
prior to eth expiration of an existing Interest Period to apply to any Borrowing
Tranche of Loans under the Euro-Rate Option at the expiration of such existing
Interest Period applicable to such Borrowing Tranche in accordance with the
provisions of Section 3.2 [Interest Periods], the Borrower shall be deemed to
have converted such Borrowing Tranche to the Base Rate Option, commencing upon
the last day of the existing Interest Period.

4. PAYMENTS

4.1 Payments.

All payments and prepayments to be made in respect of principal, interest,
Letter of Credit Fees, Commitment Fees, Optional Currency Loan Processing Fees
(as defined in the Agent’s Letter) or other fees or amounts due from the
Borrower hereunder shall be payable prior to 11:00 a.m., Pittsburgh time, on the
date when due without presentment, demand, protest or notice of any kind, all of
which are hereby expressly waived by the Borrower, and without set-off,
counterclaim or other deduction of any nature, and an action therefor shall
immediately accrue. Such payments shall be made to the Agent at the Principal
Office for the ratable accounts of the Lenders with respect to the Loans in U.S.
Dollars except that payments of principal or interest shall be made in the
currency in which such Loan was made, and in immediately available funds, and
the Agent shall promptly distribute such amounts to the Lenders in immediately
available funds, provided that in the event payments are received by 11:00 a.m.,
Pittsburgh time, by the Agent with respect to the Loans and such payments are
not distributed to the Lenders on the same day received by the Agent, the Agent
shall pay the Lenders the Federal Funds Effective Rate in the case of Loans or
other amounts due in Dollars, or the Overnight Rate in the case of Loans or
other amounts due in an Optional Currency, with respect to the amount of such
payments for each day held by the Agent and not distributed to the Lenders. The
Agent’s and each Lender’s statement of account, ledger or other relevant record
shall, in the absence of manifest error, be conclusive as the statement of the
amount of principal of and interest on the Loans and other amounts owing under
this Agreement (including the Equivalent Amounts of the applicable currencies
where such computations are required) and shall be deemed an “account stated.”

4.2 Pro Rata Treatment of Lenders.

Each borrowing shall be allocated to each Lender according to its Ratable Share,
and each selection of, conversion to or renewal of any Interest Rate Option and
each payment or

 

- 41 -



--------------------------------------------------------------------------------

prepayment by the Borrower with respect to principal, interest, Letter of Credit
Fee, Commitment Fees or other fees (except for the fees contained in the Agent’s
Letter and the Optional Currency Loan Processing Fee) or amounts due from the
Borrower hereunder to the Lenders with respect to the Loans, shall (except as
provided in Section 3.4.3 [Agent’s and Lender’s Rights] in the case of an event
specified in Section 3.4 [Euro-Rate Unascertainable; Etc.], 4.4.2 [Replacement
of a Lender] or 4.6 [Additional Compensation in Certain Circumstances]) be made
in proportion to the applicable Loans outstanding from each Lender and, if no
such Loans are then outstanding, in proportion to the Ratable Share of each
Lender.

4.3 Interest Payment Dates.

Interest on the Loans shall be due and payable in the currency in which such
Loan was made in arrears on the first Business Day of each month, beginning
January, 2006, and on the Expiration Date or upon acceleration of the Notes.
Interest on the principal amount of each Loan or other monetary Obligation shall
be due and payable in the currency in which such Loan was made on demand after
such principal amount or other monetary Obligation becomes due and payable
(whether on the stated maturity date, upon acceleration or otherwise).

4.4 Voluntary Prepayments.

4.4.1 Right to Prepay.

The Borrower shall have the right at its option from time to time to prepay the
Loans in whole or part without premium or penalty (except as provided in
Section 4.4.2 [Replacement of a Lender] below or in Section 4.6 [Additional
Compensation in Certain Circumstances]) in the currency in which such Loan was
made:

(i) at any time with respect to any Loan to which the Base Rate Option applies,

(ii) on the last day of the applicable Interest Period with respect to Loans to
which a Euro-Rate Option applies; provided that the Borrower pays to the Agent
for the benefit of the Lenders any indemnity referred to in Section 4.6.2(i)
[Indemnity] (sometimes referred to as “breakage costs”) incurred by the Lenders
in connection with a prepayment of a Loan to which a Euro-Rate Option applies,
the Borrower shall be permitted to prepay such Loan on any other day during the
applicable Interest Period,

(iii) on the date specified in a notice by any Lender pursuant to Section 3.4
[Euro-Rate Unascertainable, Etc.] with respect to any Loan to which a Euro-Rate
Option applies.

Whenever the Borrower desires to prepay any part of the Loans, it shall provide
a prepayment notice to the Agent by 1:00 p.m. at least one (1) Business Day
prior to the date of prepayment of Loans setting forth the following
information:

(x) the date, which shall be a Business Day, on which the proposed prepayment is
to be made;

 

- 42 -



--------------------------------------------------------------------------------

(y) a statement indicating to which Loan(s) the prepayment is to be applied; and

(z) the total principal amount and currency of such prepayment, the Dollar
Equivalent amount of which shall not be less than $1,000,000.

All prepayment notices shall be irrevocable. The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount except with respect to Loans to which the Base Rate Option applies, shall
be due and payable on the date specified in such prepayment notice as the date
on which the proposed prepayment is to be made. Except as provided in
Section 3.4.3 [Agent’s and Lender’s rights], if the Borrower prepays a Loan but
fails to specify the applicable Borrowing Tranche which the Borrower is
prepaying, the prepayment shall be applied first to Loans to which the Base Rate
Option applies, then to Loans to which the Euro-Rate Option applies. Any
prepayment hereunder shall be subject to the Borrower’s Obligation to indemnify
the Lenders under Section 4.6.2 [Indemnity].

4.4.2 Replacement of a Lender.

In the event any Lender (i) gives notice under Section 3.4 [Euro-Rate
Unascertainable, Etc.] or Section 4.6.1 [Increased Costs, Etc.], (ii) does not
fund Loans because the making of such Loans would contravene any Law applicable
to such Lender, or (iii) becomes subject to the control of an Official Body
(other than normal and customary supervision), then the Borrower shall have the
right at its option, with the consent of the Agent, which shall not be
unreasonably withheld, delayed or conditioned, to prepay the Loans of such
Lender in whole, together with all interest accrued thereon, and terminate such
Lender’s Commitment within ninety (90) days after (x) receipt of such Lender’s
notice under Section 3.4 [Euro-Rate Unascertainable, Etc.] or 4.6.1 [Increased
Costs, Etc.], (y) the date such Lender has failed to fund Loans because the
making of such Loans would contravene Law applicable to such Lender, or (z) the
date such Lender became subject to the control of an Official Body, as
applicable; provided that the Borrower shall also pay to such Lender at the time
of such prepayment any amounts required under Section 4.6 [Additional
Compensation in Certain Circumstances] and any accrued interest due on such
amount and any related fees; provided, however, that the Commitment of such
Lender shall be provided by one or more of the remaining Lenders or a
replacement lender acceptable to the Agent; provided, further, the remaining
Lenders shall have no obligation hereunder to increase their Commitments.
Notwithstanding the foregoing, the Agent may only be replaced subject to the
requirements of Section 9.14 [Successor Agent] provided that all Letters of
Credit have expired or been terminated or replaced.

 

- 43 -



--------------------------------------------------------------------------------

4.4.3 Change of Lending Office.

Each Lender agrees that upon the occurrence of any event giving rise to
increased costs or other special payments under Section 3.4.2 [Illegality, Etc.]
or 4.6.1 [Increased Costs, Etc.] with respect to such Lender, it will if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another Lending Office for any Loans
affected by such event, provided that such designation is made on such terms
that such Lender and its Lending Office suffer no economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of such Section. Nothing in this Section 4.4.3 [Change of
Lending Office] shall affect or postpone any of the rights or Obligations of the
Borrower or the rights or obligations of the Agent or any Lender provided in
this Agreement.

4.5 Mandatory Prepayments.

4.5.1 Currency Fluctuations.

If on any Computation Date (i) the Dollar Equivalent Facility Usage is greater
than 100% of the Commitments, (ii) the Dollar Equivalent of Loans in Optional
Currencies shall exceed $20,000,000, or (iii) the Dollar Equivalent of
outstanding Letters of Credit shall exceed $10,000,000, as a result of a change
in exchange rates between one (1) or more Optional Currencies and Dollars, then
the Agent shall notify the Borrower of the same. The Borrower shall within one
Business Day after receiving such notice with respect to the circumstance
identified in clause (i) of the preceding sentence or within three (3) Business
Days after receiving such notice with respect to the circumstance identified in
clause (ii) of the preceding sentence, pay or prepay Loans (subject to
Borrower’s indemnity obligations under Sections 4.4 [Voluntary Prepayments] and
4.6 [Additional Compensation in Certain Circumstances]) such (a) that the Dollar
Equivalent Facility Usage shall not exceed the aggregate Commitments after
giving effect to such payments or prepayments or (b) that the Dollar Equivalent
of Loans in Optional Currencies shall not exceed $20,000,000 after giving effect
to such payments or prepayments, as applicable. The Borrower shall with respect
to the circumstance identified in clause (iii) of the first sentence of this
paragraph, shall Cash Collateralize the outstanding Letters of Credit to the
extent of the amount by which the Dollar Equivalent of outstanding Letters of
Credit exceeds $10,000,000.

4.5.2 Application Among Interest Rate Options.

All prepayments required pursuant to this Section 4.5 [Mandatory Prepayments]
shall first be applied among the Interest Rate Options to the principal amount
of the Loans subject to the Base Rate Option, then to Dollar Loans subject to a
Euro-Rate Option and then to Optional Currency Loans subject to the Euro-Rate
Option. In accordance with Section 4.6.2 [Indemnity], the Borrower shall
indemnify the Lenders for any loss or expense, including loss of margin,
incurred with respect to any such prepayments applied against Loans subject to a
Euro-Rate Option on any day other than the last day of the applicable Interest
Period.

 

- 44 -



--------------------------------------------------------------------------------

4.6 Additional Compensation in Certain Circumstances.

4.6.1 Increased Costs or Reduced Return Resulting from Taxes, Reserves, Capital
Adequacy Requirements, Expenses, Etc.

If any Law, guideline or interpretation or any change in any Law, guideline or
interpretation or application thereof by any Official Body charged with the
interpretation or administration thereof or compliance with any request or
directive (whether or not having the force of Law) of any central bank or other
Official Body:

(i) subjects any Lender to any tax or changes the basis of taxation with respect
to this Agreement, the Notes, the Loans or payments by the Borrower of
principal, interest, Commitment Fees, or other amounts due from the Borrower
hereunder or under the Notes (except for taxes on the overall net income of such
Lender),

(ii) imposes, modifies or deems applicable any reserve, special deposit or
similar requirement against credits or commitments to extend credit extended by,
or assets (funded or contingent) of, deposits with or for the account of, or
other acquisitions of funds by, any Lender or any Lending Office of any Lender,
or

(iii) imposes, modifies or deems applicable any capital adequacy or similar
requirement (A) against assets (funded or contingent) of, or letters of credit,
other credits or commitments to extend credit extended by, any Lender, or
(B) otherwise applicable to the obligations of any Lender under this Agreement,

and the result of any of the foregoing is to increase the cost to, reduce the
income receivable by, or impose any expense (including loss of margin) upon any
Lender or its Lending Office with respect to this Agreement, the Notes or the
making, maintenance or funding of any part of the Loans (or, in the case of any
capital adequacy or similar requirement, to have the effect of reducing the rate
of return on any Lender’s capital, taking into consideration such Lender’s
customary policies with respect to capital adequacy) by an amount which such
Lender in its sole discretion deems to be material, such Lender shall from time
to time promptly notify the Borrower and the Agent of the amount determined in
good faith (using any averaging and attribution methods employed in good faith)
by such Lender to be necessary to compensate such Lender for such increase in
cost, reduction of income, additional expense or reduced rate of return. Such
notice shall set forth in reasonable detail the basis for such determination.
Such amount shall be due and payable by the Borrower to such Lender ten
(10) Business Days after such notice is given.

4.6.2 Indemnity.

In addition to the compensation required by Section 4.6.1 [Increased Costs,
Etc.], the Borrower shall indemnify each Lender against all liabilities, losses
or expenses (including loss of margin, any loss or expense incurred in
liquidating or employing deposits from

 

- 45 -



--------------------------------------------------------------------------------

third parties and any loss or expense incurred in connection with funds acquired
by a Lender to fund or maintain Loans subject to a Euro-Rate Option) which such
Lender sustains or incurs as a consequence of any

(i) payment, prepayment, conversion or renewal of any Loan to which a Euro-Rate
Option applies on a day other than the last day of the corresponding Interest
Period (whether or not such payment or prepayment is mandatory, voluntary or
automatic and whether or not such payment or prepayment is then due),

(ii) attempt by the Borrower to revoke (expressly, by later inconsistent notices
or otherwise) in whole or part any Loan Requests under Section 2.4 [Loan
Requests] or Section 3.2 [Interest Periods] or notice relating to prepayments
under Section 4.4 [Voluntary Prepayments], or

(iii) default by the Borrower in the performance or observance of any covenant
or condition contained in this Agreement or any other Loan Document, including
any failure of the Borrower to pay when due (by acceleration or otherwise) any
principal, interest, Commitment Fee or any other amount due hereunder.

If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrower to such
Lender ten (10) Business Days after such notice is given.

4.7 Interbank Market Presumption.

For all purposes of this Agreement and each Note with respect to any aspects of
the Euro-Rate, any Loan under the Euro-Rate Option or any Optional Currency,
each Lender and Agent shall be presumed to have obtained rates, funding,
currencies, deposits, and the like in the applicable interbank market regardless
whether it did so or not; and, each Lender’s and Agent’s determination of
amounts payable under, and actions required or authorized by, Sections 3.4 [Euro
Rate Unascertainable, Etc.] and 4.6 [Additional Compensation in Certain
Circumstances] shall be calculated, at each Lender’s and Agent’s option, as
though each Lender and Agent funded its each Borrowing Tranche of Loans under
the Euro-Rate Option through the purchase of deposits of the types and
maturities corresponding to the deposits used as a reference in accordance with
the terms hereof in determining the Euro-Rate applicable to such Loans, whether
in fact that is the case.

 

- 46 -



--------------------------------------------------------------------------------

4.8 Taxes.

4.8.1 No Deductions.

All payments made by Borrower hereunder and under each Note shall be made free
and clear of and without deduction for any present or future taxes, levies,
imposts, deductions, charges, or withholdings, and all liabilities with respect
thereto, excluding taxes imposed on the net income of any Lender and all income
and franchise taxes applicable to any Lender of the United States (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings, and
liabilities being hereinafter referred to as “Taxes”). If Borrower shall be
required by Law to deduct any Taxes from or in respect of any sum payable
hereunder or under any Note, (i) the sum payable shall be increased as may be
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 4.8.1 [No Deductions])
each Lender receives an amount equal to the sum it would have received had no
such deductions been made, (ii) Borrower shall make such deductions and
(iii) Borrower shall timely pay the full amount deducted to the relevant tax
authority or other authority in accordance with applicable Law.

4.8.2 Stamp Taxes.

In addition, Borrower agrees to pay any present or future stamp or documentary
taxes or any other excise or property taxes, charges, or similar levies which
arise from any payment made hereunder or from the execution, delivery, or
registration of, or otherwise with respect to, this Agreement or any Note
(hereinafter referred to as “Other Taxes”).

4.8.3 Indemnification for Taxes Paid by a Lender.

Borrower shall indemnify each Lender for the full amount of Taxes or Other Taxes
(including, without limitation, any Taxes or Other Taxes imposed by any
jurisdiction on amounts payable under this Section 4.8.3 [Indemnification for
Taxes Paid by a Lender]) paid by any Lender and any liability (including
penalties, interest, and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted.
This indemnification shall be made within 30 days from the date a Lender makes
written demand therefor.

4.8.4 Certificate.

Within 30 days after the date of any payment of any Taxes by Borrower, Borrower
shall furnish to each Lender, at its address referred to herein, the original or
a certified copy of a receipt evidencing payment thereof. If no Taxes are
payable in respect of any payment by Borrower, such Borrower shall, if so
requested by a Lender, provide a certificate of an officer of Borrower to that
effect.

 

- 47 -



--------------------------------------------------------------------------------

4.8.5 Survival.

Without prejudice to the survival of any other agreement of Borrower hereunder,
the agreements and obligations of Borrower contained in Sections 4.8.1 through
4.8.5 shall survive the payment in full of principal and interest hereunder and
under any instrument delivered hereunder.

4.9 Judgment Currency.

4.9.1 Currency Conversion Procedures for Judgments.

If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder or under a Note in any currency (the “Original
Currency”) into another currency (the “Other Currency”), the parties hereby
agree, to the fullest extent permitted by Law, that the rate of exchange used
shall be that at which in accordance with normal banking procedures each Lender
could purchase the Original Currency with the Other Currency after any premium
and costs of exchange on the Business Day preceding that on which final judgment
is given.

4.9.2 Indemnity in Certain Events.

The obligation of Borrower in respect of any sum due from Borrower to any Lender
hereunder shall, notwithstanding any judgment in an Other Currency, whether
pursuant to a judgment or otherwise, be discharged only to the extent that, on
the Business Day following receipt by any Lender of any sum adjudged to be so
due in such Other Currency, such Lender may in accordance with normal banking
procedures purchase the Original Currency with such Other Currency. If the
amount of the Original Currency so purchased is less than the sum originally due
to such Lender in the Original Currency, Borrower agrees, as a separate
obligation and notwithstanding any such judgment or payment, to indemnify such
Lender against such loss.

5. REPRESENTATIONS AND WARRANTIES

5.1 Representations and Warranties.

The Borrower represents and warrants to the Agent and each of the Lenders as
follows:

5.1.1 Organization and Qualification.

The Borrower is a Maryland corporation. Each Subsidiary of Borrower is a
corporation, partnership or limited liability company duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
set forth on the Schedule of Subsidiaries and Assets. Each Subsidiary of
Borrower has the lawful power to own or lease its properties and to engage in
the business it presently conducts or proposes to conduct. Each

 

- 48 -



--------------------------------------------------------------------------------

Subsidiary of Borrower is duly licensed or qualified and in good standing in
each jurisdiction listed on the Schedule of Subsidiaries and Assets and in all
other jurisdictions where the property owned or leased by it or the nature of
the business transacted by it or both makes such licensing or qualification
necessary except where the failure to do so would not constitute a Material
Adverse Change.

5.1.2 Capitalization and Ownership.

The shares of capital stock of the Borrower have been validly issued and are
fully paid and nonassessable. There are no options, warrants or other rights
outstanding to purchase any such shares except as indicated on Schedule 5.1.2.

5.1.3 Subsidiaries.

The Schedule of Subsidiaries and Assets states the name of each of the
Borrower’s Subsidiaries, its jurisdiction of incorporation, its authorized
capital stock, the issued and outstanding shares (referred to herein as the
“Subsidiary Shares”) and the owners thereof if it is a corporation, its
outstanding partnership interests (the “Partnership Interests”) if it is a
partnership and its outstanding limited liability company interests, interests
assigned to managers thereof and the voting rights associated therewith (the
“LLC Interests”) if it is a limited liability company. The Borrower and each
Subsidiary of the Borrower has good title to all of the Subsidiary Shares,
Partnership Interests and LLC Interests it purports to own, free and clear in
each case of any Lien. All Subsidiary Shares, Partnership Interests and LLC
Interests have been validly issued, and all Subsidiary Shares are fully paid and
nonassessable. All capital contributions and other consideration required to be
made or paid as of the date hereof in connection with the issuance of the
Partnership Interests and LLC Interests have been made or paid, as the case may
be. There are no options, warrants or other rights outstanding to purchase any
such Subsidiary Shares, Partnership Interests or LLC Interests except as
indicated on the Schedule of Subsidiaries and Assets.

5.1.4 Power and Authority.

Borrower has full power to enter into, execute, deliver and carry out this
Agreement and the other Loan Documents to which it is a party, to incur the
Indebtedness contemplated by the Loan Documents and to perform its Obligations
under the Loan Documents to which it is a party, and all such actions have been
duly authorized by all necessary proceedings on its part.

5.1.5 Validity and Binding Effect.

This Agreement has been duly and validly executed and delivered by Borrower, and
each other Loan Document which Borrower is required to execute and deliver on or
after the date hereof will have been duly executed and delivered by Borrower on
the required date of delivery of such Loan Document. This Agreement and each
other Loan Document

 

- 49 -



--------------------------------------------------------------------------------

constitutes, or will constitute, legal, valid and binding obligations of
Borrower on and after its date of delivery thereof, enforceable against Borrower
in accordance with its terms, except to the extent that enforceability of any of
such Loan Document may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforceability of creditors’
rights generally or limiting the right of specific performance.

5.1.6 No Conflict.

Neither the execution and delivery of this Agreement or the other Loan Documents
by Borrower nor the consummation of the transactions herein or therein
contemplated or compliance with the terms and provisions hereof or thereof by
any of them will conflict with, constitute a default under or result in any
breach of (i) the terms and conditions of the certificate of incorporation,
bylaws or other organizational documents of Borrower or (ii) any Law or any
material agreement or instrument or order, writ, judgment, injunction or decree
to which Borrower or any of its Subsidiaries is a party or by which it or any of
its Subsidiaries is bound or to which it is subject, or result in the creation
or enforcement of any Lien, charge or encumbrance whatsoever upon any property
(now or hereafter acquired) of Borrower or any of its Subsidiaries (other than
Liens granted under the Loan Documents).

5.1.7 Litigation.

There are no actions, suits, proceedings or investigations pending or, to the
knowledge of Borrower, threatened against Borrower or any Subsidiary at law or
equity before any Official Body which individually or in the aggregate would be
reasonably likely to result in any Material Adverse Change. None of Borrower or
any Controlled Subsidiaries or, to the knowledge of Borrower, any Non-Controlled
Subsidiary, is in violation of any order, writ, injunction or any decree of any
Official Body which Borrower believes would be reasonably likely to result in
any Material Adverse Change.

5.1.8 Title to Properties.

The real property owned or leased by Borrower and each Subsidiary is described
on the Schedule of Subsidiaries and Assets. Borrower and each Subsidiary has
good and marketable title to or valid leasehold interest in all properties,
assets and other rights which it purports to own or lease or which are reflected
as owned or leased on its books and records, free and clear of all Liens and
encumbrances except Permitted Liens, and subject to the terms and conditions of
the applicable leases. All ground leases of property under which Borrower or its
Subsidiary is a ground lessee are in full force and effect without the necessity
for any consent which has not previously been obtained upon consummation of the
transactions contemplated hereby.

 

- 50 -



--------------------------------------------------------------------------------

5.1.9 Financial Statements.

(i) Historical Statements. The Borrower has delivered to the Agent copies of its
audited consolidated year-end financial statements for and as of the end of the
fiscal year ended December 31, 2005 (the “Annual Statements”). In addition, the
Borrower has delivered to the Agent copies of its unaudited consolidated interim
financial statements for the fiscal quarter ended September 30, 2006 (the
“Interim Statements”) (the Annual and Interim Statements being collectively
referred to as the “Historical Statements”). The Historical Statements were
compiled from the books and records maintained by the Borrower’s management, are
correct and complete and fairly represent the consolidated financial condition
of the Borrower and its Subsidiaries as of their dates and the results of
operations for the fiscal periods then ended and have been prepared in
accordance with GAAP consistently applied, subject (in the case of the Interim
Statements) to normal year-end audit adjustments.

(ii) Accuracy of Financial Statements. Except as disclosed on Schedule 5.1.9
(with respect to the Pac-Med Put), none of Borrower nor any Controlled
Subsidiary nor, to the knowledge of Borrower, any Non-Controlled Subsidiary has
any liabilities, contingent or otherwise, or forward or long-term commitments
that are not disclosed in the Historical Statements or in the notes thereto, and
except as disclosed therein there are no unrealized or anticipated losses from
any commitments of the Borrower or any Subsidiary of the Borrower which may
cause a Material Adverse Change. Since December 31, 2005, no Material Adverse
Change has occurred.

(iii) Financial Projections. The Borrower has delivered to the Agent financial
projections relating to the Properties of the Borrower and its Subsidiaries
existing on the Closing Date (the “Financial Projections”). The Financial
Projections represent a reasonable range of possible results in light of the
history of such Properties and foreseeable conditions and the intentions of the
management of the Borrower and its Subsidiaries. The Financial Projections
accurately reflect the liabilities of such Properties upon consummation of the
transactions contemplated hereby as of the Closing Date.

5.1.10 Use of Proceeds; Margin Stock.

5.1.10.1 General.

The Borrower intends to use the proceeds of the Loans in accordance with
Sections 2.7 [Use of Proceeds] and 7.1.9 [Use of Proceeds].

5.1.10.2 Margin Stock.

Neither the Borrower nor any Subsidiaries engages or intends to engage
principally, or as one of its important activities, in the business of extending
credit for the purpose, immediately, incidentally or ultimately, of purchasing
or carrying margin stock (within the meaning of Regulation U). No part of the
proceeds of any Loan has been or will be used,

 

- 51 -



--------------------------------------------------------------------------------

immediately, incidentally or ultimately, to purchase or carry any margin stock
or to extend credit to others for the purpose of purchasing or carrying any
margin stock or to refund Indebtedness originally incurred for such purpose, or
for any purpose which entails a violation of or which is inconsistent with the
provisions of the regulations of the Board of Governors of the Federal Reserve
System. Neither the Borrower nor any Subsidiary holds or intends to hold margin
stock in such amounts that more than 25% of the reasonable value of the assets
of the Borrower or any Subsidiary are or will be represented by margin stock.

5.1.11 Full Disclosure.

Neither this Agreement nor any other Loan Document, nor any certificate,
statement, agreement or other documents prepared by the Borrower furnished to
the Agent or any Lender in connection herewith or therewith, contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained herein and therein, in light of the
circumstances under which they were made, not materially misleading. There is no
fact known to Borrower which materially adversely affects the business,
property, assets, financial condition, results of operations or prospects of the
Borrower or any Subsidiary which has not been set forth in this Agreement or in
the certificates, statements, agreements or other documents furnished in writing
to the Agent and the Lenders prior to or at the date hereof in connection with
the transactions contemplated hereby.

5.1.12 Taxes.

All federal, state, local and other tax returns required to have been filed with
respect to Borrower and each Subsidiary of Borrower have been filed, and payment
or adequate provision has been made for the payment of all taxes, fees,
assessments and other governmental charges payable by Borrower or any Subsidiary
of Borrower which have or may become due pursuant to said returns or to
assessments received, except to the extent that such taxes, fees, assessments
and other charges are being contested in good faith by appropriate proceedings
diligently conducted and for which such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made. There are
no agreements or waivers extending the statutory period of limitations
applicable to any federal income tax return of Borrower or any Subsidiary for
any period.

5.1.13 Consents and Approvals.

No consent, approval, exemption, order or authorization of, or a registration or
filing with, any Official Body or any other Person is required by any Law or any
agreement in connection with the execution, delivery and carrying out of this
Agreement and the other Loan Documents by Borrower which has not been obtained
or made on or prior to the Closing Date except as otherwise indicated on
Schedule 5.1.13.

 

- 52 -



--------------------------------------------------------------------------------

5.1.14 No Event of Default; Compliance with Instruments.

No event has occurred and is continuing and, to the Borrower’s knowledge, no
condition exists or will exist after giving effect to the borrowings or other
extensions of credit to be made on the Closing Date under or pursuant to the
Loan Documents which constitutes an Event of Default or Potential Default. None
of Borrower or any Subsidiaries of the Borrower is in violation of (i) any term
of its certificate of incorporation, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other organizational documents or (ii) any material agreement or
instrument to which it is a party or by which it or any of its properties may be
subject or bound where such violation would constitute a Material Adverse
Change.

5.1.15 Patents, Trademarks, Copyrights, Licenses, Etc.

Borrower and each Subsidiary of Borrower owns or possesses all the material
patents, trademarks, service marks, trade names, copyrights, licenses,
registrations, franchises, permits and rights necessary to own and operate its
properties and to carry on its business as presently conducted and planned to be
conducted by Borrower or such Subsidiary, without known possible, alleged or
actual conflict with the rights of others.

5.1.16 Insurance.

No notice has been given or claim made and, the Borrower’s knowledge, no grounds
exist to cancel or avoid any insurance policy or other bonds to which Borrower
or Subsidiary of Borrower is a party or to reduce the coverage provided thereby.
Such policies and bonds provide adequate coverage from reputable and financially
sound insurers in amounts sufficient to insure the assets and risks of Borrower
and each Subsidiary of Borrower in accordance with prudent business practice in
the industry of the Borrower and its Subsidiaries.

5.1.17 Compliance with Laws.

Borrower and its Subsidiaries are in compliance in all material respects with
all applicable Laws (other than Environmental Laws which are specifically
addressed in Section 5.1.21 [Environmental Matters]) in all jurisdictions in
which Borrower or any Subsidiary of Borrower is presently or will be doing
business except where the failure to do so would not constitute a Material
Adverse Change.

5.1.18 Material Contracts.

All material contracts relating to the business operations of Borrower and each
Subsidiary of the Borrower are valid, binding and enforceable upon Borrower and
such Subsidiary and, to the Borrower’s knowledge, each of the other parties
thereto in accordance with their respective terms, and, to the Borrower’s
knowledge, there is no default thereunder with respect to parties other than
Borrower.

 

- 53 -



--------------------------------------------------------------------------------

5.1.19 Investment Companies; Regulated Entities.

Neither the Borrower nor any Subsidiaries of Borrower is an “investment company”
registered or required to be registered under the Investment Company Act of 1940
or under the “control” of an “investment company” as such terms are defined in
the Investment Company Act of 1940 and shall not become such an “investment
company” or under such “control.” Neither Borrower nor any Subsidiaries of
Borrower is subject to any other Federal or state statute or regulation limiting
its ability to incur Indebtedness for borrowed money.

5.1.20 Plans and Benefit Arrangements and Labor Matters.

The Borrower and its Subsidiaries do not now, and shall not at any time, have
any employees or Plans or any liabilities or obligations under ERISA or any
federal, state and local labor and employment Laws.

5.1.21 Environmental Matters.

Except as disclosed on Schedule 5.1.21:

(i) Neither Borrower nor any Subsidiary of Borrower has received any
Environmental Complaint, whether directed or issued to Borrower or any
Subsidiary or relating or pertaining to any prior owner, operator or occupant of
any Property, and has no reason to believe that it might receive an
Environmental Complaint.

(ii) No activity of Borrower or any Subsidiary of Borrower at any Property is
being or has been conducted in material violation of any Environmental Law or
Required Environmental Permit, and, to the knowledge of Borrower, no activity of
any prior owner, operator or occupant of the Property was conducted in material
violation of any Environmental Law.

(iii) There are no Regulated Substances present on, in, under, or emanating
from, or to the Borrower’s knowledge emanating to, the Property or any portion
thereof which result in Contamination.

(iv) Borrower and each Subsidiary of the Borrower has all Required Environmental
Permits and all such Required Environmental Permits are in full force and
effect.

(v) Borrower and each Subsidiary of the Borrower has submitted to an Official
Body and/or maintains, as appropriate, all Required Environmental Notices.

(vi) No structures, improvements, equipment, fixtures, impoundments, pits,
lagoons or aboveground or underground storage tanks located on any Property
contain or use, except in compliance with Environmental Laws and Required
Environmental Permits, Regulated Substances or otherwise are operated or
maintained except in compliance with Environmental Laws and Required
Environmental Permits, except in each case to the extent such

 

- 54 -



--------------------------------------------------------------------------------

non compliance would not reasonably expected to constitute as Material Adverse
Change. To the knowledge of the Borrower, no structures, improvements,
equipment, fixtures, impoundments, pits, lagoons or aboveground or underground
storage tanks of prior owners, operators or occupants of the Property contained
or used, except in compliance with Environmental Laws, Regulated Substances or
otherwise were operated or maintained by any such prior owner, operator or
occupant except in compliance with Environmental Laws.

(vii) To the knowledge of the Borrower, no facility or site to which the
Borrower or any Subsidiary of the Borrower, either directly or indirectly by a
third party, has sent Regulated Substances for storage, treatment, disposal or
other management has been or is being operated in violation of Environmental
Laws or pursuant to Environmental Laws is identified or proposed to be
identified on any list of contaminated properties or other properties which
pursuant to Environmental Laws are the subject of an investigation, cleanup,
removal, remediation or other response action by an Official Body.

(viii) No portion of the Properties is identified or to the knowledge of
Borrower proposed to be identified on any list of contaminated properties or
other properties which pursuant to Environmental Laws are the subject of an
investigation or remediation action by an Official Body, nor to the knowledge of
the Borrower is any property adjoining or in the proximity of the Property
identified or proposed to be identified on any such list.

(ix) No portion of the improvements on any Property constitutes an
Environmentally Sensitive Area.

(x) No lien or other encumbrance authorized by Environmental Laws exists against
the Property and none the Borrower does not have any reason to believe that such
a lien or encumbrance may be imposed.

5.1.22 Senior Debt Status.

The Obligations of Borrower under this Agreement, the Notes and each of the
other Loan Documents to which it is a party do rank and will rank at least pari
passu in priority of payment with all other Indebtedness of Borrower except
Indebtedness of Borrower to the extent secured by Permitted Liens. There is no
Lien upon or with respect to any of the properties or income of Borrower or any
Subsidiary of Borrower which secures indebtedness or other obligations of any
Person except for Permitted Liens.

5.1.23 Anti-Terrorism Laws.

5.1.23.1 General.

Neither Borrower nor any Affiliate of Borrower is in violation of any
Anti-Terrorism Law or engages in or conspires to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.

 

- 55 -



--------------------------------------------------------------------------------

5.1.23.2 Executive Order No. 13224.

Neither the Borrower, nor or any Affiliate of the Borrower, nor their respective
agents acting or benefiting in any capacity in connection with the Loans,
Letters of Credit or other transactions hereunder, is any of the following (each
a “Blocked Person”):

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order No. 13224;

(iii) a Person or entity with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order No. 13224;

(v) a Person or entity that is named as a “specially designated national” on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement official publication of such list, or

(vi) a person or entity who is affiliated or associated with a person or entity
listed above.

Neither the Borrower nor, any of its agents acting in any capacity in connection
with the Loans or other transactions hereunder (i) conducts any business or
engages in making or receiving any contribution of funds, goods or services to
or for the benefit of any Blocked Person, or (ii) deals in, or otherwise engages
in any transaction relating to, any property or interests in property blocked
pursuant to the Executive Order No. 13224.

5.2 Updates to Schedules.

Should any of the information or disclosures provided on any of the Schedules
attached hereto become outdated or incorrect in any material respect, the
Borrower shall promptly provide the Agent in writing with such revisions or
updates to such Schedule as may be necessary or appropriate to update or correct
same; provided, however, that (1) the preceding clause shall not apply to the
Schedule of Subsidiaries and Assets which shall be updated as provided in
Section 2.10 [Extension by Lenders of the Expiration Date]or otherwise upon
request of the Agent, and (2) except for the Schedule of Subsidiaries and
Assets, no Schedule shall be deemed to have been amended, modified or superseded
by any such correction or update, nor shall any breach of warranty or
representation resulting from the inaccuracy or

 

- 56 -



--------------------------------------------------------------------------------

incompleteness of any such Schedule be deemed to have been cured thereby, unless
and until the Required Lenders, in their sole and absolute discretion, shall
have accepted in writing such revisions or updates to such Schedule.

6. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

The obligation of each Lender to make Loans and of the Agent to issue Letters of
Credit hereunder is subject to the performance by Borrower of its Obligations to
be performed hereunder at or prior to the making of any such Loans or issuance
of such Letters of Credit and to the satisfaction of the following further
conditions:

6.1 First Loans and Letters of Credit.

On the Closing Date:

6.1.1 Officer’s Certificate.

The representations and warranties of Borrower contained in Section 5
[Representations and Warranties] and in each of the other Loan Documents shall
be true and accurate on and as of the Closing Date with the same effect as
though such representations and warranties had been made on and as of such date
(except representations and warranties which relate solely to an earlier date or
time, which representations and warranties shall be true and correct on and as
of the specific dates or times referred to therein), and Borrower shall have
performed and complied with all covenants and conditions hereof and thereof, no
Event of Default or Potential Default shall have occurred and be continuing; and
there shall be delivered to the Agent for the benefit of each Lender a
certificate of Borrower, dated the Closing Date and signed by the Chief
Executive Officer, President, Chief Financial Officer or other authorized
officer of Borrower, or by an authorized officer of Advisor, to each such
effect.

6.1.2 Secretary’s Certificate.

There shall be delivered to the Agent for the benefit of each Lender a
certificate dated the Closing Date and signed by the Secretary, an Assistant
Secretary or other authorized officer of Borrower, or by an authorized officer
of Advisor, certifying as appropriate as to:

(i) all action taken by Borrower in connection with this Agreement and the other
Loan Documents;

(ii) the names of the officer or officers authorized to sign this Agreement and
the other Loan Documents and the true signatures of such officer or officers and
specifying the Authorized Officers permitted to act on behalf of Borrower for
purposes of this Agreement and the true signatures of such officers, on which
the Agent and each Lender may conclusively rely; and

 

- 57 -



--------------------------------------------------------------------------------

(iii) copies of its organizational documents, including its certificate of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation, and limited liability company agreement as
in effect on the Closing Date certified by the appropriate state official where
such documents are filed in a state office together with certificates from the
appropriate state officials as to the continued existence and good standing of
Borrower in the state where organized, dated within thirty (30) days of the
Closing Date.

6.1.3 Delivery of Loan Documents.

The Notes, and Management and Advisory Fee Subordination Agreement shall have
been duly executed and delivered to the Agent for the benefit of the Lenders.

6.1.4 Opinion of Counsel.

There shall be delivered to the Agent for the benefit of each Lender a written
opinion of Katten Muchin Rosenman LLP, counsel for the Borrower (who may rely on
the opinions of such other counsel as may be acceptable to the Agent), dated the
Closing Date and in form and substance reasonably satisfactory to the Agent and
its counsel:

(i) as to the matters set forth in Exhibit 6.1.4; and

(ii) as to such other matters incident to the transactions contemplated herein
as the Agent may reasonably request.

6.1.5 Compliance Certificate

The Borrower shall deliver a Compliance Certificate dated as of the Closing Date
evidencing compliance with the covenants hereunder as of the Closing Date
(except that the covenants in Sections 7.2.12 [Minimum Adjusted Debt Service
Coverage Ratio] and 7.2.16 [Minimum Adjusted Net Operating Income] shall be
measured as of September 30, 2006).

6.1.6 Loan Request

The Borrower shall have delivered a Loan Request for any Loans to be made on the
Closing Date.

6.1.7 Officer’s Certificate Regarding MACs.

Since December 31, 2005, no Material Adverse Change shall have occurred; prior
to the Closing Date, there shall have been no material change in the management
of Borrower or any Subsidiary of Borrower; and there shall have been delivered
to the Agent for the benefit of each Lender a certificate dated the Closing Date
and signed by the Chief Executive Officer, President, Chief Financial Officer or
other authorized officer of Borrower, or by an authorized officer of Advisor, to
each such effect.

 

- 58 -



--------------------------------------------------------------------------------

6.1.8 Lien Search.

The Agent shall have received satisfactory results of a Lien search of
acceptable to the Agent evidencing that there do not exist any Liens on the
assets of the Borrower, except for Permitted Liens.

6.1.9 Payoff.

The Borrower shall repay all loans and other amounts outstanding under the Prior
Credit Agreement, subject to Borrower’s obligations under Section 4.6.2
[Indemnity] of the Prior Credit Agreement on the Closing Date and the Borrower
may re-borrow Loans on such date. The Lenders shall (i) participate in new
Loans, and (ii) participate in all outstanding and new Letters of Credit and
make Participation Advances for Letters of Credit, on and after the Closing Date
ratably according to their Commitments as modified or added on the Closing Date.
Each of the parties to this Agreement agrees that the Prior Credit Agreement is
amended and restated hereby.

6.1.10 Legal Details.

All legal details and proceedings in connection with the transactions
contemplated by this Agreement and the other Loan Documents shall be in form and
substance satisfactory to the Agent and counsel for the Agent, and the Agent
shall have received all such other counterpart originals or certified or other
copies of such documents and proceedings in connection with such transactions,
in form and substance satisfactory to the Agent and said counsel, as the Agent
or said counsel may reasonably request.

6.1.11 Payment of Fees.

The Borrower shall have paid or caused to be paid to the Agent for itself and
for the account of the Lenders to the extent not previously paid all commitment
and other fees accrued through the Closing Date and the costs and expenses for
which the Agent and the Lenders are entitled to be reimbursed.

6.1.12 Consents.

All material consents required to effectuate the transactions contemplated
hereby shall have been obtained.

6.1.13 No Violation of Laws.

The making of the Loans and the issuance of the Letters of Credit shall not
contravene any Law applicable to Borrower or any of the Lenders.

 

- 59 -



--------------------------------------------------------------------------------

6.1.14 No Actions or Proceedings.

No action, proceeding, investigation, regulation or legislation shall have been
instituted, threatened or proposed before any court, governmental agency or
legislative body to enjoin, restrain or prohibit, or to obtain damages in
respect of, this Agreement, the other Loan Documents or the consummation of the
transactions contemplated hereby or thereby or which, in the Agent’s sole
discretion, would make it inadvisable to consummate the transactions
contemplated by this Agreement or any of the other Loan Documents.

6.2 Each Additional Loan or Letter of Credit.

At the time of making any Loans or issuing any Letters of Credit other than
Loans made or Letters of Credit issued made on the Closing Date and after giving
effect to the proposed extensions of credit: the representations and warranties
of the Borrower contained in Section 5 [Representations and Warranties] and in
the other Loan Documents shall be true on and as of the date of such additional
Loan or Letter of Credit with the same effect as though such representations and
warranties had been made on and as of such date (except representations and
warranties which expressly relate solely to an earlier date or time, which
representations and warranties shall be true and correct on and as of the
specific dates or times referred to therein) and the Borrower shall have
performed and complied with all covenants and conditions hereof; no Event of
Default or Potential Default shall have occurred and be continuing; the making
of the Loans or issuance of such Letter of Credit shall not contravene any Law
applicable to Borrower or any Subsidiary of Borrower or any of the Lenders; and
the Borrower shall have delivered to the Agent a duly executed and completed
Loan Request or application for a Letter of Credit as the case may be.

7. COVENANTS

7.1 Affirmative Covenants.

The Borrower covenants and agrees that until payment in full of the Loans,
Reimbursement Obligations and Letter of Credit Borrowings, and interest thereon,
expiration or termination of all Letters of Credit, satisfaction of all of the
Borrower’s other Obligations under the Loan Documents and termination of the
Commitments, the Borrower shall comply at all times with the following
affirmative covenants:

7.1.1 Preservation of Existence, Etc.

The Borrower shall, and shall cause each of its Subsidiaries to, maintain its
legal existence as a corporation, limited partnership or limited liability
company and its license or qualification and good standing in each jurisdiction
in which its ownership or lease of property or the nature of its business makes
such license or qualification necessary, except (a) as otherwise expressly
permitted in Section 7.2.6 [Liquidations, Mergers, Etc.] and (b) where the
failure to have such license or qualification would not be reasonably likely to
result in a Material Adverse Change.

 

- 60 -



--------------------------------------------------------------------------------

7.1.2 Payment of Liabilities, Including Taxes, Etc.

The Borrower shall, and shall cause each of its Controlled Subsidiaries to, and
shall use its commercially reasonable efforts to cause each Non-Controlled
Subsidiary to, duly pay and discharge all liabilities to which it is subject or
which are asserted against it, promptly as and when the same shall become due
and payable, including all taxes, assessments and governmental charges upon it
or any of its properties, assets, income or profits, prior to the date on which
penalties attach thereto, except to the extent that such liabilities, including
taxes, assessments or charges, are being contested in good faith and by
appropriate and lawful proceedings diligently conducted and for which such
reserve or other appropriate provisions, if any, as shall be required by GAAP
shall have been made, but only to the extent that failure to discharge any such
liabilities would not result in any additional liability which would adversely
affect to a material extent the financial condition of Borrower or any
Subsidiary of Borrower, provided that the Borrower shall, and shall cause its
Controlled Subsidiaries to, and shall use its commercially reasonable efforts to
cause each Non-Controlled Subsidiary to, pay all such liabilities forthwith upon
the commencement of proceedings to foreclose any Lien which may have attached as
security therefor.

7.1.3 Maintenance of Insurance.

The Borrower shall, and shall cause each of its Controlled Subsidiaries to, and
shall use its commercially reasonable efforts to cause each Non-Controlled
Subsidiary to, insure its properties and assets against loss or damage by fire
and such other insurable hazards as such assets are customarily insured
(including fire, extended coverage, property damage, workers’ compensation (if
such Person has employees), public liability and business interruption
insurance) and against other risks (including errors and omissions) in such
amounts as similarly situated similar properties and assets (considering, among
other things, the size and type of the property or asset, their location,
construction and their use and occupancy) are customarily insured by prudent
companies in the same geographic region in similar circumstances carrying on
similar businesses, and with reputable and financially sound insurers, including
self-insurance to the extent customary, all as reasonably determined by the
Borrower.

7.1.4 Maintenance of Properties and Leases.

The Borrower shall, and shall cause each of its Controlled Subsidiaries to, and
shall use its commercially reasonable efforts to cause each Non-Controlled
Subsidiary to, maintain in good repair, working order and condition (ordinary
wear and tear excepted) in accordance with the general practice of other
businesses of similar character and size, all of those properties useful or
necessary to its business, and from time to time, the Borrower will make or
cause to be made all appropriate repairs, renewals or replacements thereof.

 

- 61 -



--------------------------------------------------------------------------------

7.1.5 Maintenance of Patents, Trademarks, Etc.

The Borrower shall, and shall cause each of its Controlled Subsidiaries to, and
shall use its commercially reasonable efforts to cause each Non-Controlled
Subsidiary to, maintain in full force and effect all patents, trademarks,
service marks, trade names, copyrights, licenses, franchises, permits and other
authorizations necessary for the ownership and operation of its properties and
business (if any) if the failure so to maintain the same would constitute a
Material Adverse Change.

7.1.6 Visitation Rights.

The Borrower shall, and shall cause each of its Controlled Subsidiaries to, and
shall use its commercially reasonable efforts to cause each Non-Controlled
Subsidiary to, permit any of the officers or authorized employees or
representatives of the Agent or any of the Lenders to visit and inspect any of
its properties and to examine and make excerpts from its books and records and
discuss its business affairs, finances and accounts with its officers, all in
such detail and at such times and as often as any of the Lenders may reasonably
request, provided that each Lender shall provide the Borrower and the Agent with
reasonable (and if no Event of Default or Potential Default exists and is
continuing at least forty-eight (48) hours’) notice prior to any visit or
inspection. In the event any Lender desires to conduct an audit of the Borrower,
such Lender shall make a reasonable effort to conduct such audit
contemporaneously with any audit to be performed by the Agent.

7.1.7 Keeping of Records and Books of Account.

The Borrower shall, and shall cause each Controlled Subsidiary of the Borrower
to, and shall use its commercially reasonable efforts to cause each
Non-Controlled Subsidiary to, maintain and keep proper books of record and
account which enable the Borrower and its Controlled Subsidiaries to issue
financial statements in accordance with GAAP and as otherwise required by
applicable Laws of any Official Body having jurisdiction over the Borrower or
any Controlled Subsidiary of the Borrower, and in which full, true and correct
entries shall be made in all material respects of all its dealings and business
and financial affairs.

7.1.8 Compliance with Laws.

The Borrower shall, and shall cause each of its Controlled Subsidiaries to, and
shall use its commercially reasonable efforts to cause each Non-Controlled
Subsidiary to, comply with all applicable Laws, including all Environmental Laws
and ERISA Laws, in all respects, provided that it shall not be deemed to be a
violation of this Section 7.1.8 [Compliance with Laws] if any failure to comply
with any Law would not result in fines, penalties, remediation costs, other
similar liabilities or injunctive relief which in the aggregate would constitute
a Material Adverse Change.

 

- 62 -



--------------------------------------------------------------------------------

7.1.9 Use of Proceeds.

The Borrower will use the Letters of Credit and the proceeds of the Loans only
for acquisitions of Properties, development and general corporate purposes. The
Borrower shall not use the Letters of Credit or proceeds of the Loans for any
purposes which contravenes any applicable Law or any provision hereof.

7.1.10 Subordination of Management and Advisory Fees.

The Borrower shall cause the parties to the Management Agreement and the
Advisory Agreement to execute and deliver to the Agent the Management and
Advisory Fee Subordination Agreement.

7.1.11 Anti-Terrorism Laws.

The Borrower and its Affiliates and agents shall not (i) conduct any business or
engage in any transaction or dealing with any Blocked Person, including the
making or receiving any contribution of funds, goods or services to or for the
benefit of any Blocked Person, (ii) deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order No. 13224; or (iii) engage in or conspire to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in the
Executive Order No. 13224, the USA Patriot Act or any other Anti-Terrorism Law.
The Borrower shall deliver to Lenders any certification or other evidence
reasonably requested from time to time by any Lender confirming Borrower’s
compliance with this Section 7.1.11 [Anti-Terrorism Laws].

7.2 Negative Covenants.

The Borrower covenants and agrees that until payment in full of the Loans,
Reimbursement Obligations and Letter of Credit Borrowings, and interest thereon,
expiration or termination of all Letters of Credit, satisfaction of all of the
Borrower’s other Obligations hereunder and termination of the Commitments, the
Borrower shall comply with the following negative covenants:

7.2.1 Indebtedness.

The Borrower shall not, and shall not permit any of its Controlled Subsidiaries
to, and shall use its commercially reasonable efforts to cause each
Non-Controlled Subsidiary to, at any time create, incur, assume or suffer to
exist any Indebtedness, except:

(i) Indebtedness under the Loan Documents;

(ii) Capitalized and operating leases Indebtedness;

 

- 63 -



--------------------------------------------------------------------------------

(iii) Indebtedness secured by Purchase Money Security Interests not exceeding
$5,000,000;

(iv) Indebtedness of the Subsidiaries, whether existing on the date hereof or
hereafter entered into) relating to the financing of Properties and related
investments in accordance with the Private Offering Memorandum;

(v) the Borrower and its Subsidiaries may enter into a Guaranty of “carve outs”
(i.e. exceptions to) the non-recourse provisions governing Non-Recourse
Indebtedness;

(vi) Guaranties by the Borrower of loans to the Subsidiaries of the Borrower
used by such Subsidiary to rehabilitate, expand or construct new improvements on
(but not to acquire) existing or newly acquired Properties of such Subsidiaries
provided that with respect to each such Guaranty

(A) the Borrower shall not provide any Liens on its assets or equity interests
securing such Guaranty,

(B) the Borrower shall not violate its covenants hereunder and there shall exist
no Event of Default or Potential Default after giving effect to such Guaranty
and the related loan,

(C) the Borrower shall have delivered to the Agent a pro forma Compliance
Certificate evidencing its compliance with clause (B) hereof,

(D) the Borrower shall have delivered to the Agent copies of the documents
evidencing such Indebtedness and other documentation related to such
Indebtedness to the satisfaction of the Agent at least ten (10) Business Days
prior to the execution of such Guaranty, and

(E) the Agent in its sole discretion shall have approved of such Guaranty and
the financial condition of the Borrower after giving effect thereto (provided
that the Agent shall be deemed to have approved of such Indebtedness if the
Agent fails to respond within 10 Business Days after the Agent has received, to
its satisfaction such documents and other information listed in clauses
(A) through (D) above).

(vii) Obligations of PMB Acquisition #1 Partners LLC with respect to the Pac-Med
Put.

7.2.2 Liens.

The Borrower shall not, and shall not permit any of its Subsidiaries to, at any
time create, incur, assume or suffer to exist any Lien on any of its property or
assets, tangible or intangible, now owned or hereafter acquired, or agree or
become liable to do so, except Permitted Liens.

 

- 64 -



--------------------------------------------------------------------------------

7.2.3 Guaranties.

The Borrower shall not, and shall not permit any of its Subsidiaries to, at any
time, directly or indirectly, become or be liable in respect of any Guaranty, or
assume, guarantee, become surety for, endorse or otherwise agree, become or
remain directly or contingently liable upon or with respect to any obligation or
liability of any other Person, except for Guaranties described in and permitted
under Section 7.2.1(vi)).

7.2.4 Loans and Investments.

Borrower shall not, and shall not permit any of its Subsidiaries to, at any time
make or suffer to remain outstanding any loan or advance to or Guaranties on
behalf of, or purchase, acquire or own any stock, bonds, notes or securities of,
or any partnership interest (whether general or limited) or limited liability
company interest in, or any other investment or interest in, or make any capital
contribution to, any other Person, or agree, become or remain liable to do any
of the foregoing (collectively, “Investments”), except for Investments made in
accordance with the Private Offering Memorandum.

7.2.5 Dividends and Related Distributions.

7.2.5.1 Dividends Paid by The Borrower.

The Borrower shall not, and shall not permit any of its Subsidiaries to, make or
pay, or agree to become or remain liable to make or pay, any dividend or other
distribution of any nature (whether in cash, property, securities or otherwise)
on account of or in respect of its shares of capital stock, partnership
interests or limited liability company interests on account of the purchase,
redemption, retirement or acquisition of its shares of capital stock (or
warrants, options or rights therefor), partnership interests or limited
liability company interests, except

(i) dividends or other distributions payable to Borrower or its Subsidiaries or
in the case of Joint Ventures, to the holders of the Joint Venture interests in
accordance with the terms and provisions of the organizational documents
governing such Joint Venture, and

(ii) dividends by the Borrower to its shareholders provided that:

(A) there exists no Event of Default at the time of such dividend, and.

(B) either

(1) the payment of such dividend is required in order for the Borrower to
maintain its status as a real estate investment trust (and failure to pay such
dividend would cause the Borrower lose such status),

 

- 65 -



--------------------------------------------------------------------------------

OR

(2) the amount of such dividend, together with all other dividends paid by the
Borrower in the current fiscal quarter (i.e. the quarter in which such dividend
is being paid) and the three immediately preceding fiscal quarters
(collectively, the “4-Quarter Measurement Period”) does not exceed the amount of
Funds From Operations of the Borrower and its Subsidiaries during such 4-Quarter
Measurement Period.

7.2.5.2 Dividends Paid by The Borrower’s Subsidiaries.

The Subsidiaries of the Borrower: (i) shall not be parties to any agreements
which prohibit them from paying, and shall at all times be permitted to pay,
dividends or other distributions to their owners after payment of their debt
service and expenses, and (ii) shall distribute to their owners as dividends or
other distributions all of their net cash flow after payment of such debt
service and expenses, except for provisions in the agreements governing
Indebtedness of the Subsidiaries for borrowed money secured by real estate of
such Subsidiaries (1) prohibiting such Subsidiaries from paying distributions if
an event of default exists thereunder and (2) requiring such Subsidiaries to
establish reserves as provided therein.

7.2.6 Liquidations, Mergers, Consolidations, Acquisitions.

The Borrower and each of its Subsidiaries shall not dissolve, liquidate or
wind-up its affairs or become a party to any merger or consolidation, or acquire
by purchase, lease or otherwise all or substantially all of the assets or
capital stock of any other Person (each an “Acquisition”) if the Gross Asset
Value of the acquired business or Person shall exceed 30% of the Gross Asset
Value of the Borrower and its Subsidiaries (after giving effect to such
Acquisition) (each a “Material Acquisition”), provided that (1) the Borrower or
its Subsidiary shall be the survivor of any such merger, consolidation or other
transaction and (2) the Borrower and its Subsidiaries may enter into a Material
Acquisition (each a “Permitted Material Acquisition”) if the following
conditions are met:

(i) the Material Acquisition shall be permitted under and in accordance with the
Borrower’s Private Offering Memorandum;

(ii) no Potential Default or Event of Default shall exist immediately prior to
and after giving effect to such Material Acquisition;

(iii) the Borrower shall demonstrate that it shall be in compliance with the
covenants contained in this Agreement after giving effect to such Material
Acquisition (including in such computation Indebtedness or other liabilities
assumed or incurred in connection with such Material Acquisition but excluding
income earned or expenses incurred by the Person, business or assets to be
acquired prior to the date of such Material Acquisition) by delivering to the
Agent at least five (5) Business Days prior to such Material Acquisition a pro
forma Compliance Certificate in a form acceptable to the Agent evidencing such
compliance; and

 

- 66 -



--------------------------------------------------------------------------------

(iv) the Borrower shall deliver to the Agent at least five (5) Business Days
before such Material Acquisition such information about such acquisition, and
the business or Person to be acquired as the Agent may reasonably require.

7.2.7 Dispositions of Assets or Subsidiaries.

The Borrower shall not, and shall not permit any of its Subsidiaries to, in a
single transaction or related group of transactions, sell, convey, assign,
lease, abandon or otherwise transfer or dispose of, voluntarily or
involuntarily, any of its properties or assets, tangible or intangible
(including sale, assignment, discount or other disposition of accounts, contract
rights, chattel paper, equipment or general intangibles with or without recourse
or of capital stock, shares of beneficial interest, partnership interests or
limited liability company interests of a Subsidiary of Borrower or such
Subsidiary) (each a “Disposition”) if the Gross Asset Value of the assets or
business to be disposed of in such single or group of transactions shall exceed
30% of the Gross Asset Value of the Borrower and its Subsidiaries (before giving
effect to such Disposition) (each a “Material Disposition”), provided that
(1) the Borrower or its Subsidiary shall be a survivor of any such Disposition
and (2) the Borrower and its Subsidiaries may enter into a Material Disposition
(each a “Permitted Material Disposition”) if the following conditions are met:

(i) the Material Disposition shall be permitted under and in accordance with the
Borrower’s Private Offering Memorandum;

(ii) no Potential Default or Event of Default shall exist immediately prior to
and after giving effect to such Material Acquisition;

(iii) the Borrower shall demonstrate that it shall be in compliance with the
covenants contained in this Agreement after giving effect to such Material
Disposition by delivering to the Agent at least five (5) Business Days prior to
such Material Disposition a pro forma Compliance Certificate in a form
acceptable to the Agent evidencing such compliance; and

(iv) the Borrower shall deliver to the Agent at least five (5) Business Days
before such Material Disposition such information about such Disposition, and
the business or assets to be disposed of as the Agent may reasonably require.

7.2.8 Affiliate Transactions.

The Borrower shall not, and shall not permit any of its Controlled Subsidiaries
to, enter into or carry out any material transaction (including purchasing
property or services from or selling property or services to any Affiliate of
the Borrower or other Person) unless such transaction is not otherwise
prohibited by this Agreement, is entered into in the ordinary course of business
upon fair and reasonable arm’s-length terms and conditions which are fully
disclosed to the Agent and is in accordance with all applicable Law.

 

- 67 -



--------------------------------------------------------------------------------

7.2.9 Continuation of or Change in Business.

The Borrower shall not, and shall not permit any of its Subsidiaries to, engage
in any business other than as described in the Borrower’s Private Offering
Memorandum.

7.2.10 Fiscal Year.

The Borrower shall not, and shall not permit any Subsidiary of the Borrower to,
change its fiscal year from the twelve-month period beginning January 1 and
ending December 31.

7.2.11 Changes in Organizational Documents.

The Borrower shall not amend in any respect its certificate of incorporation
(including any provisions or resolutions relating to capital stock), by-laws or
other organizational documents without providing at least fifteen (15) calendar
days’ prior written notice to the Agent and the Lenders and, in the event such
change would be adverse to the Lenders as determined by the Agent in its sole
discretion, obtaining the prior written consent of the Required Lenders.

7.2.12 Minimum Adjusted Debt Service Coverage Ratio.

The Borrower shall not permit the Adjusted Debt Service Coverage Ratio as of any
fiscal quarter end to be less than 1.35 to 1.0 at any time.

7.2.13 Intentionally Omitted.

7.2.14 Minimum Net Asset Value.

The Borrower shall not permit the Net Asset Value to be less than the amount
specified below at any time during the period specified below:

 

Time Period

   Minimum Net Asset Value

Closing Date through March 30, 2007

   $ 150,000,000

March 31, 2007 and thereafter

   $ 300,000,000

7.2.15 Maximum Indebtedness to Gross Asset Value.

The Borrower shall not permit the ratio of Indebtedness to Gross Asset Value to
exceed or equal 0.70 to 1.0.

 

- 68 -



--------------------------------------------------------------------------------

7.2.16 Minimum Adjusted Net Operating Income.

Commencing with the fiscal year ended December 31, 2007 and measured on such
date and at the end of each fiscal year thereafter, the Borrower shall not
permit the amount of Net Operating Income less the sum of (i) Adjusted Interest
plus (ii) Adjusted Principal Payments, in each case on Indebtedness of the
Borrower and its Subsidiaries, to be less than $20,000,000 as of the end of each
quarter for the four quarters then ended.

7.2.17 Minimum Number of Properties.

The Borrower shall not permit the number of Properties located in the
continental United States and owned in fee simple by the Borrower, or
Subsidiaries of the Borrower which are 100% owned by the Borrower (either
directly or indirectly) (“Qualifying Domestic Properties”), at any time to be
less than five (5).

7.2.18 Changes to Management Agreement and Advisory Agreement.

The parties to the Management Agreement and Advisory Agreement shall not amend
in any respect such Management Agreement or Advisory Agreement without the prior
written consent of the Agent (such consent not to be unreasonably withheld if
the Agent concludes that such action shall not be adverse to the Lenders or the
Agent).

7.2.19 Private Offering Memorandum.

The Borrower shall operate its business in accordance with, and comply with the
terms of, the Private Offering Memorandum and the Borrower’s organizational
documents in all material respects, except for changes to any of the foregoing
which are approved by the Required Lenders or in accordance with Section 7.2.11
[Changes in Organizational Documents].

7.3 Reporting Requirements.

The Borrower covenants and agrees that until payment in full of the Loans,
Reimbursement Obligations and Letter of Credit Borrowings, and interest thereon,
expiration or termination of all Letters of Credit and interest thereon,
satisfaction of all of the Borrower’s other Obligations hereunder and under the
other Loan Documents and termination of the Commitments, the Borrower will
furnish or cause to be furnished to the Agent and each of the Lenders:

7.3.1 Quarterly Financial Statements.

As soon as available and in any event within forty-five (45) calendar days after
the end of each of the first three fiscal quarters in each fiscal year, either
(a) the Borrower shall deliver financial statements of the Borrower, consisting
of a consolidated balance sheet as

 

- 69 -



--------------------------------------------------------------------------------

of the end of such fiscal quarter and related consolidated statements of income,
stockholders’ equity and cash flows for the fiscal quarter then ended and the
fiscal year through that date, all in reasonable detail and certified (subject
to normal year-end audit adjustments) by the Chief Executive Officer, President,
Chief Financial Officer or other authorized officer of the Borrower, or by an
authorized officer of Advisor, as having been prepared in accordance with GAAP,
consistently applied, and setting forth in comparative form the respective
financial statements for the corresponding date and period in the previous
fiscal year, or (b) the Borrower shall deliver a copy of Borrower’s 10-Q filed
with the Securities and Exchange Commission if such 10-Q contains all of the
reports and documents described in clause (i) of this Section 7.3.1 [Quarterly
Financial Statements].

7.3.2 Annual Financial Statements.

As soon as available and in any event within one hundred and twenty (120) days
after the end of each fiscal year of the Borrower, financial statements of the
Borrower consisting of a consolidated balance sheet as of the end of such fiscal
year, and related consolidated statements of income, stockholders’ equity and
cash flows for the fiscal year then ended, all in reasonable detail and setting
forth in comparative form the financial statements as of the end of and for the
preceding fiscal year, and audited by independent certified public accountants
of nationally recognized standing satisfactory to the Agent. The certificate or
report of accountants shall be free of qualifications (other than any
consistency qualification that may result from a change in the method used to
prepare the financial statements as to which such accountants concur) and shall
not indicate the occurrence or existence of any event, condition or contingency
which would materially impair the prospect of payment or performance of any
covenant, agreement or duty of the Borrower under any of the Loan Documents.

7.3.3 Quarterly Operating Statements; Listing of Assets and Book Values.

As soon as available and in any event within forty-five (45) calendar days after
the end of each of the first three fiscal quarters in each fiscal year and
within one hundred and twenty (120) calendar days after the end of the last
quarter of each fiscal year: (i) quarterly operating reports, leasing reports,
and rent rolls for each Property, and (ii) a list of the Properties and other
assets of the Borrower and its Subsidiaries, including the book values (or
appraised values if appraisals are obtained) thereof.

7.3.4 Certificate of the Borrower.

Concurrently with the financial statements of the Borrower furnished to the
Agent and to the Lenders pursuant to Sections 7.3.1 [Quarterly Financial
Statements] and 7.3.2 [Annual Financial Statements], a certificate (each a
“Compliance Certificate”) of the Borrower signed by the Chief Executive Officer,
President, Chief Financial Officer or other authorized officer of the Borrower,
or by an authorized officer of Advisor, in the form of Exhibit 7.3.4, to the
effect that, except as described pursuant to Section 7.3.5 [Notice of Default],
(i) the

 

- 70 -



--------------------------------------------------------------------------------

representations and warranties of the Borrower contained in Section 5
[Representations and Warranties] and in the other Loan Documents are true on and
as of the date of such certificate with the same effect as though such
representations and warranties had been made on and as of such date (except
representations and warranties which expressly relate solely to an earlier date
or time) and the Borrower has performed and complied with all covenants and
conditions hereof, (ii) no Event of Default or Potential Default exists and is
continuing on the date of such certificate and (iii) containing calculations in
sufficient detail to demonstrate compliance as of the date of such financial
statements with all financial covenants contained in Section 7.2 [Negative
Covenants].

7.3.5 Notice of Default.

Promptly after any officer of the Borrower has learned of the occurrence of an
Event of Default or Potential Default, a notice from an Authorized Officer of
the Borrower setting forth the details of such Event of Default or Potential
Default and the action which the Borrower proposes to take with respect thereto.

7.3.6 Notice of Litigation.

Promptly after the commencement thereof, notice of all actions, suits,
proceedings or investigations before or by any Official Body or any other Person
against the Borrower or any Subsidiary of the Borrower which involve a claim or
series of claims in excess of $5,000,000 or which if adversely determined would
constitute a Material Adverse Change.

7.3.7 Appraisals.

At the request of the Agent, copies of any appraisals of the Properties or other
assets of the Borrower and its Subsidiaries promptly after the Borrower or such
Subsidiaries obtain such appraisals.

7.3.8 Certain Events.

Written notice to the Agent within the time limits set forth in Section 7.2.11
[Changes in Organizational Documents], of any amendment to the organizational
documents of the Borrower; and

7.3.9 Budgets, Forecasts, Other Reports and Information.

Promptly upon their becoming available to the Borrower:

(i) the annual budget and any forecasts or projections of the Borrower, to be
supplied not later than forty-five (45) days after commencement of the fiscal
year to which any of the foregoing may be applicable,

 

- 71 -



--------------------------------------------------------------------------------

(ii) any reports including management letters submitted to the Borrower by
independent accountants in connection with any annual, interim or special audit,

(iii) any reports, notices generally distributed by the Borrower to its
stockholders on a date no later than the date supplied to such stockholders,

(iv) a copy of any order in any proceeding to which the Borrower or any of its
Subsidiaries is a party issued by any Official Body, and

(v) such other reports and information as any of the Lenders may from time to
time reasonably request. The Borrower shall also notify the Lenders promptly of
the enactment or adoption of any Law which would be reasonably likely to result
in a Material Adverse Change.

8. DEFAULT

8.1 Events of Default.

An Event of Default shall mean the occurrence or existence of any one or more of
the following events or conditions (whatever the reason therefor and whether
voluntary, involuntary or effected by operation of Law):

8.1.1 Payments Under Loan Documents.

The Borrower shall fail to pay any interest on any Loan, Reimbursement
Obligation or Letter of Credit Borrowing within two (2) Business Days following
the due date therefor or shall fail to pay any principal of any Loan (including
mandatory prepayments or the payment due at maturity), Reimbursement Obligation
or Letter of Credit Borrowing or to pay any other amount owing hereunder or
under the other Loan Documents after such principal or other amount becomes due
in accordance with the terms hereof or thereof;

8.1.2 Breach of Warranty.

Any representation or warranty made at any time by the Borrower herein or by the
Borrower in any other Loan Document, or in any certificate, other instrument or
statement furnished pursuant to the provisions hereof or thereof, shall prove to
have been false or misleading in any material respect as of the time it was made
or furnished;

8.1.3 Breach of Negative Covenants or Visitation Rights.

The Borrower shall default in the observance or performance of any covenant
contained in Section 7.1.6 [Visitation Rights] or Section 7.2 [Negative
Covenants];

 

- 72 -



--------------------------------------------------------------------------------

8.1.4 Breach of Other Covenants.

The Borrower shall default in the observance or performance of any other
covenant, condition or provision hereof or of any other Loan Document and such
default shall continue unremedied for a period of ten (10) Business Days after
any officer of the Borrower becomes aware of the occurrence thereof (such grace
period to be applicable only in the event such default can be remedied by
corrective action of the Borrower as determined by the Agent in its sole
discretion);

8.1.5 Defaults in Other Agreements or Indebtedness.

A default or event of default shall occur at any time under the terms of any
other agreement involving borrowed money or the extension of credit or any other
Indebtedness under which the Borrower or any Subsidiary of the Borrower may be
obligated as a borrower or guarantor in excess of $5,000,000 in the aggregate,
and such breach, default or event of default consists of the failure to pay
(beyond any period of grace permitted with respect thereto, whether waived or
not) any indebtedness when due (whether at stated maturity, by acceleration or
otherwise) or if such breach or default permits or causes the acceleration of
any indebtedness (whether or not such right shall have been waived) or the
termination of any commitment to lend;

8.1.6 Final Judgments or Orders.

Any final judgments or orders for the payment of money in excess of $5,000,000
in the aggregate shall be entered against the Borrower by a court having
jurisdiction in the premises, which judgment is not discharged, vacated, bonded
or stayed pending appeal within a period of thirty (30) days from the date of
entry;

8.1.7 Advisor.

The Advisor (or any wholly owned Subsidiary of the Advisor) shall cease to serve
as the advisor under the Advisory Agreement unless replaced with another advisor
under such Advisory Agreement reasonably acceptable to the Agent and the
Required Lenders.

8.1.8 Loan Document Unenforceable.

Any of the Loan Documents shall cease to be legal, valid and binding agreements
enforceable against the party executing the same or such party’s successors and
assigns (as permitted under the Loan Documents) in accordance with the
respective terms thereof or shall in any way be terminated (except in accordance
with its terms) or become or be declared ineffective or inoperative or shall in
any way be challenged or contested or cease to give or provide the respective
Liens, security interests, rights, titles, interests, remedies, powers or
privileges intended to be created thereby;

 

- 73 -



--------------------------------------------------------------------------------

8.1.9 Uninsured Losses; Proceedings Against Assets.

Any of the Borrower’s or any of its Subsidiaries’ assets are attached, seized,
levied upon or subjected to a writ or distress warrant; or such come within the
possession of any receiver, trustee, custodian or assignee for the benefit of
creditors), in connection with an obligation exceeding $1,000,000 and the same
is not cured within thirty (30) days thereafter;

8.1.10 Notice of Lien or Assessment.

A notice of Lien or assessment in excess of $1,000,000 which is not a Permitted
Lien and which is not bonded or insured over is filed of record with respect to
all or any part of any of the Borrower’s or any of its Subsidiaries’ assets by
the United States, or any department, agency or instrumentality thereof, or by
any state, county, municipal or other governmental agency or any taxes or debts
owing at any time or times hereafter to any one of these becomes payable and the
same is not paid within thirty (30) days after the same becomes payable;

8.1.11 Insolvency.

The Borrower or any Subsidiary of the Borrower ceases to be solvent or admits in
writing its inability to pay its debts as they mature;

8.1.12 Cessation of Business.

The Borrower or any Subsidiary of the Borrower ceases to conduct its business as
contemplated, except as expressly permitted under Section 7.2.6 [Liquidations,
Mergers, Etc.] or 7.2.7, or the Borrower or any Subsidiary of the Borrower is
enjoined, restrained or in any way prevented by a court order from conducting
all or any material part of its business and such injunction, restraint or other
preventive order is not dismissed within thirty (30) days after the entry
thereof;

8.1.13 Involuntary Proceedings.

A proceeding shall have been instituted in a court having jurisdiction in the
premises seeking a decree or order for relief in respect of the Borrower or any
Subsidiary of the Borrower in an involuntary case under any applicable
bankruptcy, insolvency, reorganization or other similar law now or hereafter in
effect, or for the appointment of a receiver, liquidator, assignee, custodian,
trustee, sequestrator, conservator (or similar official) of the Borrower or any
Subsidiary of the Borrower for any substantial part of its property, or for the
winding-up or liquidation of its affairs, and such proceeding shall remain
undismissed or unstayed and in effect for a period of sixty (60) consecutive
days or such court shall enter a decree or order granting any of the relief
sought in such proceeding; or

 

- 74 -



--------------------------------------------------------------------------------

8.1.14 Voluntary Proceedings.

The Borrower or any Subsidiary of the Borrower shall commence a voluntary case
under any applicable bankruptcy, insolvency, reorganization or other similar law
now or hereafter in effect, shall consent to the entry of an order for relief in
an involuntary case under any such law, or shall consent to the appointment or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator, conservator (or other similar official) of itself or for any
substantial part of its property or shall make a general assignment for the
benefit of creditors, or shall fail generally to pay its debts as they become
due, or shall take any action in furtherance of any of the foregoing.

8.2 Consequences of Event of Default.

8.2.1 Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.

If an Event of Default specified under Sections 8.1.1 through 8.1.12 shall occur
and be continuing, the Lenders and the Agent shall be under no further
obligation to make Loans or issue Letters of Credit, as the case may be, and the
Agent may, and upon the request of the Required Lenders, shall (i) by written
notice to the Borrower, declare the unpaid principal amount of the Notes then
outstanding and all interest accrued thereon, any unpaid fees and all other
Indebtedness of the Borrower to the Lenders hereunder and thereunder to be
forthwith due and payable, and the same shall thereupon become and be
immediately due and payable to the Agent for the benefit of each Lender without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived and (ii) require the Borrower to, and the Borrower shall
thereupon, deposit in a non-interest-bearing account with the Agent, as cash
collateral for its Obligations under the Loan Documents, an amount equal to the
maximum amount currently or at any time thereafter available to be drawn on all
outstanding Letters of Credit, and the Borrower hereby pledges to the Agent and
the Lenders, and grants to the Agent and the Lenders a security interest in, all
such cash as security for such Obligations. Upon the curing of all existing
Events of Default to the satisfaction of the Required Lenders, the Agent shall
return such cash collateral to the Borrower; and

8.2.2 Bankruptcy, Insolvency or Reorganization Proceedings.

If an Event of Default specified under Section 8.1.13 [Involuntary Proceedings]
or 8.1.14 [Voluntary Proceedings] shall occur, the Lenders shall be under no
further obligations to make Loans or issue Letters of Credit, as the case may
be, hereunder and the unpaid principal amount of the Loans then outstanding and
all interest accrued thereon, any unpaid fees and all other Indebtedness of the
Borrower to the Lenders hereunder and thereunder shall be immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which are hereby expressly waived; and

 

- 75 -



--------------------------------------------------------------------------------

8.2.3 Set-off.

If an Event of Default shall occur and be continuing, any Lender to whom any
Obligation is owed by the Borrower hereunder or under any other Loan Document or
any participant of such Lender which has agreed in writing to be bound by the
provisions of Section 9.13 [Equalization of Lenders] and any branch, Subsidiary
or Affiliate of such Lender or participant anywhere in the world shall have the
right, in addition to all other rights and remedies available to it, without
notice to the Borrower, to set-off against and apply to the then unpaid balance
of all the Loans and all other Obligations of the Borrower hereunder or under
any other Loan Document any debt owing to, and any other funds held in any
manner for the account of, the Borrower by such Lender or participant or by such
branch, Subsidiary or Affiliate, including all funds in all deposit accounts
(whether time or demand, general or special, provisionally credited or finally
credited, or otherwise) now or hereafter maintained by the Borrower for its own
account (but not including funds held in custodian or trust accounts or in the
Investor Escrow Account) with such Lender or participant or such branch,
Subsidiary or Affiliate. Such right shall exist whether or not any Lender or the
Agent shall have made any demand under this Agreement or any other Loan
Document, whether or not such debt owing to or funds held for the account of the
Borrower is or are matured or unmatured and regardless of the existence or
adequacy of any collateral, Guaranty or any other security, right or remedy
available to any Lender or the Agent; and

8.2.4 Suits, Actions, Proceedings.

If an Event of Default shall occur and be continuing, and whether or not the
Agent shall have accelerated the maturity of Loans pursuant to any of the
foregoing provisions of this Section 8.2 [Consequences of Event of Default], the
Agent or any Lender, if owed any amount with respect to the Loans, may proceed
to protect and enforce its rights by suit in equity, action at law and/or other
appropriate proceeding, whether for the specific performance of any covenant or
agreement contained in this Agreement or the other Loan Documents, including as
permitted by applicable Law the obtaining of the ex parte appointment of a
receiver, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of the Agent or such Lender; and

8.2.5 Application of Proceeds.

From and after the date on which the Agent has taken any action pursuant to this
Section 8.2 [Consequences of Event of Default] and until all Obligations of the
Borrower have been paid in full, any and all proceeds received by the Agent from
the exercise of any remedy by the Agent, shall be applied as follows:

(i) first, to reimburse the Agent and the Lenders for out-of-pocket costs,
expenses and disbursements, including reasonable attorneys’ and paralegals’ fees
and legal expenses, incurred by the Agent or the Lenders in connection with
collection of any Obligations of the Borrower under any of the Loan Documents;

 

- 76 -



--------------------------------------------------------------------------------

(ii) second, to the repayment of all Obligations then due and unpaid of the
Borrower to the Lenders incurred under this Agreement or any of the other Loan
Documents, whether of principal, interest, fees, expenses or otherwise, in such
manner as the Agent may determine in its discretion; and

(iii) the balance, if any, as required by Law.

8.2.6 Other Rights and Remedies.

The Agent may, and upon the request of the Required Lenders shall, exercise all
post-default rights granted to the Agent and the Lenders under the Loan
Documents or applicable Law.

9. THE AGENT

9.1 Appointment.

Each Lender hereby irrevocably designates, appoints and authorizes PNC Bank to
act as Agent for such Lender under this Agreement and to execute and deliver or
accept on behalf of each of the Lenders the other Loan Documents. Each Lender
hereby irrevocably authorizes, and each holder of any Note by the acceptance of
a Note shall be deemed irrevocably to authorize, the Agent to take such action
on its behalf under the provisions of this Agreement and the other Loan
Documents and any other instruments and agreements referred to herein, and to
exercise such powers and to perform such duties hereunder as are specifically
delegated to or required of the Agent by the terms hereof, together with such
powers as are reasonably incidental thereto. PNC Bank agrees to act as the Agent
on behalf of the Lenders to the extent provided in this Agreement.

9.2 Delegation of Duties.

The Agent may perform any of its duties hereunder by or through agents or
employees (provided such delegation does not constitute a relinquishment of its
duties as Agent) and, subject to Sections 9.5 [Reimbursement of Agent by
Borrower, Etc.] and 9.6 [Exculpatory Provisions; Limitation of Liability], shall
be entitled to engage and pay for the advice or services of any attorneys,
accountants or other experts concerning all matters pertaining to its duties
hereunder and to rely upon any advice so obtained.

9.3 Nature of Duties; Independent Credit Investigation.

The Agent shall have no duties or responsibilities except those expressly set
forth in this Agreement and no implied covenants, functions, responsibilities,
duties, obligations, or liabilities shall be read into this Agreement or
otherwise exist. The duties of the Agent shall be mechanical and administrative
in nature; the Agent shall not have by reason of this Agreement a fiduciary or
trust relationship in respect of any Lender; and nothing in this Agreement,
expressed

 

- 77 -



--------------------------------------------------------------------------------

or implied, is intended to or shall be so construed as to impose upon the Agent
any obligations in respect of this Agreement except as expressly set forth
herein. Without limiting the generality of the foregoing, the use of the term
“agent” in this Agreement with reference to the Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties. Each Lender expressly
acknowledges (i) that the Agent has not made any representations or warranties
to it and that no act by the Agent hereafter taken, including any review of the
affairs of the Borrower, shall be deemed to constitute any representation or
warranty by the Agent to any Lender; (ii) that it has made and will continue to
make, without reliance upon the Agent, its own independent investigation of the
financial condition and affairs and its own appraisal of the creditworthiness of
the Borrower in connection with this Agreement and the making and continuance of
the Loans hereunder; and (iii) except as expressly provided herein, that the
Agent shall have no duty or responsibility, either initially or on a continuing
basis, to provide any Lender with any credit or other information with respect
thereto, whether coming into its possession before the making of any Loan or at
any time or times thereafter.

9.4 Actions in Discretion of Agent; Instructions From the Lenders.

The Agent agrees, upon the written request of the Required Lenders, to take or
refrain from taking any action of the type specified as being within the Agent’s
rights, powers or discretion herein, provided that the Agent shall not be
required to take any action which exposes the Agent to personal liability or
which is contrary to this Agreement or any other Loan Document or applicable
Law. In the absence of a request by the Required Lenders, the Agent shall have
authority, in its sole discretion, to take or not to take any such action,
unless this Agreement specifically requires the consent of the Required Lenders
or all of the Lenders. Any action taken or failure to act pursuant to such
instructions or discretion shall be binding on the Lenders, subject to
Section 9.6 [Exculpatory Provisions, Etc.]. Subject to the provisions of
Section 9.6 [Exculpatory Provisions, Etc.], no Lender shall have any right of
action whatsoever against the Agent as a result of the Agent acting or
refraining from acting hereunder in accordance with the instructions of the
Required Lenders, or in the absence of such instructions, in the absolute
discretion of the Agent.

9.5 Reimbursement and Indemnification of Agent by the Borrower.

The Borrower unconditionally agrees to pay or reimburse the Agent and hold the
Agent harmless against (a) liability for the payment of all reasonable
out-of-pocket costs, expenses and disbursements, including fees and expenses of
counsel, appraisers and environmental consultants, incurred by the Agent (i) in
connection with the development, negotiation, preparation, printing, execution,
administration, syndication, interpretation and performance of this Agreement
and the other Loan Documents, (ii) relating to any requested amendments, waivers
or consents pursuant to the provisions hereof, (iii) in connection with the
enforcement of this Agreement or any other Loan Document or collection of
amounts due hereunder or thereunder or the proof and allowability of any claim
arising under this Agreement

 

- 78 -



--------------------------------------------------------------------------------

or any other Loan Document, whether in bankruptcy or receivership proceedings or
otherwise, and (iv) in any workout or restructuring or in connection with the
protection, preservation, exercise or enforcement of any of the terms hereof or
of any rights hereunder or under any other Loan Document or in connection with
any foreclosure, collection or bankruptcy proceedings, and (b) all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by or asserted against the Agent, in its capacity as such, in any
way relating to or arising out of this Agreement or any other Loan Documents or
any action taken or omitted by the Agent hereunder or thereunder, provided that
the Borrower shall not be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements if the same results from the Agent’s gross negligence
or willful misconduct, or if the Borrower was not given notice of the subject
claim and the opportunity to participate in the defense thereof, at its expense
(except that the Borrower shall remain liable to the extent such failure to give
notice does not result in a loss to the Borrower), or if the same results from a
compromise or settlement agreement entered into without the consent of the
Borrower, which shall not be unreasonably withheld. In addition, the Borrower
agrees to reimburse and pay all reasonable out-of-pocket expenses of the Agent’s
regular employees and agents engaged periodically to perform audits of the
Borrower’s books, records and business properties.

9.6 Exculpatory Provisions; Limitation of Liability.

Neither the Agent nor any of its directors, officers, employees, agents,
attorneys or Affiliates shall (a) be liable to any Lender for any action taken
or omitted to be taken by it or them hereunder, or in connection herewith
including pursuant to any Loan Document, unless caused by its or their own gross
negligence or willful misconduct, (b) be responsible in any manner to any of the
Lenders for the effectiveness, enforceability, genuineness, validity or the due
execution of this Agreement or any other Loan Documents or for any recital,
representation, warranty, document, certificate, report or statement herein or
made or furnished under or in connection with this Agreement or any other Loan
Documents, or (c) be under any obligation to any of the Lenders to ascertain or
to inquire as to the performance or observance of any of the terms, covenants or
conditions hereof or thereof on the part of the Borrower, or the financial
condition of the Borrower, or the existence or possible existence of any Event
of Default or Potential Default. No claim may be made by the Borrower, any
Lender, the Agent or any of their respective Subsidiaries against the Agent, any
Lender or any of their respective directors, officers, employees, agents,
attorneys or Affiliates, or any of them, for any special, indirect or
consequential damages or, to the fullest extent permitted by Law, for any
punitive damages in respect of any claim or cause of action (whether based on
contract, tort, statutory liability, or any other ground) based on, arising out
of or related to any Loan Document or the transactions contemplated hereby or
any act, omission or event occurring in connection therewith, including the
negotiation, documentation, administration or collection of the Loans, and the
Borrower (for itself and on behalf of each of its Subsidiaries), the Agent and
each Lender hereby waive, releases and agree never to sue upon any claim for any
such damages, whether such claim now exists or hereafter arises and whether or
not it is now known or suspected to exist in its favor. Each Lender agrees that,
except for notices, reports and other documents expressly required to be

 

- 79 -



--------------------------------------------------------------------------------

furnished to the Lenders by the Agent hereunder or given to the Agent for the
account of or with copies for the Lenders, the Agent and each of its directors,
officers, employees, agents, attorneys or Affiliates shall not have any duty or
responsibility to provide any Lender with an credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of the Borrower which may come into
the possession of the Agent or any of its directors, officers, employees,
agents, attorneys or Affiliates.

9.7 Reimbursement and Indemnification of Agent by Lenders.

Each Lender agrees to reimburse and indemnify the Agent (to the extent not
reimbursed by the Borrower and without limiting the Obligation of the Borrower
to do so) in proportion to its Ratable Share from and against all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements, including attorneys’ fees and disbursements
(including the allocated costs of staff counsel), and costs of appraisers and
environmental consultants, of any kind or nature whatsoever which may be imposed
on, incurred by or asserted against the Agent, in its capacity as such, in any
way relating to or arising out of this Agreement or any other Loan Documents or
any action taken or omitted by the Agent hereunder or thereunder, provided that
no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements (a) if the same results from the Agent’s gross negligence or
willful misconduct, or (b) if such Lender was not given notice of the subject
claim and the opportunity to participate in the defense thereof, at its expense
(except that such Lender shall remain liable to the extent such failure to give
notice does not result in a loss to the Lender), or (c) if the same results from
a compromise and settlement agreement entered into without the consent of such
Lender, which shall not be unreasonably withheld. In addition, each Lender
agrees promptly upon demand to reimburse the Agent (to the extent not reimbursed
by the Borrower and without limiting the Obligation of the Borrower to do so) in
proportion to its Ratable Share for all amounts due and payable by the Borrower
to the Agent in connection with the Agent’s periodic audit of the Borrower’s
books, records and business properties.

9.8 Reliance by Agent.

The Agent shall be entitled to rely upon any writing, telegram, telex or
teletype message, resolution, notice, consent, certificate, letter, cablegram,
statement, order or other document or conversation by telephone or otherwise
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon the advice and opinions of counsel and
other professional advisers selected by the Agent. The Agent shall be fully
justified in failing or refusing to take any action hereunder unless it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action.

 

- 80 -



--------------------------------------------------------------------------------

9.9 Notice of Default.

The Agent shall not be deemed to have knowledge or notice of the occurrence of
any Potential Default or Event of Default unless the Agent has received written
notice from a Lender or the Borrower referring to this Agreement, describing
such Potential Default or Event of Default and stating that such notice is a
“notice of default.”

9.10 Notices.

The Agent shall promptly send to each Lender a copy of all notices received from
the Borrower pursuant to the provisions of this Agreement or the other Loan
Documents promptly upon receipt thereof. The Agent shall promptly notify the
Borrower and the other Lenders of each change in the Base Rate and the effective
date thereof.

9.11 Lenders in Their Individual Capacities; Agent in its Individual Capacity.

With respect to its Commitment, the Loans, the and any other rights and powers
given to it as a Lender hereunder or under any of the other Loan Documents, the
Agent shall have the same rights and powers hereunder as any other Lender and
may exercise the same as though it were not the Agent, and the term “Lender” and
“Lenders” shall, unless the context otherwise indicates, include the Agent in
its individual capacity. PNC Bank and its Affiliates and each of the Lenders and
their respective Affiliates may, without liability to account, except as
prohibited herein, make loans to, issue letters of credit for the account of,
acquire equity interests in, accept deposits from, discount drafts for, act as
trustee under indentures of, and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with, the Borrower and its
Affiliates, in the case of the Agent, as though it were not acting as Agent
hereunder and in the case of each Lender, as though such Lender were not a
Lender hereunder, in each case without notice to or consent of the other
Lenders. The Lenders acknowledge that, pursuant to such activities, the Agent or
its Affiliates may (i) receive information regarding the Borrower or any of its
Subsidiaries or Affiliates (including information that may be subject to
confidentiality obligations in favor of the Borrower or such Subsidiary or
Affiliate) and acknowledge that the Agent shall be under no obligation to
provide such information to them, and (ii) accept fees and other consideration
from the Borrower for services in connection with this Agreement and otherwise
without having to account for the same to the Lenders.

9.12 Holders of Notes.

The Agent may deem and treat any payee of any Note as the owner thereof for all
purposes hereof unless and until written notice of the assignment or transfer
thereof shall have been filed with the Agent. Any request, authority or consent
of any Person who at the time of making such request or giving such authority or
consent is the holder of any Note shall be conclusive and binding on any
subsequent holder, transferee or assignee of such Note or of any Note or Notes
issued in exchange therefor.

 

- 81 -



--------------------------------------------------------------------------------

9.13 Equalization of Lenders.

The Lenders and the holders of any participations in any Notes agree among
themselves that, with respect to all amounts received by any Lender or any such
holder for application on any Obligation hereunder or under any Note or under
any such participation, whether received by voluntary payment, by realization
upon security, by the exercise of the right of set-off or banker’s lien, by
counterclaim or by any other non-pro rata source, equitable adjustment will be
made in the manner stated in the following sentence so that, in effect, all such
excess amounts will be shared ratably among the Lenders and such holders in
proportion to their interests in payments under the Notes, except as otherwise
provided in Section 3.4.3 [Agent’s and Lender’s Rights], 4.4.2 [Replacement of a
Lender] or 4.6 [Additional Compensation in Certain Circumstances]. The Lenders
or any such holder receiving any such amount shall purchase for cash from each
of the other Lenders an interest in such Lender’s Loans in such amount as shall
result in a ratable participation by the Lenders and each such holder in the
aggregate unpaid amount under the Notes, provided that if all or any portion of
such excess amount is thereafter recovered from the Lender or the holder making
such purchase, such purchase shall be rescinded and the purchase price restored
to the extent of such recovery, together with interest or other amounts, if any,
required by law (including court order) to be paid by the Lender or the holder
making such purchase.

9.14 Successor Agent.

The Agent (i) may resign as Agent or (ii) shall resign if such resignation is
requested by the Required Lenders (if the Agent is a Lender, the Agent’s Loans
and its Commitment shall be considered in determining whether the Required
Lenders have requested such resignation) or required by Section 4.4.2
[Replacement of a Lender], in either case of (i) or (ii) by giving not less than
thirty (30) days’ prior written notice to the Borrower. If the Agent shall
resign under this Agreement, then either (a) the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, subject to the consent
of the Borrower, such consent not to be unreasonably withheld, or (b) if a
successor agent shall not be so appointed and approved within the thirty
(30) day period following the Agent’s notice to the Lenders of its resignation,
then the Agent shall appoint, with the consent of the Borrower, such consent not
to be unreasonably withheld, a successor agent who shall serve as Agent until
such time as the Required Lenders appoint and the Borrower consents to the
appointment of a successor agent. Upon its appointment pursuant to either clause
(a) or (b) above, such successor agent shall succeed to the rights, powers and
duties of the Agent, and the term “Agent” shall mean such successor agent,
effective upon its appointment, and the former Agent’s rights, powers and duties
as Agent shall be terminated without any other or further act or deed on the
part of such former Agent or any of the parties to this Agreement. After the
resignation of any Agent hereunder, the provisions of this Section 9 [The Agent]
shall inure to the benefit of such former Agent and such former Agent shall not
by reason of such resignation be deemed to be released from liability for any
actions taken or not taken by it while it was an Agent under this Agreement.

 

- 82 -



--------------------------------------------------------------------------------

9.15 Availability of Funds.

The Agent may assume that each Lender has made or will make the proceeds of a
Loan available to the Agent unless the Agent shall have been notified by such
Lender on or before the later of (1) the close of Business on the Business Day
preceding the Borrowing Date with respect to such Loan or two (2) hours before
the time on which the Agent actually funds the proceeds of such Loan to the
Borrower (whether using its own funds pursuant to this Section 9.15
[Availability of Funds] or using proceeds deposited with the Agent by the
Lenders and whether such funding occurs before or after the time on which
Lenders are required to deposit the proceeds of such Loan with the Agent). The
Agent may, in reliance upon such assumption (but shall not be required to), make
available to the Borrower a corresponding amount in the applicable currency. If
such corresponding amount is not in fact made available to the Agent by such
Lender in the applicable currency, the Agent shall be entitled to recover such
amount on demand from such Lender (or, if such Lender fails to pay such amount
forthwith upon such demand from the Borrower) together with interest thereon, in
respect of each day during the period commencing on the date such amount was
made available to the Borrower and ending on the date the Agent recovers such
amount, at a rate per annum equal to (i) the Federal Funds Effective Rate during
the first three (3) days after such interest shall begin to accrue and (ii) the
applicable interest rate in respect of such Loan after the end of such three-day
period.

9.16 Calculations.

In the absence of gross negligence or willful misconduct, the Agent shall not be
liable for any error in computing the amount payable to any Lender whether in
respect of the Loans, fees or any other amounts due to the Lenders under this
Agreement. In the event an error in computing any amount payable to any Lender
is made, the Agent, the Borrower and each affected Lender shall, forthwith upon
discovery of such error, make such adjustments as shall be required to correct
such error, and any compensation therefor will be calculated at the Federal
Funds Effective Rate or the Overnight Rate if such computation relates to a Loan
made in an Optional Currency.

9.17 No Reliance on Agent’s Customer Identification Program.

Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Agent to carry out such
Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
Patriot Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with any of the Borrower, its
Affiliates or its agents, the Loan Documents or the transactions hereunder or
contemplated hereby: (1) any identity verification procedures, (2) any
recordkeeping, (3) comparisons with government lists, (4) customer notices or
(5) other procedures required under the CIP Regulations or such other Laws.

 

- 83 -



--------------------------------------------------------------------------------

9.18 Beneficiaries.

Except as expressly provided herein (including provisions which specifically
provide for rights or impose obligations on the Agent), the provisions of this
Section 9 [The Agent] are solely for the benefit of the Agent and the Lenders,
and the Borrower shall not have any rights to rely on or enforce any of the
provisions hereof. In performing its functions and duties under this Agreement,
the Agent shall act solely as agent of the Lenders and does not assume and shall
not be deemed to have assumed any obligation toward or relationship of agency or
trust with or for the Borrower.

10. MISCELLANEOUS

10.1 Modifications, Amendments or Waivers.

With the written consent of the Required Lenders, the Agent, acting on behalf of
all the Lenders, and the Borrower, on behalf of the Borrower, may from time to
time enter into written agreements amending or changing any provision of this
Agreement or any other Loan Document or the rights of the Lenders or the
Borrower hereunder or thereunder, or may grant written waivers or consents to a
departure from the due performance of the Obligations of the Borrower hereunder
or thereunder. Any such agreement, waiver or consent made with such written
consent shall be effective to bind all the Lenders and the Borrower; provided,
that, without the written consent of all the Lenders, no such agreement, waiver
or consent may be made which will:

10.1.1 Increase of Commitment; Extension of Expiration Date.

Increase the amount of the Commitment of any Lender hereunder or add a
Commitment of any new Lender or extend the Expiration Date (except as provided
in Section 2.8 [Increase in Commitments] herein);

10.1.2 Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment.

Whether or not any Loans are outstanding, extend the time for payment of
principal or interest of any Loan (excluding an extension which does not extend
beyond thirty (30) days past the due date of any mandatory prepayment of a Loan
or any mandatory Commitment reduction in connection with such a mandatory
prepayment hereunder except for mandatory reductions of the Commitments on the
Expiration Date), the Commitment Fee or any other fee payable to any Lender, or
reduce the principal amount of or the rate of interest borne by any Loan or
reduce the Commitment Fee or any other fee payable to any Lender, or otherwise
affect the terms of payment of the principal of or interest of any Loan, the
Commitment Fee or any other fee payable to any Lender; or

 

- 84 -



--------------------------------------------------------------------------------

10.1.3 Miscellaneous.

Amend Section 4.2 [Pro Rata Treatment of Lenders], 9.6 [Exculpatory Provisions,
Etc.] or 9.13 [Equalization of Lenders] or this Section 10.1 [Modifications,
Amendments or Waivers], alter any provision regarding the pro rata treatment of
the Lenders, change the definition of Required Lenders, or change any
requirement providing for the Lenders or the Required Lenders to authorize the
taking of any action hereunder;

provided, further, that no agreement, waiver or consent which would modify the
interests, rights or obligations of the Agent in its capacity as Agent or as the
issuer of Letters of Credit shall be effective without the written consent of
the Agent.

10.2 No Implied Waivers; Cumulative Remedies; Writing Required.

No course of dealing and no delay or failure of the Agent or any Lender in
exercising any right, power, remedy or privilege under this Agreement or any
other Loan Document shall affect any other or future exercise thereof or operate
as a waiver thereof, nor shall any single or partial exercise thereof or any
abandonment or discontinuance of steps to enforce such a right, power, remedy or
privilege preclude any further exercise thereof or of any other right, power,
remedy or privilege. The rights and remedies of the Agent and the Lenders under
this Agreement and any other Loan Documents are cumulative and not exclusive of
any rights or remedies which they would otherwise have. Any waiver, permit,
consent or approval of any kind or character on the part of any Lender of any
breach or default under this Agreement or any such waiver of any provision or
condition of this Agreement must be in writing and shall be effective only to
the extent specifically set forth in such writing.

10.3 Reimbursement and Indemnification of Lenders by the Borrower; Taxes.

The Borrower agrees unconditionally upon demand to pay or reimburse to each
Lender (other than the Agent, as to which the Borrower’s Obligations are set
forth in Section 9.5 [Reimbursement of Agent By Borrower, Etc.]) and to save
such Lender harmless against (i) liability for the payment of all reasonable
out-of-pocket costs, expenses and disbursements (including fees and expenses of
counsel (including allocated costs of staff counsel) for each Lender except with
respect to (a) and (b) below), incurred by such Lender (a) in connection with
the administration and interpretation of this Agreement, and other instruments
and documents to be delivered hereunder, (b) relating to any amendments, waivers
or consents pursuant to the provisions hereof, (c) in connection with the
enforcement of this Agreement or any other Loan Document, or collection of
amounts due hereunder or thereunder or the proof and allowability of any claim
arising under this Agreement or any other Loan Document, whether in bankruptcy
or receivership proceedings or otherwise, and (d) in any workout or
restructuring or in connection with the protection, preservation, exercise or
enforcement of any of the terms hereof or of any rights hereunder or under any
other Loan Document or in connection with any foreclosure, collection or
bankruptcy proceedings, or (ii) all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever

 

- 85 -



--------------------------------------------------------------------------------

which may be imposed on, incurred by or asserted against such Lender, in its
capacity as such, in any way relating to or arising out of this Agreement or any
other Loan Documents or any action taken or omitted by such Lender hereunder or
thereunder, provided that the Borrower shall not be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements (A) if the same results from such
Lender’s gross negligence or willful misconduct, or (B) if the Borrower was not
given notice of the subject claim and the opportunity to participate in the
defense thereof, at its expense (except that the Borrower shall remain liable to
the extent such failure to give notice does not result in a loss to the
Borrower), or (C) if the same results from a compromise or settlement agreement
entered into without the consent of the Borrower, which shall not be
unreasonably withheld. The Lenders will attempt to minimize the fees and
expenses of legal counsel for the Lenders which are subject to reimbursement by
the Borrower hereunder by considering the usage of one law firm to represent the
Lenders and the Agent if appropriate under the circumstances. The Borrower
agrees unconditionally to pay all stamp, document, transfer, recording or filing
taxes or fees and similar impositions now or hereafter determined by the Agent
or any Lender to be payable in connection with this Agreement or any other Loan
Document, and the Borrower agrees unconditionally to save the Agent and the
Lenders harmless from and against any and all present or future claims,
liabilities or losses with respect to or resulting from any omission to pay or
delay in paying any such taxes, fees or impositions.

10.4 Holidays.

Whenever payment of a Loan to be made or taken hereunder shall be due on a day
which is not a Business Day such payment shall be due on the next Business Day
(except as provided in Section 3.2 [Interest Periods] with respect to Interest
Periods under the Euro-Rate Option) and such extension of time shall be included
in computing interest and fees, except that the Loans shall be due on the
Business Day preceding the Expiration Date if the Expiration Date is not a
Business Day. Whenever any payment or action to be made or taken hereunder
(other than payment of the Loans) shall be stated to be due on a day which is
not a Business Day, such payment or action shall be made or taken on the next
following Business Day, and such extension of time shall not be included in
computing interest or fees, if any, in connection with such payment or action.

10.5 Funding by Branch, Subsidiary or Affiliate.

10.5.1 Notional Funding.

Each Lender shall have the right from time to time, without notice to the
Borrower, to deem any branch, Subsidiary or Affiliate (which for the purposes of
this Section 10.5 [Funding by Branch, Subsidiary or Affiliate] shall mean any
corporation or association which is directly or indirectly controlled by or is
under direct or indirect common control with any corporation or association
which directly or indirectly controls such Lender) of such Lender to have made,
maintained or funded any Loan to which the Euro-Rate Option applies at any time,
provided that immediately following (on the assumption that a payment were

 

- 86 -



--------------------------------------------------------------------------------

then due from the Borrower to such other office), and as a result of such
change, the Borrower would not be under any greater financial obligation
pursuant to Section 4.6 [Additional Compensation in Certain Circumstances] than
it would have been in the absence of such change. Notional funding offices may
be selected by each Lender without regard to such Lender’s actual methods of
making, maintaining or funding the Loans or any sources of funding actually used
by or available to such Lender.

10.5.2 Actual Funding.

Each Lender shall have the right from time to time to make or maintain any Loan
by arranging for a branch, Subsidiary or Affiliate of such Lender to make or
maintain such Loan subject to the last sentence of this Section 10.5.2 [Actual
Funding]. If any Lender causes a branch, Subsidiary or Affiliate to make or
maintain any part of the Loans hereunder, all terms and conditions of this
Agreement shall, except where the context clearly requires otherwise, be
applicable to such part of the Loans to the same extent as if such Loans were
made or maintained by such Lender, but in no event shall any Lender’s use of
such a branch, Subsidiary or Affiliate to make or maintain any part of the Loans
hereunder cause such Lender or such branch, Subsidiary or Affiliate to incur any
cost or expenses payable by the Borrower hereunder or require the Borrower to
pay any other compensation to any Lender (including any expenses incurred or
payable pursuant to Section 4.6 [Additional Compensation in Certain
Circumstances]) which would otherwise not be incurred.

10.6 Notices; Lending Offices.

Any notice, request, demand, direction or other communication (for purposes of
this Section 10.6 [Notices, Etc.] only, a “Notice”) to be given to or made upon
any party hereto under any provision of this Agreement shall be given or made by
telephone or in writing (which includes means of electronic transmission (i.e.,
“e-mail”) or facsimile transmission or by setting forth such Notice on a site on
the World Wide Web (a “Website Posting”) if Notice of such Website Posting
(including the information necessary to access such site) has previously been
delivered to the applicable parties hereto by another means set forth in this
Section 10.6 [Notices, Etc.]) in accordance with this Section 10.6 [Notices,
Etc.]. Any such Notice must be delivered to the applicable parties hereto at the
addresses and numbers set forth under their respective names on Schedule 1.1(B)
hereof or in accordance with any subsequent unrevoked Notice from any such party
that is given in accordance with this Section 10.6 [Notices, Etc.]. Any Notice
shall be effective:

(i) In the case of hand-delivery, when delivered;

(ii) If given by mail, four days after such Notice is deposited with the United
States Postal Service, with first-class postage prepaid, return receipt
requested;

(iii) In the case of a telephonic Notice, when a party is contacted by
telephone, if delivery of such telephonic Notice is confirmed no later than the
next Business Day by hand delivery, a facsimile or electronic transmission, a
Website Posting or overnight courier delivery of a confirmatory notice (received
at or before noon on such next Business Day);

 

- 87 -



--------------------------------------------------------------------------------

(iv) In the case of a facsimile transmission, when sent to the applicable
party’s facsimile machine’s telephone number if the party sending such Notice
receives confirmation of the delivery thereof from its own facsimile machine;

(v) In the case of electronic transmission, when actually received;

(vi) In the case of a Website Posting, upon delivery of a Notice of such posting
(including the information necessary to access such web site) by another means
set forth in this Section 10.6 [Notices, Etc.]; and

(vii) If given by any other means (including by overnight courier), when
actually received.

Any Lender giving a Notice to the Borrower shall concurrently send a copy
thereof to the Agent, and the Agent shall promptly notify the other Lenders of
its receipt of such Notice. Schedule 1.1(B) lists the Lending Offices of each
Lender. Each Lender may change its Lending Office by written notice to the other
parties hereto.

10.7 Severability.

The provisions of this Agreement are intended to be severable. If any provision
of this Agreement shall be held invalid or unenforceable in whole or in part in
any jurisdiction, such provision shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without in any manner
affecting the validity or enforceability thereof in any other jurisdiction or
the remaining provisions hereof in any jurisdiction.

10.8 Governing Law.

Each Letter of Credit and Section 2.11 [Letter of Credit Subfacility] shall be
subject to the Uniform Customs and Practice for Documentary Credits (1993
Revision), International Chamber of Commerce Publication No. 500, as the same
may be revised or amended from time to time, and to the extent not inconsistent
therewith, the internal laws of the State of New York without regard to its
conflict of laws principles. This Agreement shall be deemed to be a contract
under the Laws of the State of New York and for all purposes shall be governed
by and construed and enforced in accordance with the internal laws of the State
of New York without regard to its conflict of laws principles.

10.9 Prior Understanding.

This Agreement and the other Loan Documents supersede all prior understandings
and agreements, whether written or oral, between the parties hereto and thereto
relating to the transactions provided for herein and therein, including any
prior confidentiality agreements and commitments.

 

- 88 -



--------------------------------------------------------------------------------

10.10 Duration; Survival.

All representations and warranties of the Borrower contained herein or made in
connection herewith shall survive the making of Loans and issuance of Letters of
Credit and shall not be waived by the execution and delivery of this Agreement,
any investigation by the Agent or the Lenders, the making of Loans, issuance of
Letters of Credit, or payment in full of the Loans. All covenants and agreements
of the Borrower contained in Sections 7.1 [Affirmative Covenants], 7.2 [Negative
Covenants] and 7.2.15 [Reporting Requirements] herein shall continue in full
force and effect from and after the date hereof so long as the Borrower may
borrow or request Letters of Credit hereunder until termination of the
Commitments and payment in full of the Loans and expiration or termination of
all Letters of Credit. All covenants and agreements of the Borrower contained
herein relating to the payment of principal, interest, premiums, additional
compensation or expenses and indemnification, including those set forth in the
Notes, Section 4 [Payments] and Sections 9.5 [Reimbursement of Agent by
Borrower, Etc.], 9.7 [Reimbursement of Agent by Lenders, Etc.] and 10.3
[Reimbursement of Lenders by Borrower; Etc.], shall survive payment in full of
the Loans or termination of the Letters of Credit and the Commitments.

10.11 Successors and Assigns.

(i) This Agreement shall be binding upon and shall inure to the benefit of the
Lenders, the Agent, the Borrower and their respective successors and assigns,
except that the Borrower may not assign or transfer any of its rights and
Obligations hereunder or any interest herein. Each Lender may, at its own cost,
make assignments of or sell participations in all or any part of its Commitments
and the Loans made by it to one or more banks or other entities, subject to the
consent of the Borrower and the Agent with respect to any assignee, such consent
not to be unreasonably withheld, provided that (1) no consent of the Borrower
shall be required (A) if an Event of Default exists and is continuing, or (B) in
the case of an assignment by a Lender to an Affiliate of such Lender, and
(2) any assignment by a Lender to a Person other than an Affiliate of such
Lender may not be made in amounts less than the lesser of $5,000,000 or the
amount of the assigning Lender’s Commitment. In the case of an assignment, upon
receipt by the Agent of the Assignment and Assumption Agreement, the assignee
shall have, to the extent of such assignment (unless otherwise provided
therein), the same rights, benefits and obligations as it would have if it had
been a signatory Lender hereunder, the Commitments shall be adjusted
accordingly, and upon surrender of any Note subject to such assignment, the
Borrower shall execute and deliver a new Note to the assignee in an amount equal
to the amount of the Commitment assumed by it and a new Note to the assigning
Lender in an amount equal to the Commitment retained by it hereunder. Any Lender
which assigns any or all of its Commitment or Loans to a Person other than an
Affiliate of such Lender shall pay to the Agent a service fee in the amount of
$3,500 for each assignment. In the case of a participation, the participant
shall only have the rights specified in Section 8.2.3 [Set-off] (the
participant’s rights

 

- 89 -



--------------------------------------------------------------------------------

against such Lender in respect of such participation to be those set forth in
the agreement executed by such Lender in favor of the participant relating
thereto and not to include any voting rights except with respect to changes of
the type referenced in Sections 10.1.1 [Increase of Commitment, Etc.] or 10.1.2
[Extension of Payment, Etc.]), all of such Lender’s obligations under this
Agreement or any other Loan Document shall remain unchanged, and all amounts
payable by the Borrower hereunder or thereunder shall be determined as if such
Lender had not sold such participation.

(ii) Any assignee or participant which is not incorporated under the Laws of the
United States of America or a state thereof shall deliver to the Borrower and
the Agent the form of certificate described in Section 10.17 [Tax Withholding
Clause] relating to federal income tax withholding. Each Lender may furnish any
publicly available information concerning the Borrower or its Subsidiaries and
any other information concerning the Borrower or its Subsidiaries in the
possession of such Lender from time to time to assignees and participants
(including prospective assignees or participants), provided that such assignees
and participants agree to be bound by the provisions of Section 10.12
[Confidentiality].

(iii) Notwithstanding any other provision in this Agreement, any Lender may at
any time pledge or grant a security interest in all or any portion of its rights
under this Agreement, its Note and the other Loan Documents to any Federal
Reserve Bank in accordance with Regulation A of the FRB or U.S. Treasury
Regulation 31 CFR Section 203.14 without notice to or consent of the Borrower or
the Agent. No such pledge or grant of a security interest shall release the
transferor Lender of its obligations hereunder or under any other Loan Document.

10.12 Confidentiality.

10.12.1 General.

The Agent and the Lenders each agree to keep confidential all information
obtained from the Borrower or its Subsidiaries which is nonpublic and
confidential or proprietary in nature (including any information the Borrower
specifically designates as confidential), except as provided below, and to use
such information only in connection with their respective capacities under this
Agreement and for the purposes contemplated hereby. The Agent and the Lenders
shall be permitted to disclose such information (i) to outside legal counsel,
accountants and other professional advisors who need to know such information in
connection with the administration and enforcement of this Agreement, subject to
agreement of such Persons to maintain the confidentiality, (ii) to assignees and
participants as contemplated by Section 10.11 [Successors and Assigns], and
prospective assignees and participants, subject to the agreement of such Persons
to maintain the confidentiality, (iii) to the extent requested by any bank
regulatory authority or, with notice to the Borrower, as otherwise required by
applicable Law or by any subpoena or similar legal process, or in connection
with any investigation or proceeding arising out of the transactions
contemplated by this Agreement, (iv) if it becomes publicly available other than
as a result of a breach of this Agreement or becomes available from a source not
known to be subject to confidentiality restrictions, or (v) if the Borrower
shall have consented to such disclosure.

 

- 90 -



--------------------------------------------------------------------------------

10.12.2 Sharing Information With Affiliates of the Lenders.

The Borrower acknowledges that from time to time financial advisory, investment
banking and other services may be offered or provided to the Borrower or one or
more of its Affiliates (in connection with this Agreement or otherwise) by any
Lender or by one or more Subsidiaries or Affiliates of such Lender and the
Borrower hereby authorizes each Lender to share any information delivered to
such Lender by the Borrower and its Subsidiaries pursuant to this Agreement, or
in connection with the decision of such Lender to enter into this Agreement, to
any such Subsidiary or Affiliate of such Lender, it being understood that any
such Subsidiary or affiliate of any Lender receiving such information shall be
bound by the provisions of Section 10.12.1 [Confidentiality - General] as if it
were a Lender hereunder. Such Authorization shall survive the repayment of the
Loans and other Obligations and the termination of the Commitments.

10.13 Counterparts.

This Agreement may be executed by different parties hereto on any number of
separate counterparts, each of which, when so executed and delivered, shall be
an original, and all such counterparts shall together constitute one and the
same instrument.

10.14 Agent’s or Lender’s Consent.

Whenever the Agent’s or any Lender’s consent is required to be obtained under
this Agreement or any of the other Loan Documents as a condition to any action,
inaction, condition or event, except as expressly otherwise provided herein, the
Agent and each Lender shall be authorized to give or withhold such consent in
its sole and absolute discretion.

10.15 Exceptions.

The representations, warranties and covenants contained herein shall be
independent of each other, and no exception to any representation, warranty or
covenant shall be deemed to be an exception to any other representation,
warranty or covenant contained herein unless expressly provided, nor shall any
such exceptions be deemed to permit any action or omission that would be in
contravention of applicable Law.

10.16 CONSENT TO FORUM; WAIVER OF JURY TRIAL.

THE BORROWER HEREBY IRREVOCABLY CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF THE
COURT OF COMMON PLEAS OF ALLEGHENY COUNTY AND THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA AND WAIVES PERSONAL SERVICE OF ANY AND
ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF

 

- 91 -



--------------------------------------------------------------------------------

PROCESS BE MADE BY CERTIFIED OR REGISTERED MAIL DIRECTED TO THE BORROWER AT THE
ADDRESS PROVIDED FOR IN SECTION 10.6 [NOTICES, ETC.] AND SERVICE SO MADE SHALL
BE DEEMED TO BE COMPLETED UPON ACTUAL RECEIPT THEREOF. THE BORROWER WAIVES ANY
OBJECTION TO JURISDICTION AND VENUE OF ANY ACTION INSTITUTED AGAINST IT AS
PROVIDED HEREIN AND AGREES NOT TO ASSERT ANY DEFENSE BASED ON LACK OF
JURISDICTION OR VENUE. THE BORROWER, THE AGENT AND THE LENDERS HEREBY WAIVE
TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM OF ANY KIND
ARISING OUT OF OR RELATED TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT TO THE FULL
EXTENT PERMITTED BY LAW.

10.17 Certifications From Lenders and Participants

10.17.1 Tax Withholding.

Each Lender or assignee or participant of a Lender that is not incorporated
under the Laws of the United States of America or a state thereof (and, upon the
written request of the Agent, each other Lender or assignee or participant of a
Lender) agrees that it will deliver to each of the Borrower and the Agent two
(2) duly completed appropriate valid Withholding Certificates (as defined under
§ 1.1441-1(c)(16) of the Income Tax Regulations (the “Regulations”)) certifying
its status (i.e. U.S. or foreign person) and, if appropriate, making a claim of
reduced, or exemption from, U.S. withholding tax on the basis of an income tax
treaty or an exemption provided by the Internal Revenue Code. The term
“Withholding Certificate” means a Form W-9; a Form W-8BEN; a Form W-8ECI; a Form
W-8IMY and the related statements and certifications as required under §
1.1441-1(e)(2) and/or (3) of the Regulations; a statement described in §
1.871-14(c)(2)(v) of the Regulations; or any other certificates under the
Internal Revenue Code or Regulations that certify or establish the status of a
payee or beneficial owner as a U.S. or foreign person. Each Lender, assignee or
participant required to deliver to the Borrower and the Agent a Withholding
Certificate pursuant to the preceding sentence shall deliver such valid
Withholding Certificate as follows: (A) each Lender which is a party hereto on
the Closing Date shall deliver such valid Withholding Certificate at least five
(5) Business Days prior to the first date on which any interest or fees are
payable by the Borrower hereunder for the account of such Lender; (B) each
assignee or participant shall deliver such valid Withholding Certificate at
least five (5) Business Days before the effective date of such assignment or
participation (unless the Agent in its sole discretion shall permit such
assignee or participant to deliver such valid Withholding Certificate less than
five (5) Business Days before such date in which case it shall be due on the
date specified by the Agent). Each Lender, assignee or participant which so
delivers a valid Withholding Certificate further undertakes to deliver to each
of the Borrower and the Agent two (2) additional copies of such Withholding
Certificate (or a successor form) on or before the date that such Withholding
Certificate expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent Withholding Certificate so delivered by
it, and such amendments thereto or extensions or renewals thereof as may be
reasonably requested by the Borrower or the Agent. Notwithstanding the
submission of a

 

- 92 -



--------------------------------------------------------------------------------

Withholding Certificate claiming a reduced rate of or exemption from U.S.
withholding tax, the Agent shall be entitled to withhold United States federal
income taxes at the full 30% withholding rate if in its reasonable judgment it
is required to do so under the due diligence requirements imposed upon a
withholding agent under § 1.1441-7(b) of the Regulations. Further, the Agent is
indemnified under § 1.1461-1(e) of the Regulations against any claims and
demands of any Lender or assignee or participant of a Lender for the amount of
any tax it deducts and withholds in accordance with regulations under § 1441 of
the Internal Revenue Code.

10.17.2 USA Patriot Act.

Each Lender or assignee or participant of a Lender that is not incorporated
under the Laws of the United States of America or a state thereof (and is not
excepted from the certification requirement contained in Section 313 of the USA
Patriot Act and the applicable regulations because it is both (i) an affiliate
of a depository institution or foreign bank that maintains a physical presence
in the United states or foreign county, and (ii) subject to supervision by a
banking authority regulating such affiliated depository institution or foreign
bank) shall deliver to the Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the USA Patriot Act and the
applicable regulations: (1) within 10 days after the Closing Date, and (2) as
such other times as are required under the USA Patriot Act.

10.18 Amendment and Restatement; No Novation.

This Agreement amends and restates in its entirety the Prior Credit Agreement;
and Borrower confirms that the Prior Credit Agreement and the other Loan
Documents (as defined in the Prior Credit Agreement) have at all times, since
the date of the execution and delivery of such documents, remained in full force
and effect and the Obligations (as defined in the Prior Credit Agreement) are
continued as Obligations hereunder as amended hereby. The Loans hereunder are a
continuation of the Loans under (and such term are defined in) the Prior Credit
Agreement. The Borrower and the Agent acknowledge and agree that the amendment
and restatement of the Prior Credit Agreement by this Agreement is not intended
to constitute, nor does it constitute a novation, interruption, suspension of
continuity, satisfaction, discharge or termination of the obligations, loans,
liabilities, or indebtedness under the Prior Credit Agreement and the other Loan
Documents thereunder and this Agreement and the other Loan Documents are
entitled to all rights and benefits originally pertaining to the Prior Credit
Agreement and the other Loan Documents (as defined therein).

 

- 93 -



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO OPTIONAL CURRENCY CREDIT AGREEMENT]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

 

EXCELSIOR LASALLE PROPERTY FUND, INC., a Maryland corporation By:   LaSalle
Investment Management, Inc., a Maryland corporation, its investment advisor By:
 

/s/ C. Allan Swaringen

Name:   C. Allan Swaringen Title:   Managing Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO OPTIONAL CURRENCY CREDIT AGREEMENT]

 

PNC BANK, NATIONAL ASSOCIATION, individually and as Agent By:  

/s/ Michael E. Smith

Name:   Michael E. Smith Title:   Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO OPTIONAL CURRENCY CREDIT AGREEMENT]

 

BMO CAPITAL MARKETS FINANCING, INC. By:  

/s/ Aaron Lanski

Name:   Aaron Lanski Title:   Vice President



--------------------------------------------------------------------------------

SCHEDULE 1.1(A)

PRICING GRID—

VARIABLE PRICING AND FEES BASED ON LEVERAGE RATIO

 

Level

  

Adjusted Debt Service Coverage Ratio

   Base Rate Spread     Euro-Rate Spread   I   

Greater than 2.0 to 1.0

   0 %   1.30 % II   

Less than or equal to 2.00 to 1.0 but greater than 1.75 to 1.0

   0 %   1.45 % III   

Less than or equal to 1.75 to 1.0 but greater than or equal to 1.50 to 1.0

   0 %   1.50 % IV   

Less than 1.50 to 1.0

   0.50 %   2.00 %

For purposes of determining the Applicable Margin:

(a) The Applicable Margin shall be determined on the Closing Date based on the
Adjusted Debt Service Coverage Ratio computed on such date pursuant to a
Compliance Certificate to be delivered on the Closing Date.

(b) The Applicable Margin shall be recomputed as of the end of each fiscal
quarter ending after the Closing Date based on the Adjusted Debt Service
Coverage Ratio as of such quarter end. Any increase or decrease in the
Applicable Margin computed as of a quarter end shall be effective on the date on
which the Compliance Certificate evidencing such computation is due to be
delivered under Section 7.3.4 [Certificate of the Borrower].



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

 

Page 1 of 2

 

Part 1 - Commitments of Lenders and Addresses for Notices to Lenders

 

Lender

   Amount of
Commitment for
Loans    Ratable Share  

PNC Bank, National Association, as

a Lender and as Agent

One PNC Plaza, 19th Floor

249 Fifth Avenue

Pittsburgh, Pennsylvania 15222-2707

   $ 30,000,000    50.00000000 %

 

Attention: Michael E. Smith

Telephone: 412-768-9135

Telecopy: 412-762-6500

     

BMO Capital Markets Financing, Inc.

115 South LaSalle Street

Chicago, IL 60603

         $ 30,000,000    50.00000000 %

Attention: Virginia Neale,

Vice President

Telephone: 312-461-3994

Telecopy: 312-293-4856

                   

Total

   $ 60,000,000    100.00000000 %              

SCHEDULE 1.1(B) - 1



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

 

Page 2 of 2

 

Part 2 - Addresses for Notices to Borrower:

BORROWER:

Excelsior LaSalle Property Fund, Inc.

c/o LaSalle Investment Management, Inc.

200 East Randolph, Suite 4400

Chicago, Illinois 60601

Attention: C. Allan Swaringen

Telephone: (312) 782-5800

Telecopy: (312) 228-0254

with a copy to:

Excelsior LaSalle Property Fund, Inc.

c/o LaSalle Investment Management, Inc.

200 East Randolph, Suite 4400

Chicago, Illinois 60601

Attention: Gordon Repp

Telephone: (312) 782-5800

Telecopy: (312) 228-2277

with a copy to:

Katten Muchin Rosenman LLP

525 West Monroe Street

Chicago, Illinois 60661-3693

Attention: Daniel J. Perlman

Telephone: (312) 902-5200

Telecopy: (312) 902-1061

SCHEDULE 1.1(B) - 2



--------------------------------------------------------------------------------

SCHEDULE 1.1(P)

Permitted Liens

Legacy Village

First mortgage lien in favor of Teachers Insurance and Annuity Association of
America encumbering the real property owned by Legacy Village Investors LLC, a
Delaware limited liability company, commonly known as Legacy Village securing
Indebtedness in the original principal amount of $108,000,000.

Monument IV

First mortgage lien in favor of Bank of America, N.A. encumbering the real
property owned by MIVPO LLC, a Delaware limited liability company, commonly
known as 12900 Worldgate Drive, Herndon, Virginia securing Indebtedness in the
original principal amount of $38,000,000.

Haverty’s

First mortgage lien in favor of Nationwide Life Insurance Company encumbering
the real property owned by ELPF Jackson, LLC, a Delaware limited liability
company, commonly known as 1090 Broadway Avenue located in Jackson County,
Georgia securing Indebtedness in the original principal amount of $21,350,000
(consisting of an $18,100,000 Note A and a $3,250,000 Note B).

Hagemeyer

First mortgage lien in favor of Nationwide Life Insurance Company encumbering
the real property owned by ELPF Barrow, LLC, a Delaware limited liability
company, commonly known as 1275 Barrow Industrial Parkway, Winder, Georgia
securing Indebtedness in the original principal amount of $7,500,000 (consisting
of a $6,500,000 Note C and a $1,000,000 Note D).

Georgia Flush Door

First mortgage lien in favor of Nationwide Life Insurance Company encumbering
the real property owned by ELPF Cobb, LLC, a Delaware limited liability company,
commonly known as 7905 Troon Circle located in Cobb County, Georgia securing
Indebtedness in the original principal amount of $6,150,000 (consisting of a
$5,400,000 Note E and a $750,000 Note F).

TNT

As of the Closing Date, the TNT asset consists of a loan made by LaSalle Monee
Lender, LLC secured by a second-priority mortgage the real property commonly
known as 25850 South Ridgeland Avenue, Monee, Illinois (the “TNT Property”).
Simultaneously with the making of the Loan by LaSalle Monee Lender, LLC, LaSalle
Monee Purchaser, LLC entered into an option to purchase the TNT Property. As of
the Closing Date, LaSalle Monee Purchaser, LLC has exercised its option to
purchase the TNT Property, and such acquisition is scheduled to close during the
first quarter of 2006. LaSalle Monee Purchaser, LLC will acquire the TNT
Property



--------------------------------------------------------------------------------

subject to the existing first mortgage, and, accordingly, upon acquisition of
the TNT Property, the TNT Property will be encumbered by a first mortgage lien
in favor of Nationwide Life Insurance Company securing Indebtedness in the
original principal amount of $16,700,000.

111 Sutter

First mortgage lien in favor of AXA Equitable Life Insurance Company encumbering
the real property owned by CEP Investors XII LLC, a Delaware limited liability
company, commonly known as 111 Sutter Street, San Francisco, California securing
Indebtedness in the original principal amount of $56,000,000.

105 Kendall

First mortgage lien in favor of NLI Commercial Mortgage Fund, LLC encumbering
the real property owned by ELPF Kendall, LLC, a Delaware limited liability
company, commonly known as 105 Kendall Park Lane, Atlanta, Georgia securing
Indebtedness in the original principal amount of $13,000,000.

Waipio

First mortgage lien in favor of AXA Equitable Life Insurance Company encumbering
the real property owned by ELPF Waipio, LLC, a Delaware limited liability
company, commonly known as Gentry Waipio Center located in Waipahu, Hawaii
securing Indebtedness in the original principal amount of $19,950,000.

Pac-Med Portfolio

 

a. The properties owned by PMB Glendale 1500 South Central LLC, PMB Van Nuys
14600 Sherman LLC and PMB Van Nuys 14624 LLC are subject to a first mortgage
lien in favor of Morgan Stanley Mortgage Capital Inc. securing Indebtedness in
the original principal amount of $15,520,000.

 

b. The properties owned by PMB Northridge 18546 Roscoe LLC, PMB Northridge 18460
Roscoe LLC, PMB Phoenix 4545 East Chandler LLC and PMB Chandler 485 South Dobson
LLC are subject to a first mortgage lien in favor of Morgan Stanley Mortgage
Capital Inc. securing Indebtedness in the original principal amount of
$16,072,000.

 

c. The properties owned by PMB Northridge 18350 Roscoe LLC, PMB Sun Lakes 10440
East Riggs LLC and PMB Gilbert 1501 North Gilbert LLC are subject to a first
mortgage lien in favor of Morgan Stanley Mortgage Capital Inc. securing
Indebtedness in the original principal amount of $17,832,000.

 

d. The properties owned by PMB Santa Maria 525 E. Plaza LLC, PMB Santa Maria 116
S. Palisade LLC, PMB Bakersfield 500 Old River Road LLC, PMB Bakersfield 300 Old
River Road LLC and PMB Phoenix 500 West Thomas LLC are subject to a first
mortgage lien in favor of Morgan Stanley Mortgage Capital Inc. securing
Indebtedness in the original principal amount of $34,880,000.

 



--------------------------------------------------------------------------------

Northglenn

First mortgage lien in favor of Morgan Stanley Mortgage Capital Inc. encumbering
the real property owned by ELPF Northglenn, L.L.C., a Delaware limited liability
company, commonly known as The Marketplace at Northglenn located in Northglenn,
Colorado securing Indebtedness in the original principal amount of $64,500,000.

Met Park North

First mortgage lien in favor of AXA Equitable Life Insurance Company encumbering
the real property owned by ELPF Met ParkNorth, L.L.C., a Delaware limited
liability company, commonly known as Met Park North located in Seattle,
Washington securing Indebtedness in the original principal amount of
$61,000,000.

Stirling Slidell

First mortgage lien in favor of Keybank National Association encumbering the
real property owned by ELPF Slidell, L.L.C., a Delaware limited liability
company, commonly known as Stirling Slidell Centre located in Slidell, Louisiana
securing Indebtedness in the original principal amount of $14,600,000.

9800 South Meridian

First mortgage lien in favor of Keybank National Association encumbering the
real property owned by 9800 South Meridian, L.L.C., a Delaware limited liability
company, commonly known as 9800 South Meridian Boulevard located in Englewood,
Colorado securing Indebtedness in the original principal amount of $18,460,000.

Forge Drive

First mortgage lien in favor of Washington Mutual Bank encumbering the real
property owned by Forge Cupertino, L.L.C., a Delaware limited liability company,
commonly known as 18920-18922 Forge Drive located in Cupertino, California
securing Indebtedness in the original principal amount of $19,050,000.

 



--------------------------------------------------------------------------------

Excelsior Credit Agreement - Schedule 2.11.1 Existing Letters of Credit - to
remain Outstanding

 

PNC Reference #

  18103849-00-000   18104035-00-000

Property Location

  Kansas City, MO   Calgary, Canada

Beneficiary

  Project Buckeye, LLC   Remington Development Corporation

Amount

  $2,500,000.00   $3,100,000.00

Original Issue Date

  October 18, 2006   December 13, 2006

Re-Issue Date—for $500,000 increase

  December 21, 2006  

Expiration Date

  March 31, 2007  

August 31, 2007



--------------------------------------------------------------------------------

Schedule 5.1.1

SCHEDULE OF SUBSIDIARIES AND ASSETS

 

ASSET / SUBSIDIARY

(Assets are indicated in ALLCAPS;

Subsidiaries are indicated in boldface)

 

LOCATION /

JURISDICTION

OF FORMATION

 

OWNERSHIP

LEGACY VILLAGE (retail)   Beachwood, Ohio   wholly owned by Legacy Village
Investors, LLC, a Delaware limited liability company Legacy Village Investors
LLC   Delaware   owned (a) 46.5% by Legacy Village Holdings LLC, a Delaware
limited liability company, (b) 30.7625% by National Electrical Benefit Fund, a
District of Columbia trust, (c) 1.3375% by The Northern Ohio Building and
Construction Trades Real Estate Investment Group Trust, a group trust created
and organized in the United States and (d) 21.4% by Legacy Village Partners LLC,
a Delaware limited liability company Legacy Village Holdings LLC   Delaware  
wholly owned by Legacy Village Holdings II LLC, a Delaware limited liability
company Legacy Village Holdings II LLC   Delaware   wholly owned by Legacy
Village Holdings III LLC, a Delaware limited liability company Legacy Village
Holdings III LLC   Delaware   wholly owned by Borrower MONUMENT IV / 12900
WORLDGATE DRIVE (office)   Herndon, Virginia   wholly owned by MIVPO LLC, a
Delaware limited liability company MIVPO LLC   Delaware   wholly owned by MIVPO
Member LLC, a Delaware limited liability company MIVPO Member LLC   Delaware  
wholly owned by Borrower HAVERTY’S / 1090 BROADWAY AVENUE (industrial)   Jackson
County, Georgia   wholly owned by ELPF Jackson LLC, a Delaware limited liability
company

 



--------------------------------------------------------------------------------

ELPF Jackson, LLC   Delaware   wholly owned by ELPF Atlanta Member, LLC, a
Delaware limited liability company ELPF Atlanta Member, LLC   Delaware   wholly
owned by Borrower HAGEMEYER / 1275 BARROW INDUSTRIAL PARKWAY (industrial)  
Winder, Georgia   wholly owned by ELPF Barrow, LLC, a Delaware limited liability
company ELPF Barrow, LLC   Delaware   wholly owned by ELPF Atlanta Member, LLC,
a Delaware limited liability company GEORGIA FLUSH DOOR / 7905 TROON CIRCLE
(industrial)   Cobb County, Georgia   wholly owned by ELPF Cobb, LLC, a Delaware
limited liability company ELPF Cobb, LLC   Delaware   wholly owned by ELPF
Atlanta Member, LLC, a Delaware limited liability company TNT / 25850 SOUTH
RIDGELAND AVENUE (industrial)   Monee, Illinois   wholly owned by LaSalle Monee
Lender, LLC, a Delaware limited liability company LaSalle Monee Lender, LLC  
Delaware   wholly owned by Borrower LaSalle Monee Purchaser, LLC   Delaware  
wholly owned by Borrower 111 SUTTER STREET (office)   San Francisco, California
  wholly owned by CEP Investors XII LLC, a Delaware limited liability company
CEP Investors XII LLC   Delaware   owned (a) 80% by ELPF/Sutter Holdings, LLC, a
Delaware limited liability company and (b) 20% by EPI Investors XII LLC, a
California limited liability company ELPF/Sutter Holdings, LLC   Delaware  
wholly owned by Borrower 105 KENDALL PARK LANE (industrial)   Atlanta, Georgia  
wholly owned by ELPF Kendall, LLC, a Delaware limited liability company

 



--------------------------------------------------------------------------------

ELPF Kendall, LLC   Delaware   wholly owned by Borrower GENTRY WAIPIO CENTER
(retail)   Waipahu, Hawaii   wholly owned by ELPF Waipio, LLC, a Delaware
limited liability company ELPF Waipio, LLC   Delaware   wholly owned by Borrower
PAC-MED PORTFOLIO (medical office) a. 485 SOUTH DOBSON ROAD   Chandler, Arizona
  wholly owned by PMB Chandler 485 South Dobson LLC, a Delaware limited
liability company PMB Chandler 485 South Dobson LLC   Delaware   wholly owned by
PMB Acquisition #1 Partners LLC, a Delaware limited liability company PMB
Acquisition #1 Partners LLC   Delaware   owned (a) 95% by ELPF PMB Holdings,
LLC, a Delaware limited liability company, (b) 0.25% by PMB Founders LLC, a
California limited liability company and (c) 4.75% by PMB Portfolio #1 LLC, a
Delaware limited liability company ELPF PMB Holdings, LLC   Delaware   wholly
owned by Borrower b. 4545 EAST CHANDLER ROAD   Phoenix, Arizona   wholly owned
by PMB Phoenix 4545 East Chandler LLC, a Delaware limited liability company PMB
Phoenix 4545 East Chandler LLC   Delaware   wholly owned by PMB Acquisition #1
Partners LLC, a Delaware limited liability company c. 1501 NORTH GILBERT ROAD  
Gilbert, Arizona   wholly owned by PMB Gilbert 1501 North Gilbert LLC, a
Delaware limited liability company PMB Gilbert 1501 North Gilbert LLC   Delaware
  wholly owned by PMB Acquisition #1 Partners LLC, a Delaware limited liability
company d. 10440 EAST RIGGS ROAD   Sun Lakes, Arizona   wholly owned by PMB Sun
Lakes 10440 East Riggs LLC, a Delaware limited liability company PMB Sun Lakes
10440 East Riggs LLC   Delaware   wholly owned by PMB Acquisition #1 Partners
LLC, a Delaware limited liability company

 



--------------------------------------------------------------------------------

e. 500 WEST THOMAS ROAD   Phoenix, Arizona   wholly owned by PMB Phoenix 500
West Thomas LLC, a Delaware limited liability company PMB Phoenix 500 West
Thomas LLC   Delaware   wholly owned by PMB Acquisition #1 Partners LLC, a
Delaware limited liability company f. 1500 SOUTH CENTRAL AVENUE   Glendale,
California   wholly owned by PMB Glendale 1500 South Central LLC, a Delaware
limited liability company PMB Glendale 1500 South Central LLC   Delaware  
wholly owned by PMB Acquisition #1 Partners LLC, a Delaware limited liability
company g. 14624 SHERMAN WAY   Van Nuys, California   wholly owned by PMB Van
Nuys 14624 Sherman LLC, a Delaware limited liability company PMB Van Nuys 14624
Sherman LLC   Delaware   wholly owned by PMB Acquisition #1 Partners LLC, a
Delaware limited liability company h. 14600 SHERMAN WAY   Van Nuys, California  
wholly owned by PMB Van Nuys 14600 Sherman LLC, a Delaware limited liability
company PMB Van Nuys 14600 Sherman LLC   Delaware   wholly owned by PMB
Acquisition #1 Partners LLC, a Delaware limited liability company i. 18546
ROSCOE BOULEVARD   Northridge, California   wholly owned by PMB Northridge 18546
Roscoe LLC, a Delaware limited liability company PMB Northridge 18546 Roscoe LLC
  Delaware   wholly owned by PMB Acquisition #1 Partners LLC, a Delaware limited
liability company j. 18460 ROSCOE BOULEVARD   Northridge, California   wholly
owned by PMB Northridge 18460 Roscoe LLC, a Delaware limited liability company
PMB Northridge 18460 Roscoe LLC   Delaware   wholly owned by PMB Acquisition #1
Partners LLC, a Delaware limited liability company k. 18350 ROSCOE BOULEVARD  
Northridge, California   wholly owned by PMB Northridge 18350 Roscoe LLC, a
Delaware limited liability company

 



--------------------------------------------------------------------------------

PMB Northridge 18350 Roscoe LLC   Delaware   wholly owned by PMB Acquisition #1
Partners LLC, a Delaware limited liability company l. 300 OLD RIVER ROAD  
Bakersfield, California   wholly owned by PMB Bakersfield 300 Old River LLC, a
Delaware limited liability company PMB Bakersfield 300 Old River LLC   Delaware
  wholly owned by PMB Acquisition #1 Partners LLC, a Delaware limited liability
company m. 500 OLD RIVER ROAD   Bakersfield, California   wholly owned by PMB
Bakersfield 500 Old River LLC, a Delaware limited liability company PMB
Bakersfield 500 Old River LLC   Delaware   wholly owned by PMB Acquisition #1
Partners LLC, a Delaware limited liability company n. 525 EAST PLAZA DRIVE  
Santa Maria, California   wholly owned by PMB Santa Maria 525 E. Plaza LLC, a
Delaware limited liability company PMB Santa Maria 525 E. Plaza LLC   Delaware  
wholly owned by PMB Acquisition #1 Partners LLC, a Delaware limited liability
company o. 116 SOUTH PALISADE DRIVE   Santa Maria, California   wholly owned by
PMB Santa Maria 116 S. Palisade LLC, a Delaware limited liability company PMB
Santa Maria 116 S. Palisade LLC   Delaware   wholly owned by PMB Acquisition #1
Partners LLC, a Delaware limited liability company THE MARKETPLACE AT NORTHGLENN
(retail) – transaction is not closed as of the Closing Date but is scheduled to
close in December 2005   Northglenn, Colorado   wholly owned by ELPF Northglenn,
L.L.C., a Delaware limited liability ELPF Northglenn, L.L.C.   Delaware   wholly
owned by ELPF Northglenn Member, LLC, a Delaware limited liability company ELPF
Northglenn Member, LLC   Delaware   wholly owned by Borrower MET PARK NORTH
(office/retail)   Seattle, Washington   wholly owned by ELPF Met Park North,
L.L.C., a Delaware limited liability ELPF Met Park North, L.L.C.   Delaware  
wholly owned by Borrower

 



--------------------------------------------------------------------------------

STIRLING SLIDELL CENTRE (retail)   Slidell, Louisiana   wholly owned by ELPF
Slidell L.L.C., a Delaware limited liability ELPF Slidell L.L.C.   Delaware  
wholly owned by ELPF Slidell Member, LLC, a Delaware limited liability company
ELPF Slidell Member, LLC   Delaware   wholly owned by Borrower 9800 SOUTH
MERIDIAN BOULEVARD (office)   Englewood, Colorado   wholly owned by 9800 South
Meridian, LLC, a Delaware limited liability 9800 South Meridian, LLC   Delaware
  owned (a) 90% by ELPF Meridian, LLC, a Delaware limited liability company and
(b) 10% by Meridian PDC Development, LLC, a Colorado limited liability company
ELPF Meridian, LLC   Delaware   wholly owned by Borrower 18920-18922 FORGE DRIVE
(office)   Cupertino, California   wholly owned by Forge Cupertino, LLC, a
Delaware limited liability Forge Cupertino, LLC   Delaware   owned (a) 90% by
ELPF Forge Drive, LLC, a Delaware limited liability company and (b) 10% by Forge
Cupertino PG, LLC, a California limited liability company ELPF Forge Drive, LLC
  Delaware   wholly owned by Borrower

 



--------------------------------------------------------------------------------

SCHEDULE 5.1.2

Options, Warrants or Other Rights to Purchase Stock

As described in the Private Offering Memorandum, Borrower is an open-ended real
estate investment fund that does quarterly offerings of stock to accommodate
investments by existing and additional investors.

 



--------------------------------------------------------------------------------

SCHEDULE 5.1.13

Consents and Approvals

NONE

 



--------------------------------------------------------------------------------

SCHEDULE 5.1.21

Environmental Disclosures

NONE



--------------------------------------------------------------------------------

EXHIBIT 1.1(A)

ASSIGNMENT AND ASSUMPTION AGREEMENT

This ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Selling Lender] (the “Assignor”) and [Insert name of Purchasing Lender] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Amended and Restated Credit Agreement identified
below (as amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below, the interest in and to all of the Assignor’s rights
and obligations under the Credit Agreement and any other documents or
instruments delivered pursuant thereto that represents the amount and percentage
interest identified below of all of the Assignor’s outstanding rights and
obligations under the respective facilities identified below (including, to the
extent included in any such facilities, letters of credit and swingline loans)
(the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment, without
representation or warranty by the Assignor.

 

1.

   Assignor:   

 

  

2.

   Assignee:                                          
                               [and is an Affiliate1]

3.

   Borrower(s):    Excelsior LaSalle Property Fund, Inc.

4.

   Agent:    PNC Bank, National Association, as the Agent under the Credit
Agreement

5.

   Credit Agreement:    The Amended and Restated Credit Agreement dated as of
February 21, 2007 among Excelsior LaSalle Property Fund, Inc., the Lenders
parties thereto, PNC Bank, National Association, as Agent, the Guarantors now or
hereafter party thereto and the Lenders now or hereafter party thereto

 

1

Insert if applicable.



--------------------------------------------------------------------------------

6.

   Assigned Interest:   

 

Facility Assigned

   Aggregate
Amount of
Commitment/Loans
for all Lenders    Amount of
Commitment/Loans
Assigned    Percentage
Assigned of
Commitment/Loans2   Revolving Credit Commitment    $                 $
                              %    $                 $                
              %    $                 $                               %

Effective Date:             , 20     [TO BE INSERTED BY AGENT AND WHICH SHALL BE
THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]3

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

 

 

Title:

 

ASSIGNEE

[NAME OF ASSIGNEE]

By:

 

 

Title:

 

 

Consented to and Accepted:

PNC BANK, NATIONAL ASSOCIATION, as Agent

By

 

 

Name:

 

Title:

 

Consented to:

EXCELSIOR LaSALLE PROPERTY FUND, INC.,

a Maryland corporation

By: LaSalle Investment Management, Inc.,

a Maryland corporation, its investment advisor

By

 

 

Name:

 

Title:

 

 

2

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3

Assignor shall pay a fee of $3,500 to the Agent in connection with the
Assignment.



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT

AND ASSUMPTION AGREEMENT

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with any Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document delivered pursuant
thereto, other than this Assignment (herein collectively the “Loan Documents”),
or any collateral thereunder, (iii) the financial condition of the Borrower, any
of its Subsidiaries or Affiliates or any other Person obligated in respect of
any Loan Document or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) it meets all requirements, if
any, of an eligible assignee under the Credit Agreement, (iii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
and, to the extent of the Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it has received a copy of the Credit Agreement, together
with copies of the most recent financial statements delivered pursuant to
Section 7.3.1 and 7.3.3 thereof, as applicable, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and to purchase the Assigned Interest on
the basis of which it has made such analysis and decision, and (v) if Assignee
is not incorporated or organized under the laws of the United States of America
or any State thereof, attached to the Assignment is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.

3. General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment. This Assignment shall be governed by,
and construed in accordance with, the laws of the Commonwealth of Pennsylvania.



--------------------------------------------------------------------------------

EXHIBIT 1.1(L)

LENDER JOINDER AND ASSUMPTION AGREEMENT

This Lender Joinder and Assumption Agreement (the “Joinder”) is made as of
            , 20     (the “Effective Date”) by                     , (the “New
Commitment Provider”).

Background

Reference is made to the Amended and Restated Credit Agreement dated as of
             among                      (the “Borrower”), the Guarantors now or
hereafter party thereto, the Lenders now or hereafter party thereto and PNC
BANK, NATIONAL ASSOCIATION, as agent (the “Agent”) (as the same has been and may
hereafter be modified, supplemented, amended or restated the “Agreement”).
Capitalized terms defined in the Agreement are used herein as defined therein.

Agreement

In consideration of the Lenders’ permitting the New Commitment Provider to
become a Lender under the Agreement, the New Commitment Provider agrees that
effective as of the Effective Date it shall become, and shall be deemed to be, a
Lender under the Agreement and each of the other Loan Documents and agrees that
from the Effective Date and so long as the New Commitment Provider remains a
party to the Agreement, such New Commitment Provider shall assume the
obligations of a Lender under and perform, comply with and be bound by each of
the provisions of the Agreement which are stated to apply to a Lender and shall
be entitled to the benefits, rights and remedies set forth therein and in each
of the other Loan Documents. The New Commitment Provider hereby acknowledges
that it has heretofore received a true and correct copy of the Agreement
(including any modifications thereof or supplements or waivers thereto) as in
effect on the Effective Date and the executed original of its Note dated the
Effective Date issued by the Borrower under the Agreement in the face amount of
$            .

The Commitments and Ratable Shares of the New Commitment Provider and each of
the other Lenders are as set forth on Schedule 1.1(B) to the Agreement. Schedule
1.1(B) to the Agreement is being amended and restated effective as of the
Effective Date hereof to read as set forth on Schedule 1.1(B) hereto. Schedule 1
hereto lists as of the date hereof the amount of Loans under each outstanding
Borrowing Tranche. Notwithstanding the foregoing on the date hereof, the
Borrower shall repay all outstanding Loans to which either the Base Rate Option
or the Euro-Rate Option applies and simultaneously reborrow a like amount of
Loans under each such Interest Rate Option from the Lenders (including the New
Commitment Provider) according to the Ratable Shares set forth on attached
Schedule 1.1(B) and shall be subject to breakage fees and other indemnities
provided in Section [4.6.2] [Indemnity].

The New Commitment Provider is executing and delivering this Joinder as of the
Effective Date and acknowledges that it shall: (A) share ratably in all Base
Rate Loans borrowed



--------------------------------------------------------------------------------

by the Borrower on and after the Effective Date; (B) participate in all new
Euro-Rate Loans borrowed by the Borrower on and after the Effective Date
according to its Ratable Share; and (C) participate in all Letters of Credit
outstanding on the Effective Date according to its Ratable Share.

[SIGNATURE PAGE FOLLOWS]

 

- 119 -



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO LENDER JOINDER AND ASSUMPTION

AGREEMENT]

IN WITNESS WHEREOF, the New Commitment Provider has duly executed and delivered
this Joinder as of the Effective Date.

 

[NEW COMMITMENT PROVIDER] By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[ACKNOWLEDGEMENT TO LENDER JOINDER AND ASSUMPTION AGREEMENT]

 

ACKNOWLEDGED:

   PNC BANK, NATIONAL ASSOCIATION, as Agent

By:

  

 

  

Name:

  

 

  

Title:

  

 

  

BORROWER:

   EXCELSIOR LASALLE PROPERTY FUND, INC., a Maryland corporation

By: LaSalle Investment Management, Inc., a Maryland corporation, its investment
advisor

By:

  

 

  

Name:

  

 

  

Title:

  

 

  

 

- 121 -



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS

Attached Schedule 1.1(B)



--------------------------------------------------------------------------------

SCHEDULE 1

OUTSTANDING TRANCHES



--------------------------------------------------------------------------------

EXHIBIT 1.1(M)

FORM OF

MANAGEMENT AND ADVISORY FEE SUBORDINATION AGREEMENT

THIS MANAGEMENT AND ADVISORY FEE SUBORDINATION AGREEMENT (the “Agreement”) is
dated as of February 21, 2007, and is made by Excelsior LaSalle Property Fund,
Inc., a Maryland corporation (the “Borrower”), LaSalle Investment Management,
Inc., a Maryland corporation (the “Advisor”), U.S. Trust Company, N.A., a
California corporation and national bank acting through its investment advisory
division, U.S. Trust Company, N.A. Asset Management Division (the “Manager”),
and PNC Bank, National Association, as agent for the Lenders (as defined below)
(the “Agent”).

WITNESSETH THAT:

WHEREAS, pursuant to the Amended and Restated Credit Agreement of even date
herewith (as amended, supplemented, amended and restated or otherwise modified
from time to time, the “Credit Agreement”) among the Borrower, the Lenders now
or hereafter party thereto and the Agent, the Lenders intend to make certain
loans to the Borrower (all capitalized terms used herein and not otherwise
defined herein shall have such meanings given to them in the Credit Agreement);

WHEREAS, the Manager shall provide certain management services to the Borrower
and the Borrower has agreed to pay certain management fees to the Manager
pursuant to that certain Management Agreement entered into by Manager and
Borrower on December 23, 2004 (the “Management Agreement”), and the Advisor
shall provide certain investment advisory services to the Borrower and the
Borrower has agreed to pay certain investment advisory fees to the Advisor
pursuant to the Investment Advisory Agreement entered into by the Manager, the
Advisor and the Borrower on December 23, 2004 (the “Investment Advisory
Agreement”, hereinafter all management fees, investment advisory fees, and
similar fees, howsoever designated, from time to time payable by the Borrower to
the Manager or the Advisor, and any and all other amounts payable in connection
therewith (including reimbursement for out-of-pocket expenses) are hereinafter
collectively referred to as the “Subordinated Indebtedness”); and

WHEREAS, the obligation of the Lenders to make loans is subject to the
condition, among others, that the Manager and the Advisor subordinate the
Subordinated Indebtedness to any and all Indebtedness and other Obligations of
the Borrower to the Agent and the Lenders or any Affiliate of any Lender
pursuant to the Credit Agreement and the other Loan Documents(such Indebtedness
and Obligations of the Borrower are herein collectively referred to as the
“Senior Debt”) in the manner set forth herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto
covenant and agree as follows:

1. Subordinated Indebtedness Subordinated to Senior Debt. The recitals set forth
above are hereby incorporated herein by reference. All Subordinated Indebtedness
shall be subordinate and junior in right of payment to the prior indefeasible
payment in full, in cash of all Senior Debt pursuant to the provisions contained
herein.

2. Payment Over of Proceeds Upon Dissolution, Etc. Upon any distribution of
assets of the Borrower in the event of (a) any insolvency or bankruptcy case or
proceeding, or any receivership, liquidation, reorganization or other similar
case or proceeding in connection therewith, relative to the Borrower or to its
creditors, as such, or to its assets, or (b) any liquidation, dissolution or
other winding up of the Borrower (except for voluntary dissolution of a
Subsidiary of the borrower provided that such Subsidiary has no assets and does
not conduct business, as such dissolution is permitted by Section 7.2.7 of the
Credit Agreement), whether voluntary or involuntary and whether or not involving
insolvency or bankruptcy, or (c) any assignment for the benefit of creditors or
any marshaling of assets and liabilities of the Borrower, then and in any such
event the Agent for the benefit of the Lenders shall be entitled to receive
indefeasible payment in full of all amounts due or to become due (whether or not
an Event of Default has occurred under the terms of the Loan Documents or the
Senior Debt has been declared due and payable prior to the date on which it
would otherwise have become due and payable) on or in respect of any and all
Senior Debt before the Manager or the Advisor are entitled to receive any
payment on account of the Subordinated Indebtedness, and to that end the Agent
shall be entitled to receive, for application to the payment of the Senior Debt,
any payment or distribution of any kind or character, whether in cash, property
or securities, which may be payable or deliverable in respect of the
Subordinated Indebtedness owed by the Borrower in any such case, proceeding,
dissolution, liquidation or other winding up or event.

3. No Commencement of any Proceeding. The Manager and the Advisor agree that, so
long as the Senior Debt shall remain unpaid, they will not commence as a
creditor, or join with any creditor other than the Agent and the Lenders in
commencing, any proceeding including but not limited to those described in
Section 2 hereof or any other enforcement action of any kind against the
Borrower.

4. Prior Payment of Senior Debt Upon Acceleration of Subordinated Indebtedness.
If any portion of the Subordinated Indebtedness owed by the Borrower becomes or
is declared due and payable before its stated maturity, then and in such event
the Agent for the benefit of the Lenders shall be entitled to receive
indefeasible payment in full of all amounts due and to become due on or in
respect of the Senior Debt (whether or not an Event of Default has occurred
under the terms of the Credit Agreement or the Senior Debt has been declared due
and payable prior to the date on which it would otherwise have become due and
payable) before the Manager or the Advisor is entitled to receive any payment
thereon.

5. No Payment When Senior Debt in Default. If any Event of Default under the
Credit Agreement shall have occurred and be continuing or such an Event of
Default would result from or exist after giving effect to a payment with respect
to any portion of the

 

-125-



--------------------------------------------------------------------------------

Subordinated Indebtedness, unless the Required Lenders shall have consented to
or waived the same, so long as any of the Senior Debt shall remain outstanding,
no payment shall be made by the Borrower on account of the management fees which
constitute the Subordinated Indebtedness.

6. Payment Permitted if No Default. Nothing contained in this Agreement shall
prevent the Borrower, at any time except during the pendency of any of the
conditions described in Sections 2, 4 and 5, from making the regularly scheduled
payments (excluding any and all prepayments) of the Subordinated Indebtedness in
accordance with the Management Agreement and the Investment Advisory Agreement.
Without the prior written consent of the Agent, the Borrower shall not make and
neither of the Manager or the Advisor shall accept any other payments with
respect to the Subordinated Indebtedness.

7. Receipt of Prohibited Payments. If, notwithstanding the foregoing provisions
of Sections 2, 4 and 5, the Manager or the Advisor shall have received any
payment or distribution of assets in violation of any such Sections or any other
Section of this Agreement from the Borrower of any kind or character, whether in
cash, property or securities, then and in such event such payment or
distribution shall be held in trust for the benefit of the Agent and the
Lenders, shall be segregated from other funds and property held by the Manager
or the Advisor, as applicable, and shall be forthwith paid over to the Agent in
the same form as so received (with any necessary endorsement) to be applied (in
the case of cash) to or held as collateral (in the case of noncash property or
securities) for the payment or prepayment of the Senior Debt in accordance with
the terms of the Credit Agreement.

8. Rights of Subrogation. The Manager and the Advisor agree that no payment or
distribution to the Agent pursuant to the provisions of this Agreement shall
entitle it to exercise any rights of subrogation in respect thereof until the
Senior Debt shall have been indefeasibly paid in full, in cash and the
Commitments under the Credit Agreement shall have terminated.

9. Agreement Solely to Define Relative Rights. The purpose of this Agreement is
solely to define the relative rights of the Manager and the Advisor, on the one
hand, and the Agent and the Lenders, on the other hand. Nothing contained in
this Agreement is intended to or shall impair, as between the Manager and the
Advisor and their respective creditors other than the Agent and the Lenders, the
obligation of the Manager and the Advisor and the Borrower to each other to pay
the Subordinated Indebtedness as and when the same shall become due and payable
in accordance with its terms, or is intended to or shall affect the relative
rights between the Manager and the Advisor and their respective creditors other
than the Agent and the Lenders, nor shall anything herein prevent the Manager
and the Advisor from exercising all remedies otherwise permitted by applicable
law upon default under any agreement pursuant to which the Subordinated
Indebtedness is created, subject to the rights, if any, under this Agreement of
the Agent to receive cash, property or securities otherwise payable or
deliverable with respect to the Subordinated Indebtedness.

10. No Implied Waivers of Subordination. No right of the Agent and the Lenders
to enforce subordination as herein provided shall at any time in any way be
prejudiced or impaired by any act or failure to act on the part of the Borrower,
by any act or failure to act by the Agent,

 

-126-



--------------------------------------------------------------------------------

or by any non-compliance by the Borrower with the terms, provisions and
covenants of any agreement pursuant to which the Subordinated Indebtedness is
created, regardless of any knowledge thereof the Agent or any of the Lenders may
have or be otherwise charged with. The Manager and the Advisor by their
acceptance hereof agree that, so long as there is Senior Debt outstanding or
Commitments in effect under the Credit Agreement, neither the Manager nor the
Advisor shall agree to sell, assign, pledge, encumber or otherwise dispose of,
or to compromise, release, forgive or otherwise discharge the obligations of the
Borrower with respect to its Subordinated Indebtedness, other than by means of
payment of such Subordinated Indebtedness according to its terms and the terms
of this Agreement, without the prior written consent of the Agent, with the
written approval of all of the Lenders.

Without in any way limiting the generality of the foregoing paragraph, the Agent
and the Lenders may, at any time and from time to time, without the consent of
or notice to the Manager or the Advisor, without incurring responsibility to the
Manager or the Advisor and without impairing or releasing the subordination
provided in this Agreement or the obligations hereunder of the Manager or the
Advisor to the Agent and the Lenders, do any one or more of the following:
(i) change the manner, place or terms of payment, or extend the time of payment,
renew or alter the Senior Debt or otherwise amend or supplement the Senior Debt
or the Loan Documents; (ii) sell, exchange, release or otherwise deal with any
property pledged, mortgaged or otherwise securing the Senior Debt; (iii) release
any person liable in any manner for the payment or collection of the Senior
Debt; and (iv) exercise or refrain from exercising any rights against any the
Borrower and any other person or entity.

11. Continuing Force and Effect. This Agreement shall continue in force until
all of the Senior Debt is indefeasibly paid in full, in cash and the Commitments
under the Credit Agreement have terminated, it being contemplated that this
Agreement be of a continuing nature.

12. Modification, Amendments or Waivers. Any and all agreements amending or
changing any provision of this Agreement or the rights of the Agent and the
Lenders hereunder, and any and all waivers or consents to any departures from
the due performance of the Manager and the Advisor hereunder shall be made only
by written agreement, waiver or consent signed by the all of the Lenders.

13. Severability. The provisions of this Agreement are intended to be severable.
If any provision of this Agreement shall be held invalid or unenforceable in
whole or in part in any jurisdiction, such provision shall, as to such
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

14. Governing Law. This Agreement shall be a contract under the internal laws of
the State of New York and for all purposes shall be construed in accordance with
the laws of said State without giving effect to the principles of conflicts of
law.

15. Successors and Assigns. This Agreement shall inure to the benefit of the
Agent and each of the Lenders and their respective successors and assigns and
the obligations of the Manager and the Advisor shall be binding upon their
respective successors and assigns. The

 

-127-



--------------------------------------------------------------------------------

duties and obligations of the Manager and the Advisor under this Agreement may
not be delegated or transferred by the Manager or the Advisor. Except to the
extent otherwise required by the context of this Agreement, the word “Lender”
when used herein shall mean and include any holder of any Note or an assignment
of rights therein originally issued to any Lender under the Credit Agreement and
each such holder of a Note or assignment shall have the benefits of this
Agreement to the same extent as if such holder had originally been a Lender
under the Credit Agreement.

16. Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which,
when executed and delivered, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument.

17. Application of Payments. In the event any payments are received by the Agent
under the terms of this Agreement for application to the Senior Debt at any time
when the Senior Debt has not been declared due and payable and prior to the date
on which it would otherwise become due and payable, such payment shall
constitute a voluntary prepayment of the Senior Debt for all purposes under the
Credit Agreement.

18. Remedies. In the event of a breach by the Manager or the Advisor in the
performance of any of the terms of this Agreement, the Lenders may demand
specific performance of this Agreement and seek injunctive relief and may
exercise any other remedy available at law or in equity, it being recognized
that the remedies of the Lenders at law may not fully compensate the Lenders for
the damages they may suffer in the event of a breach hereof.

19. Expenses. The Manager and the Advisor unconditionally agree upon demand to
pay to the Lenders the amount of any and all reasonable and necessary out of
pocket costs, expenses and disbursements for which reimbursement is customarily
obtained, including but not limited to fees and expenses of counsel, which the
Lenders may incur in connection with (a) the exercise or enforcement of any of
the rights of the Lenders hereunder, or (b) the failure by the Manager or the
Advisor to perform or observe any of the provisions hereof.

20. Consent to Forum; Waiver of Jury Trial

Each party hereto irrevocably waives all right to trial by jury in any court in
any action; (a) brought to collect amounts owed under this Agreement;
(b) alleging that (i) any party has breached this Agreement or any agreement
modified by this Agreement; or (ii) any party has breached any other agreement,
expressed or implied; or (c) between the parties. This waiver of trial by jury
does not waive any party’s right to bring a lawsuit that a judge, without a
jury, would decide. EACH PARTY HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY
JURY IN ANY SUCH SUIT, ACTION OR PROCEEDING. THE BORROWER ACKNOWLEDGES AND
AGREES THAT THIS SECTION 20 IS A SPECIFIC AND MATERIAL ASPECT OF THIS AGREEMENT
BETWEEN THE PARTIES AND THAT THE LENDERS WOULD NOT EXTEND THE LOANS TO THE
BORROWER IF THE WAIVER OF JURY TRIAL WERE NOT A PART OF THIS AGREEMENT.

 

-128-



--------------------------------------------------------------------------------

For the purpose of any suit, action or proceeding arising out of or relating to
this Agreement, each of the Borrower, the Manager, and the Advisor hereby
irrevocably consents and submits to the jurisdiction and venue of any of the
courts of the Commonwealth of Pennsylvania, including, without limitation, the
State Courts of Allegheny County and the United States District Court for the
Western District of Pennsylvania, copies of which process shall be mailed or
delivered to the Borrower or the Manager or the Advisor, as applicable. Each of
the Manager, the Advisor and the Borrower irrevocably waives any objection which
it may now or hereafter have to the laying of the venue of any suit, action, or
proceeding brought in such court and any claim that such suit, action or
proceeding brought in such a court has been brought in an inconvenient forum and
agrees that service of process in accordance with the foregoing sentence shall
be deemed in every respect effective and valid personal service of process upon
the Manager, the Advisor or the Borrower, as applicable. The provisions of this
Section 20 shall not limit or otherwise effect the right of the Agent to
institute and conduct action in any other appropriate manner, jurisdiction or
court.

21. Capitalized terms used herein but not defined herein shall have the meanings
ascribed to them in the Credit Agreement.

[SIGNATURES FOLLOW]

 

-129-



--------------------------------------------------------------------------------

[SIGNATURE PAGE 1 OF 3 TO MANAGEMENT AND ADVISORY FEE SUBORDINATION AGREEMENT]

WITNESS the due execution hereof as of the day and year first above written.

 

ADVISOR:

LASALLE INVESTMENT MANAGEMENT,

INC., a Maryland corporation

  By:  

 

  (SEAL)   Name:  

 

    Title:  

 

  BORROWER EXCELSIOR LASALLE PROPERTY FUND, INC., a Maryland corporation

By: LASALLE INVESTMENT MANAGEMENT,

INC., a Maryland corporation, its investment advisor

  By:  

 

  (SEAL)   Name:  

 

    Title:  

 

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE 2 OF 3 TO MANAGEMENT AND ADVISORY FEE SUBORDINATION AGREEMENT]

 

MANAGER: U.S. TRUST COMPANY, N.A., acting through its investment advisory
division, US TRUST COMPANY, N.A. Asset Management Division   By:  

 

  Name:  

 

  Title:  

 

 

-131-



--------------------------------------------------------------------------------

[SIGNATURE PAGE 3 OF 3 TO MANAGEMENT AND ADVISORY FEE SUBORDINATION AGREEMENT]

 

AGENT: PNC BANK, NATIONAL ASSOCIATION, as Agent   By:  

 

  Name:   Michael E. Smith   Title:   Senior Vice President

 

-132-



--------------------------------------------------------------------------------

EXHIBIT 1.1(N)

FORM OF

REVOLVING CREDIT NOTE

 

$                    

  Pittsburgh, Pennsylvania                       ,         

FOR VALUE RECEIVED, the undersigned, Excelsior LaSalle Property Fund, Inc., a
Maryland corporation (herein called the “Borrower”), hereby promises to pay to
the order of                      (the “Lender”), the lesser of (i) the
principal sum of                                         
                                         (US$                    ), or (ii) the
aggregate unpaid principal balance of all Loans made by the Lender to the
Borrower pursuant to the Amended and Restated Credit Agreement, dated as of
February 21, 2007, among the Borrower, the Lenders now or hereafter party
thereto, and PNC Bank, National Association, as administrative agent
(hereinafter referred to in such capacity as the “Agent”) (as amended, restated,
modified, or supplemented from time to time, the “Credit Agreement”), payable as
and when provided in the Credit Agreement, together with interest on the unpaid
principal balance hereof from time to time outstanding from the date hereof at
the rate or rates per annum specified by the Borrower pursuant to, or as
otherwise provided in, the Credit Agreement.

Interest on the unpaid principal balance hereof from time to time outstanding
from the date hereof will be payable at the times provided for in the Credit
Agreement. Upon the occurrence and during the continuation of an Event of
Default, the Borrower shall pay interest on the entire principal amount of the
then outstanding Loans evidenced by this Revolving Credit Note and all other
obligations due and payable to the Lender pursuant to the Credit Agreement and
the other Loan Documents at a rate per annum as set forth in Section 4.3 of the
Credit Agreement. Such interest rate will accrue before and after any judgment
has been entered.

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim, or other deduction of
any nature at the office of the Agent located at One PNC Plaza, 19th Floor, 249
Fifth Avenue, Pittsburgh, PA 15222-2707, unless otherwise directed in writing by
the holder hereof, in lawful money of the United States of America in
immediately available funds.

This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Credit Agreement and other Loan Documents, including the
representations, warranties, covenants, conditions, security interests, and
Liens contained or granted therein. The Credit Agreement among other things
contains provisions for acceleration of the maturity hereof upon the happening
of certain stated events and also for prepayment, in certain circumstances, on
account of principal hereof prior to maturity upon the terms and conditions
therein specified. The Borrower waives presentment, demand, notice, protest and
all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Note and the Credit Agreement.



--------------------------------------------------------------------------------

This Note shall bind the Borrower and its successors and assigns, and the
benefits hereof shall inure to the benefit of the Lender and its successors and
assigns. All references herein to the “Borrower” and the “Lender” shall be
deemed to apply to the Borrower and the Lender, respectively, and their
respective successors and assigns as permitted under the Credit Agreement.

This Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall for all purposes
be governed by and construed and enforced in accordance with the internal laws
of the State of New York without giving effect to its conflicts of law
principles.

This Note is one of the Notes under the Credit Agreement which Notes continue to
evidence and refinance the revolving credit facility under the Prior Credit
Agreement and amend and restate the notes issued thereunder. The Notes issued
under the Credit Agreement are not intended to constitute, nor do they
constitute, a novation, interruption, suspension of continuity, satisfaction,
discharge or termination of the obligations, loans, liabilities, or indebtedness
under the revolving credit facility under the Prior Credit Agreement or the
notes issued thereunder, or of any liens or security interests securing the
revolving credit facility under the Prior Credit Agreement. This Note is
entitled to all of the rights and benefits originally pertaining to the
revolving credit facility and the notes issued therefor under the Prior Credit
Agreement.

All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement.

 

- 134 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
has executed this Note by its duly authorized officer with the intention that it
constitute a sealed instrument.

 

EXCELSIOR LASALLE PROPERTY FUND, INC., a Maryland corporation By: LaSalle
Investment Management, Inc., a Maryland corporation, its investment advisor By:
 

 

Name:  

 

Title:  

 

 

- 135 -

[Signature page - Revolving Credit Note]



--------------------------------------------------------------------------------

EXHIBIT 2.4

FORM OF

LOAN REQUEST

 

TO:    PNC Bank, National Association, as Agent    One PNC Plaza, 19th Floor,
249 Fifth Avenue    Pittsburgh, PA 15222-2707    Telephone No.: (412) 768-7647
   Telecopier No.: (412) 768-4586    Attention: Marc Accamando FROM:   
Excelsior LaSalle Property Fund, Inc. (the “Borrower”) RE:    Amended and
Restated Credit Agreement (as it may be amended, restated, modified or
supplemented, the “Agreement”) dated as of February 21, 2007, by and among the
Borrower, the Lenders party thereto and PNC Bank, National Association, as Agent
for the Lenders (the “Agent”)

Capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to them by the Agreement.

 

A. Pursuant to Section 2.4 of the Agreement, the undersigned Borrower
irrevocably requests [check one line under 1(a) below and fill in blank space
next to the line as appropriate]:

 

1.(a)  

           A new Revolving Credit Loan OR

 

           A new Acquisition Line of Credit Loan OR

 

           Renewal of the Euro-Rate Option applicable to an outstanding
                                         [specify type of Loan -- Revolving
Credit Loan or Acquisition Line of Credit Loan and specify if the Loan will be
an Optional Currency Loan], originally made on                  ,          OR

 

          Conversion of the Base Rate Option applicable to an outstanding
                                         [specify type of Loan -- Revolving
Credit Loan or Acquisition Line of Credit Loan] originally made on
                             to a Loan to which the Euro-Rate Option applies, OR

 

          Conversion of the Euro-Rate Option applicable to an outstanding
                                         [specify type of Loan -- Revolving
Credit Loan or Acquisition Line of Credit Loan], originally made on             
    ,          to a Loan to which the Base Rate Option applies.



--------------------------------------------------------------------------------

SUCH NEW, RENEWED OR CONVERTED LOAN SHALL BEAR INTEREST:

[Check one line under 1(b) below and fill in blank spaces in line next to line]:

 

1.(b)(i)  

          Under the Base Rate Option. Such Loan shall have a Borrowing Date of
                    ,          (which date shall be (i) be the same Business Day
as the Business Day of receipt by the Agent by 10:00 a.m. of this Loan Request
for making a new Revolving Credit Loan to which the Base Rate Option applies, or
(ii) the last day of the preceding Euro-Rate Interest Period if a Loan to which
the Euro-Rate Option applies is being converted to a Loan to which the Base Rate
Option applies).

 

OR

        (ii)  

          Under the Euro-Rate Option. Such Loan shall have a Borrowing Date of
                             (which date shall be (i) three (3) Business Days
subsequent to the Business Day of receipt by the Agent by 10:00 a.m. of this
Loan Request for making a new Revolving Credit Loan to which the Euro-Rate
Option applies, renewing a Loan to which the Euro-Rate Option applies, or
converting a Loan to which the Base Rate Option applies to a Loan to which the
Euro-Rate Option applies, (ii) four (4) Business Days subsequent to the Business
Day of receipt by the Agent by 10:00 a.m. of this Loan Request for making a new
Optional Currency Loan to which the Euro-Rate Option applies, renewing a
Optional Currency Loan to which the Euro-Rate Option applies, or converting a
Loan to which the Base Rate Option applies to a Optional Currency Loan to which
the Euro-Rate Option applies or (iii) the same Business Day as the last day of
the preceding Interest Period if a Loan to which the Euro-Rate Option applies is
being convert to a Loan to which the Base Rate Option applies).

 

2. Such Loan is in the principal amount of U.S. $                     or the
principal amount to be renewed or converted is U.S. $                     [for
Revolving Credit Loans under Section 2.4 not to be less than the Dollar
Equivalent amount of $500,000 and in increments of the Dollar Equivalent amount
of $500,000 if in excess of the Dollar Equivalent amount of $500,000 for each
Borrowing Tranche to which the Euro-Rate Option applies and not less than the
lesser of the Dollar Equivalent amount of $500,000 or the maximum amount
available for each Borrowing Tranche to which the Base Rate Option applies.]

 

3. [Complete blanks below if the Borrower is selecting the Euro-Rate Option]:
Such Loan shall have an Interest Period of [one, three, or six] Months.
                                                                          and
shall be funded in [U.S. Dollars or the Optional Currency]                     .

 

137



--------------------------------------------------------------------------------

B. As of the date hereof and the date of making of the above-requested Loan (and
after giving effect thereto): the Borrower has performed and complied with all
covenants and conditions of the Agreement; all of Borrower’s representations and
warranties therein are true and correct (except representations and warranties
which expressly relate solely to an earlier date or time, which representations
and warranties were true and correct on and as of the specific dates or times
referred to therein); no Event of Default or Potential Default has occurred and
is continuing; and the making of such Loan shall not contravene any Law
applicable to the Borrower; the making of any Revolving Credit Loan shall not
cause the aggregate Revolving Credit Loans plus the Letters of Credit
Outstanding to exceed the Commitments.

[SIGNATURE PAGE FOLLOWS]

 

138



--------------------------------------------------------------------------------

[SIGNATURE PAGE 1 OF 1 TO LOAN REQUEST]

The undersigned certifies to the Agent as to the accuracy of the foregoing.

 

 

EXCELSIOR LASALLE PROPERTY FUND,

INC., a Maryland corporation

 

By: LaSalle Investment Management, Inc., a

Maryland corporation, its investment advisor

Date:                     , 200         By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 6.1.4

OPINION OF COUNSEL

The opinions of counsel shall address the matters contained in Article 5 of the
Credit Agreement which are listed below.

 

Section   5.1.1   Organization and qualification 5.1.4   Power and authority
5.1.5   Validity and binding effect 5.1.6   No Conflict 5.1.7   Litigation
5.1.13   Consents and approvals 5.1.19   Investment Companies



--------------------------------------------------------------------------------

EXHIBIT 7.3.4

FORM OF

QUARTERLY COMPLIANCE CERTIFICATE

This certificate is delivered pursuant to Section 7.3.4 of that certain Amended
and Restated Credit Agreement dated as of February 21, 2007 (the “Credit
Agreement”) by and among EXCELSIOR LASALLE PROPERTY FUND, INC. (the “Borrower”),
the Lenders party thereto (the “Lenders”), and PNC Bank, National Association as
Agent for the Lenders (the “Agent”). Unless otherwise defined herein, terms
defined in the Credit Agreement are used herein with the same meanings.

The undersigned officer,                                         , the
                     of LaSalle Investment Management, Inc., a Maryland
corporation, the investment advisor to the Borrower, in such capacity does
hereby certify on behalf of the Borrower as of the quarter/year ended
                    , 20     (the “Report Date”), as follows:

 

(1) Dividends and Related Distributions (Section 7.2.5.1). The Borrower has not
made or paid, or agreed to become or remain liable to make or pay, any dividend
or distribution of any nature to its shareholders during the quarter ending on
the Report Date other than a dividend made on                     ,          in
the amount of $                    , which meets one of the following criteria:
either (1) the payment of such dividend is required in order for the Borrower to
maintain its status as a real estate investment trust (and failure to pay such
dividend would cause the Borrower to lose such status), or (2) the amount of
such dividend, together with all other dividends paid by the Borrower in the
4-Quarter Measurement Period does not exceed the amount of Funds From Operations
of the Borrower and its Subsidiaries during such 4-Quarter Measurement Period.
At the time of such dividend, there did not exist any Event of Default.

No Subsidiary of Borrower has made or paid, or agreed to become or remain liable
to make or pay, any dividend or distribution of any nature during the quarter
ending on the Report Date other than dividends or other distributions payable to
Borrower or its Subsidiaries or in the case of Joint Ventures, to the holders of
the Joint Venture interests in accordance with the terms and provisions of the
organizational documents governing such Joint Venture.

 

(2) Dividends and Related Distributions (Section 7.2.5.2). Borrower and its
Subsidiaries are in compliance with the terms of Section 7.2.5.2 of the Credit
Agreement regarding dividends paid by the Borrower’s Subsidiaries.

 

(3) Minimum Adjusted Debt Service Coverage Ratio (Section 7.2.12). As of the
Report Date, the Adjusted Debt Service Coverage Ratio of the Borrower was not
less than 1.35 to 1.0. The Adjusted Debt Service Coverage Ratio shall be
computed as follows:

 

(A)    Net Operating Income of the Borrower and its Subsidiaries, divided by

   $                     



--------------------------------------------------------------------------------

PNC Bank, National Association

Page 142

 

(B)    Adjusted Debt Service of the Borrower and its Subsidiaries, calculated as
follows:

  

(i)      the sum of

 

(a) for all fixed rate Indebtedness, the greater of (i) principal (excluding
Bullet Payments) plus interest paid under such Indebtedness for the four fiscal
quarters then ended (provided that if either the Property secured by such
Indebtedness or such Indebtedness was not outstanding for the entire four
quarter period, such principal and interest shall be annualized) OR (ii) the
principal and interest that would be paid on such Indebtedness for one year if
such Indebtedness were amortized based on a 30-year mortgage-style amortization
schedule assuming interest at such fixed rate; and

   $                     

(b) for all variable rate Indebtedness (including the Indebtedness under the
Credit Agreement), the principal and interest that would have been paid on such
Indebtedness for one year if such Indebtedness were amortized based on a 30-year
mortgage-style amortization schedule assuming interest at the greater of (i) the
then-current 10-year Treasury yield plus 1.50% per annum, or (ii) a 7% per annum
interest rate.

   $                      Note: In computing Adjusted Debt Service for any Joint
Venture in which the Borrower or any Subsidiary has an interest, amounts
computed in clauses (i) and (ii) above shall be multiplied by the Borrower’s
Percentage Equity Interest of the Borrower or its Subsidiary, directly or
indirectly, in such Joint Venture.   

(ii)     item (a) plus item (b) equals Adjusted Debt Service.

   $                     

(C)    Item 3(A) divided by Item 3(B)(ii) equals Adjusted Debt Service Coverage
Ratio

                  to 1.0

 

(4) Minimum Net Asset Value (Section 7.2.14). The Net Asset Value of the
Borrower shall not be less than the amount specified below during the period
specified below:

 

Time Period

   Minimum Net Asset Value

Closing Date through March 31, 2007

   $ 150,000,000

April 1, 2007 and thereafter

   $ 300,000,000

Commitment Amount $                    

   $                     

 

-142-



--------------------------------------------------------------------------------

PNC Bank, National Association

Page 143

 

(6) Maximum Indebtedness to Gross Asset Value (Section 7.2.15). The ratio of
Indebtedness to Gross Asset Value is              to 1.0, which is not equal to
or in excess of 0.70 to 1.0.

 

  (A) Indebtedness = $                            

 

  (B) Gross Asset Value = $                    

Item 6(A) divided by Item 6(B) equals the ratio of Indebtedness to Gross Asset
Value.

 

(7) Minimum Adjusted Net Operating Income (Section 7.2.16). The “Adjusted Net
Operating Income” (as defined herein) is $                    , which is not
less than $20,000,000.

 

  (A) Net Operating Income = $                    

 

  (B) Adjusted Interest = $                    

 

  (C) Adjusted Principal Payments = $                    

Item 7(A) minus the sum of Item 7(B) and 7(C) equals the “Adjusted Net Operating
Income.”

 

(8) Indebtedness (Section 7.2.1). Except for Indebtedness permitted under the
terms and provisions of the Credit Agreement, including, without limitation,
Section 7.2.1 of the Credit Agreement, (a) the Borrower has not, nor have any of
its Controlled Subsidiaries, created, incurred, assumed or suffered to exist any
Indebtedness, and (b) the Borrower has used reasonable efforts to cause its
Non-Controlled Subsidiaries not to create, incur, assume or suffer to exist any
such Indebtedness.

 

(9) Liens (Section 7.2.2). Except for Permitted Liens, the Borrower has not, nor
have its Subsidiaries, created, incurred, assumed or suffered to exist any Lien
on any of its property or assets, tangible or intangible, or agree to become
liable to do so.

 

(10) Guaranties (Section 7.2.3). Except for Guaranties described and permitted
in Section 7.2.1(vi) of the Credit Agreement, the Borrower has not, nor have its
Subsidiaries, directly or indirectly, become liable in respect of any Guaranty,
or assumed, guaranteed, become surety for, endorsed or otherwise agreed, become
or remained directly or contingently liable upon or with respect to any
obligation or liability of any other Person.

 

-143-



--------------------------------------------------------------------------------

PNC Bank, National Association

Page 144

 

(11) Loans and Investments (Section 7.2.4). The Borrower has not, nor have its
Subsidiaries, made or suffered to remain outstanding any loan or advance to or
Guaranties on behalf of, or purchased, acquired or owned any stock, bonds, notes
or securities of, or any partnership interest (whether general or limited) or
limited liability company interest in, or any other investment or interest in,
or made any capital contribution to, any other Person, or agreed, become or
remained liable to do any of the foregoing (collectively, “Investments”), except
Investments made in accordance with the Private Offering Memorandum.

 

(12) Liquidations, Mergers, Consolidations, Acquisitions (Section 7.2.6). The
Borrower and its Subsidiaries are in compliance with the terms of Section 7.2.6
of the Credit Agreement regarding Material Acquisitions.*

*If the Gross Asset Value of the acquired business or Person exceeds 30% of the
Gross Asset Value of the Borrower and its Subsidiaries (after giving effect to
the Acquisition), it is considered a Material Acquisition.

 

(13) Dispositions of Assets or Subsidiaries (Section 7.2.7). The Borrower is in
compliance with the terms of Section 7.2.7 of the Credit Agreement regarding
Material Dispositions.**

**If the Gross Asset Value of the assets or business to be disposed of in a
Disposition exceeds 30% of the Gross Asset Value of the Borrower and its
Subsidiaries (before giving effect to such Disposition), it is considered a
Material Disposition.

 

(14) Affiliate Transactions (Section 7.2.8). The Borrower is in compliance with
the provisions of Section 7.2.8 of the Credit Agreement regarding transactions
with Affiliates.

 

(15) Continuation of or Change in Business (Section 7.2.9). The Borrower has
not, nor have its Subsidiaries, engaged in any business other than as described
in the Private Offering Memorandum.

 

(16) Fiscal Year (Section 7.2.10). The Borrower has not, nor has any Subsidiary,
changed its fiscal year from the twelve-month period beginning January 1 and
ending December 31.

 

(17) Changes in Organizational Documents (Section 7.2.11). The Borrower has not
amended its certificate of incorporation (including any provisions or
resolutions relating to capital stock), by-laws or other organizational
documents, except for amendments made in accordance with the terms and
provisions of the Credit Agreement.

 

-144-



--------------------------------------------------------------------------------

PNC Bank, National Association

Page 145

 

(18) Minimum Number of Properties (Section 7.2.17) The minimum number of
Qualifying Domestic Properties has not been at any time as of the Closing Date,
and is not currently, less than five (5).

 

(19) Changes to Management Agreement and Advisory Agreement (Section 7.2.18).
The Management Agreement and the Advisory Agreement have not been amended in any
respect without the prior written consent of the Agent.

 

(20) Private Offering Memorandum (Section 7.2.19). The Borrower has operated its
business in accordance with and is in compliance with the terms of the Private
Offering Memorandum and the Borrower’s organizational documents in all material
respects, except for changes to any of the foregoing which were approved by the
Required Lenders or in accordance with Section 7.2.11 of the Credit Agreement
(Changes in Organizational Documents).

 

(21) Representations and Warranties (Section 7.3.4(i)). The representations and
warranties contained in Section 5 of the Credit Agreement and in the other Loan
Documents are true and correct on and as of the date of this certificate with
the same effect as though such representations and warranties had been made on
the date hereof (except representations and warranties which expressly relate
solely to an earlier date or time), and the Borrower has performed and complied
with all covenants and conditions of the Credit Agreement.

 

(22) Event of Default or Potential Default (Section 7.3.4(ii)). No Event of
Default or Potential Default exists as of the date hereof.

[SIGNATURES FOLLOW]

 

-145-



--------------------------------------------------------------------------------

SIGNATURE PAGE 1 OF 1 TO

QUARTERLY COMPLIANCE CERTIFICATE

IN WITNESS WHEREOF, the undersigned has executed this Certificate this         
day of                     , 20    .

 

EXCELSIOR LASALLE PROPERTY FUND, INC., a Maryland corporation By: LaSalle
Investment Management, Inc. a Maryland corporation, its investment advisor By:  

 

Name:   Title:  